EXHIBIT 10.1

Execution Version

 

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

dated as of February 13, 2007

among

TC PIPELINES, LP

as Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO

SUNTRUST BANK

as Administrative Agent

UBS SECURITIES LLC AND ROYAL BANK OF CANADA

as Co-Documentation Agents

BMO CAPITAL MARKETS FINANCING INC. AND THE ROYAL BANK OF SCOTLAND PLC

as Co-Syndication Agents

and

DEUTSCHE BANK AG NEW YORK BRANCH AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

as Managing Agents

--------------------------------------------------------------------------------

SUNTRUST CAPITAL MARKETS, INC.,

as Arranger and Book Manager


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

 

 

 

 

 

 

 

DEFINITIONS; CONSTRUCTION

 

1

Section 1.1.

 

Definitions

 

1

Section 1.2.

 

Classifications of Loans and Borrowings

 

24

Section 1.3.

 

Accounting Terms and Determination

 

24

Section 1.4.

 

Terms Generally

 

24

 

 

 

 

 

ARTICLE II

 

 

 

 

 

 

 

 

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

25

Section 2.1.

 

General Description of Facilities

 

25

Section 2.2.

 

Revolving Loans

 

25

Section 2.3.

 

Procedure for Borrowings

 

25

Section 2.4.

 

Swingline Commitment

 

26

Section 2.5.

 

Term Loan Commitments

 

27

Section 2.6.

 

Funding of Borrowings

 

28

Section 2.7.

 

Interest Elections

 

28

Section 2.8.

 

Optional Reduction and Termination of Commitments

 

29

Section 2.9.

 

Repayment of Loans

 

30

Section 2.10.

 

Evidence of Indebtedness

 

30

Section 2.11.

 

Optional Prepayments

 

31

Section 2.12.

 

Mandatory Prepayments

 

31

Section 2.13.

 

Interest on Loans

 

32

Section 2.14.

 

Fees

 

32

Section 2.15.

 

Computation of Interest and Fees

 

33

Section 2.16.

 

Inability to Determine Interest Rates

 

34

Section 2.17.

 

Illegality

 

34

Section 2.18.

 

Increased Costs

 

35

Section 2.19.

 

Funding Indemnity

 

36

Section 2.20.

 

Taxes

 

36

Section 2.21.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

38

Section 2.22.

 

Letters of Credit

 

40

Section 2.23.

 

Increase of Commitments; Additional Lenders

 

44

Section 2.24.

 

Mitigation of Obligations

 

45

Section 2.25.

 

Replacement of Lenders

 

45

Section 2.26.

 

Extensions of Maturity Date or Revolving Commitment Termination Date

 

46

 

 

 

 

 

ARTICLE III

 

 

 

 

 

 

 

 

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

47

Section 3.1.

 

Conditions To Effectiveness

 

47

 


--------------------------------------------------------------------------------


 

Section 3.2.

 

Each Credit Event

 

49

Section 3.3.

 

Delivery of Documents

 

49

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

51

Section 4.1.

 

Existence; Power

 

51

Section 4.2.

 

Organizational Power; Authorization

 

51

Section 4.3.

 

Governmental Approvals; No Conflicts

 

51

Section 4.4.

 

Financial Statements

 

51

Section 4.5.

 

Litigation and Environmental Matters

 

52

Section 4.6.

 

Compliance with Laws and Agreements

 

52

Section 4.7.

 

Investment Company Act, Etc.

 

52

Section 4.8.

 

Taxes

 

52

Section 4.9.

 

Margin Regulations

 

53

Section 4.10.

 

ERISA

 

53

Section 4.11.

 

Ownership of Property

 

53

Section 4.12.

 

Disclosure

 

54

Section 4.13.

 

Labor Relations

 

54

Section 4.14.

 

Subsidiaries

 

54

Section 4.15.

 

Insolvency

 

54

Section 4.16.

 

OFAC

 

54

Section 4.17.

 

Patriot Act

 

54

 

 

 

 

 

ARTICLE V

 

 

 

 

 

 

 

 

 

AFFIRMATIVE COVENANTS

 

55

Section 5.1.

 

Financial Statements and Other Information

 

55

Section 5.2.

 

Notices of Material Events

 

56

Section 5.3.

 

Existence; Conduct of Business

 

56

Section 5.4.

 

Compliance with Laws, Etc.

 

57

Section 5.5.

 

Payment of Obligations

 

57

Section 5.6.

 

Books and Records

 

57

Section 5.7.

 

Visitation, Inspection, Etc.

 

57

Section 5.8.

 

Maintenance of Properties; Insurance

 

57

Section 5.9.

 

Use of Proceeds and Letters of Credit

 

58

Section 5.10.

 

Maintenance of Tax Status

 

58

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

 

 

 

 

FINANCIAL COVENANTS

 

58

Section 6.1.

 

Leverage Ratio

 

58

Section 6.2.

 

Interest Coverage Ratio

 

59

 

ii


--------------------------------------------------------------------------------


 

ARTICLE VII

 

 

 

 

 

 

 

 

 

NEGATIVE COVENANTS

 

59

Section 7.2.

 

Negative Pledge

 

60

Section 7.3.

 

Fundamental Changes

 

62

Section 7.4.

 

Investments, Loans, Etc.

 

63

Section 7.5.

 

Restricted Payments

 

64

Section 7.6.

 

Transactions with Affiliates

 

64

Section 7.7.

 

Restrictive Agreements

 

64

Section 7.8.

 

Sale and Leaseback Transactions

 

65

Section 7.9.

 

Hedging Transactions

 

65

Section 7.10.

 

Certain Amendments to Cash Distribution Policies and Partnership Agreements

 

65

Section 7.11.

 

Accounting Changes

 

66

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

 

 

 

EVENTS OF DEFAULT

 

66

Section 8.1.

 

Events of Default

 

66

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

 

 

 

THE ADMINISTRATIVE AGENT

 

69

Section 9.1.

 

Appointment of Administrative Agent

 

69

Section 9.2.

 

Nature of Duties of Administrative Agent

 

69

Section 9.3.

 

Lack of Reliance on the Administrative Agent

 

70

Section 9.4.

 

Certain Rights of the Administrative Agent

 

70

Section 9.5.

 

Reliance by Administrative Agent

 

70

Section 9.6.

 

The Administrative Agent in its Individual Capacity

 

71

Section 9.7.

 

Successor Administrative Agent

 

71

Section 9.8.

 

Authorization to Execute other Loan Documents

 

71

Section 9.9.

 

Co-Documentation Agents; Co-Syndication Agents; Managing Agents.

 

71

 

 

 

 

 

ARTICLE X

 

 

 

 

 

 

 

 

 

MISCELLANEOUS

 

72

Section 10.1.

 

Notices

 

72

Section 10.2.

 

Waiver; Amendments

 

74

Section 10.3.

 

Expenses; Indemnification

 

75

Section 10.4.

 

Successors and Assigns

 

77

Section 10.5.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

80

Section 10.6.

 

WAIVER OF JURY TRIAL

 

81

Section 10.7.

 

Right of Setoff

 

81

Section 10.8.

 

Counterparts; Integration

 

82

Section 10.9.

 

Survival

 

82

Section 10.10.

 

Severability

 

82

Section 10.11.

 

Confidentiality

 

82

Section 10.12.

 

Interest Rate Limitation

 

83

Section 10.13.

 

Patriot Act

 

83

 

iii


--------------------------------------------------------------------------------


 

Section 10.14.

 

Location of Closing

 

84

Section 10.15.

 

Non-Recourse

 

84

 

iv


--------------------------------------------------------------------------------


 

Schedules

Schedule I

 

–

 

Applicable Margin and Applicable Percentage Revolving Loans

Schedule II

 

–

 

Applicable Margin and Applicable Percentage Term Loans

Schedule III

 

 

 

Commitment Amounts

Schedule 4.5

 

–

 

Environmental Matters

Schedule 4.14

 

–

 

Subsidiaries

Schedule 7.1

 

–

 

Outstanding Indebtedness

Schedule 7.2

 

–

 

Existing Liens

Schedule 7.4

 

–

 

Existing Investments

Schedule 7.6

 

–

 

Transactions with Affiliates

 

Exhibits

Exhibit A

 

–

 

Form of Revolving Credit Note

Exhibit B

 

–

 

Form of Term Note

Exhibit C

 

–

 

Form of Swingline Note

Exhibit D

 

–

 

Form of Assignment and Acceptance

 

 

 

 

 

Exhibit 2.3(a)

 

–

 

Form of Notice of Term Loan Borrowing

Exhibit 2.3(b)

 

–

 

Form of Notice of Revolving Borrowing

Exhibit 2.4

 

–

 

Form of Notice of Swingline Borrowing

Exhibit 2.7

 

–

 

Form of Notice of Continuation/Conversion

Exhibit 3.1(b)(iv)

 

–

 

Form of Secretary’s Certificate

Exhibit 3.1(b)(viii)

 

–

 

Form of Officer’s Certificate

Exhibit 5.1(c)

 

–

 

Form of Compliance Certificate

 

v


--------------------------------------------------------------------------------


AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

THIS AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”)is made and entered into as of February 13, 2007, by and among TC
PIPELINES, LP, a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions and lenders from time to time party
hereto (the “Lend­ers”), and SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”), as issuing bank (the
“Issuing Bank”) and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, Borrower, certain of the lenders and SunTrust Bank as administrative
agent, issuing bank and swingline lender are parties to that certain Revolving
Credit and Term Loan Credit Agreement, dated as of December 12, 2006 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement”), pursuant to which the Lenders established a
$30,000,000 revolving credit facility and made term loans in an aggregate
principal amount equal to $380,000,000 in favor of Borrower;

WHEREAS, the Borrower has requested that the lenders party to the Existing
Credit Agreement amend and restate the Existing Credit Agreement in order to
modify certain provisions thereof;

WHEREAS, subject to the terms and conditions of this Agreement, the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Bank to
the extent of their respective Commitments as defined herein, are willing to
amend and restate the Existing Credit Agreement and to severally establish a
$250,000,000 revolving credit facility, a letter of credit subfacility and the
swingline subfacility in favor of and to make term loans in an aggregate
principal amount up to $700,000,000 in favor of the Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree that the Existing Credit Agreement is hereby
amended and restated as follows:


ARTICLE I


DEFINITIONS; CONSTRUCTION


SECTION 1.1.               DEFINITIONS.  IN ADDITION TO THE OTHER TERMS DEFINED
HEREIN, THE FOLLOWING TERMS USED HEREIN SHALL HAVE THE MEANINGS HEREIN SPECIFIED
(TO BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS
DEFINED):

“Additional Commitment Amount” shall have the meaning given to such term in
Section 2.23.

“Additional Lender” shall have the meaning given to such term in Section 2.23.


--------------------------------------------------------------------------------


“Adjusted Cash Flow” shall mean, with reference to any period (i) the
consolidated net income (or loss) of the Borrower and its Subsidiaries for such
period calculated on a consolidated basis in accordance with GAAP, plus (ii) to
the extent taken into account in determining such consolidated net income (or
loss), the sum of interest expense, expense for taxes paid or accrued,
depreciation, amortization and extraordinary losses incurred other than in the
ordinary course of business, minus (iii) to the extent taken into account in
determining such consolidated net income (or loss), extraordinary gains realized
other than in the ordinary course of business, minus (iv) to the extent taken
into account in determining such consolidated net income (or loss), equity
earnings of any Person in which the Borrower or any of its Subsidiaries has an
interest (which interest does not cause the net income of such Person to be
consolidated with the consolidated net income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (v) the aggregate amount of all cash
dividends and other distributions of cash actually received by the Borrower or
any of its consolidated Subsidiaries during such period from any Person in which
the Borrower or any of its consolidated Subsidiaries has an interest (which
interest does not cause the Consolidated Net Income of such other Person to be
consolidated with the Consolidated Net Income of the Borrower and its
Subsidiaries in accordance with GAAP), plus (vi) any Material Project EBITDA
Adjustment; provided that for purposes of calculating consolidated net income
for any four fiscal quarter period, if at any time during that period the
Borrower or any Subsidiary shall have consummated an acquisition, consolidated
net income for such period shall be calculated after giving pro forma effect
thereto as if such acquisition had occurred on the first day of such period.

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum ob­tained by dividing (i) LIBOR for
such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting stock, by
contract or otherwise, provided, that, for purposes of Section 7.6, each of
Northern Border and Tuscarora shall be deemed to be an Affiliate of the Borrower
as long as it qualifies as a Significant Subsidiary.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount is $250,000,000.

2


--------------------------------------------------------------------------------


“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date and subject to Section 6.1(b)
hereof, (a) with respect to interest on all Revolving Loans outstanding on any
date or the letter of credit fee, as the case may be, a percentage per annum
determined by reference to the applicable Leverage Ratio in effect on such date
as set forth on Schedule I and (b) with respect to interest on all Term Loans
outstanding on any date a percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth on Schedule II;
provided, that a change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(c); provided further, that if
at any time the Borrower shall have failed to deliver such financial statements
and such Compliance Certificate when so required, the Applicable Margin shall be
at Level V as set forth on Schedule I, in the case of Revolving Loans, and Level
V as set forth on Schedule II, in the case of Term Loans, until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided above. 
Notwithstanding the foregoing but subject to Section 6.1(b), the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending December 31, 2006 are required to be
delivered shall be at Level IV as set forth on Schedule I, in the case of
Revolving Loans, and at Level IV as set forth on Schedule II, in the case of
Term Loans.  Notwithstanding anything to the contrary contained herein, at any
time that the Revolving Credit Exposure exceeds 50% of the Aggregate Revolving
Commitment Amount, then the Applicable Margin for Eurodollar Loans for all
pricing Levels listed on Schedule I shall automatically increase by the
Utilization Premium set forth on Schedule I.  In the event that any financial
statement or Compliance Certificate delivered pursuant to Section 5.1(a), (b) or
(c) is shown to be inaccurate (so long as such inaccuracy is discovered within
the first anniversary of the Termination Date), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin as
set forth on Schedule I, in the case of Revolving Loans, and as set forth on
Schedule II, in the case of Term Loans, for any period rather than the
Applicable Margin applied for such period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct Compliance Certificate
for such period, (ii) the Applicable Margin shall be determined on the basis of
the corrected Compliance Certificate and (iii) the Borrowers shall immediately
pay to the Administrative Agent, for the account of the Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such period.  The provisions of this definition shall not limit the rights of
the Administrative Agent and the Lenders with respect to Section 2.13(c) or
Article VIII.

“Applicable Percentage” shall mean, as of any date and subject to Section 6.1(b)
hereof, with respect to the facility fee or the commitment fee as of any date,
the percentage per

3


--------------------------------------------------------------------------------


annum determined by reference to the applicable Leverage Ratio in effect on such
date as set forth on Schedule I, in the case of Revolving Loans, and on Schedule
II, in the case of Term Loans; provided, that a change in the Applicable
Percentage resulting from a change in the Leverage Ratio shall be effective on
the second Business Day after which the Borrower delivers the financial
statements required by Section 5.1(a) or (b) and the Compliance Certificate
required by Section 5.1(c); provided further, that if at any time the Borrower
shall have failed to deliver such financial statements and such Compliance
Certificate, the Applicable Percentage shall be at Level V as set forth on
Schedule I, in the case of Revolving Loans, and at Level V as set forth on
Schedule II, in the case of Term Loans until such time as such financial
statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above.  Notwithstanding
the foregoing but subject to Section 6.1(b), the Applicable Percentage for the
facility fee or the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2006 are required to be delivered shall be at Level IV as set forth on Schedule
I, in the case of Revolving Loans, and at Level IV as set forth on Schedule II,
in the case of Term Loans.  In the event that any financial statement or
Compliance Certificate delivered pursuant to Section 5.1(a), (b) or (c) is shown
to be inaccurate (so long as such inaccuracy is discovered within the first
anniversary of the Termination Date), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Percentage as set forth on
Schedule I, in the case of Revolving Loans, and as set forth on Schedule II, in
the case of Term Loans, for any period rather than the Applicable Percentage
applied for such period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such period, (ii) the
Applicable Percentage shall be determined based upon the corrected Compliance
Certificate and (iii) the Borrowers shall immediately pay to the Administrative
Agent, for the account of the Lenders, the accrued additional interest owing as
a result of such increased Applicable Percentage for such period.  The
provisions of this definition shall not limit the rights of the Administrative
Agent and the Lenders with respect to Section 2.13(c) or Article VIII.

 “Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit D attached hereto or any other form approved by the
Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers.  The

4


--------------------------------------------------------------------------------


Administrative Agent may make commercial loans or other loans at rates of
inter­est at, above or below the Administrative Agent’s prime lend­ing rate. 
Each change in the Administrative Agent’s prime lending rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Borrower” shall have the meaning in the introductory paragraph hereof.

“Borrower Partnership Agreement” shall mean that certain Amended and Restated
Agreement of Limited Partnership of TC PipeLines, LP dated May 28, 1999, as
amended.

“Borrowing”shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia, Calgary, Canada and New York, New
York are authorized or required by law to close and (ii) if such day relates to
a Borrowing of, a payment or prepayment of principal or interest on, a
conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
with respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits are carried on in the London interbank market.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any Person or two or more Persons acting in concert (other than
TransCanada Corporation or any of its Subsidiaries) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of voting stock of the General Partner (or other securities
convertible into such voting stock ) (A) representing 50% or more of the
combined voting power of all voting stock of the General Partner or (B)
representing the combined voting power of all voting stock of the General
Partner more than that owned, directly or indirectly, by TransCanada
Corporation; or (ii) any Person or two or more Persons acting in concert (other
than TransCanada Corporation or any of its Subsidiaries or any other Person
reasonably acceptable to the Required Lenders) shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies

5


--------------------------------------------------------------------------------


of the General Partner; (iii) the General Partner shall for any reason cease to
be the managing general partner of the Borrower, (iv) the failure of the
Borrower to own, directly or indirectly, free and clear of all Liens, at least
50% of the partnership interests in Northern Border, (v) the failure of the
Borrower to own, directly or indirectly, free and clear of all Liens, at least
98% of the partnership interests in Tuscarora or (vi) after the consummation of
the GLGT Acquisition, the failure of the Borrower to own, directly or
indirectly, free and clear of all Liens, at least 46.45% of the partnership
interests in GLGT.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.18(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Class”,when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

“Compliance Certificate” shall mean a certificate executed by the principal
executive officer, the principal financial officer or the controller of the
Borrower in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c).

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, without duplication, the sum of (i) total interest expense, including
without limitation the interest component of any payments in respect of Capital
Lease Obligations capitalized or expensed during such period (whether or not
actually paid during such period) plus (ii) the net amount payable (or minus the
net amount receivable) with respect to Hedging Transactions during such period
(whether or not actually paid or received during such period).

“Consolidated Net Worth” shall mean, for the Borrower and its Subsidiaries for
any period, the aggregate amount of Capital Stock, minority interests, and other
equity accounts

6


--------------------------------------------------------------------------------


(including, without limitation, retained earnings, paid in capital and
accumulated other comprehensive income or loss (but without giving effect to any
non-cash pension and other post-retirement benefits liability adjustments
recorded in accordance with GAAP)) of Borrower and its Subsidiaries at such date
determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Funded Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of De­fault.

“Defaulting Lender” shall mean a Lender that (a) has failed to fund its portion
of any Borrowing or any participations in Letters of Credit or Swingline Loans
that it is required to fund under this Agreement and has continued in such
failure for three (3) Business Days after written notice from the Administrative
Agent, (b) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Secu­rity Act of 1974, as
amended from time to time, and any successor statute.

7


--------------------------------------------------------------------------------


“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event”shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Event of Default” shall have the meaning provided in Article VIII.

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Existing Lenders” shall mean each of the lenders party to the Existing Credit
Agreement.

8


--------------------------------------------------------------------------------


“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes in each case imposed on (or measured by) its net income by the United
States of America, any state or local taxing authority in the United States of
America or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender under the law applicable at the time such Foreign Lender
becomes a party to this Agreement, (ii) is imposed on amounts payable to such
Foreign Lender under the law applicable at any time that such Foreign Lender
designates a new lending office, other than taxes that have accrued prior to the
designation of such lending office that are otherwise not Excluded Taxes, or
(iii) is attributable to such Foreign Lender’s failure to comply with Section
2.20(e), and (d) any backup withholding tax imposed under Section 3406 of the
Code.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of January 18, 2007,
executed by SunTrust Capital Markets, Inc. and SunTrust Bank and accepted by
Borrower.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Lender”shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“General Partner” shall mean TC PipeLines GP, Inc. a Delaware corporation.

“GAAP” shall mean generally accepted accounting prin­ciples in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“GLGT” shall mean Great Lakes Gas Transmission Limited Partnership, a Delaware
limited partnership.

“GLGT Acquisition” means that acquisition described in detail in the GLGT
Purchase and Sale Agreement.

9


--------------------------------------------------------------------------------


“GLGT Partnership Agreement” shall mean that certain Amended and Restated
Agreement of Limited Partnership of Great Lakes Gas Transmission Limited
Partnership to be dated as of the closing date of the GLGT Acquisition, 2007, as
amended and restated from time to time.

 “GLGT Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of December 22, 2006, among El Paso Great Lakes Company,
L.L.C., as seller, and TC GL ILP and TransCanada PipeLine USA Ltd., as buyers.

 “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

10


--------------------------------------------------------------------------------


“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

“Hybrid Securities” shall mean any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any Subsidiaries, (ii) that have been formed for the purpose of
issuing such securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A) subordinated debt of the
Borrower or any Subsidiary, and (B) payments made from time to time on the
subordinated debt.

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person to purchase, redeem, retire or otherwise acquire
for value any common stock of such Person, (x) Off-Balance Sheet Liabilities and
(xi) all Hedging Obligations.  The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Information Memorandum” shall mean the Confidential Information Memorandum
dated January 2007 (as amended) relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.

“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i) Adjusted
Cash Flow for the four consecutive Fiscal Quarters ending on or immediately
prior to such date to (ii) Consolidated Interest Expense for the four
consecutive Fiscal Quarters ending on or immediately prior to such date.

11


--------------------------------------------------------------------------------


“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three, six and, subject to
clause (iii) of this definition, nine or twelve months; provided, that:

(I)             THE INITIAL INTEREST PERIOD FOR SUCH BORROWING SHALL COMMENCE ON
THE DATE OF SUCH BORROWING (INCLUDING THE DATE OF ANY CONVERSION FROM A
BORROWING OF ANOTHER TYPE), AND EACH INTEREST PERIOD OCCURRING THEREAFTER IN
RESPECT OF SUCH BORROWING SHALL COMMENCE ON THE DAY ON WHICH THE NEXT PRECEDING
INTEREST PERIOD EXPIRES;

(II)            IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY OTHER THAN A
BUSINESS DAY, SUCH INTEREST PE­RIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, UNLESS SUCH BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH
CASE SUCH INTEREST PERIOD WOULD END ON THE NEXT PRECEDING BUSINESS DAY;

(III)           THE BORROWER SHALL NOT BE ENTITLED TO SELECT AN INTEREST PERIOD
HAVING DURATION OF NINE OR TWELVE MONTHS UNLESS, BY 2:00 P.M. (NEW YORK CITY
TIME) ON THE THIRD BUSINESS DAY PRIOR TO THE FIRST DAY OF SUCH INTEREST PERIOD,
EACH LENDER NOTIFIES THE ADMINISTRATIVE AGENT THAT SUCH LENDER WILL BE PROVIDING
FUNDING FOR SUCH BORROWING WITH SUCH INTEREST PERIOD (THE FAILURE OF ANY LENDER
TO SO RESPOND BY SUCH TIME BEING DEEMED FOR ALL PURPOSES OF THIS AGREEMENT AS AN
OBJECTION BY SUCH LENDER TO THE REQUESTED DURATION OF SUCH INTEREST PERIOD);
PROVIDED THAT, IF ANY OR ALL OF THE LENDERS OBJECT TO THE REQUESTED DURATION OF
SUCH INTEREST PERIOD, THE DURATION OF THE INTEREST PERIOD FOR SUCH BORROWING
SHALL BE ONE, TWO, THREE OR SIX MONTHS, AS SPECIFIED BY THE BORROWER REQUESTING
SUCH BORROWING IN THE APPLICABLE NOTICE OF BORROWING AS THE DESIRED ALTERNATIVE
TO AN INTEREST PERIOD OF NINE OR TWELVE MONTHS;

(IV)           ANY INTEREST PERIOD WHICH BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH OR ON A DAY FOR WHICH THERE IS NO NU­MERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD SHALL END ON THE LAST
BUSINESS DAY OF SUCH CALENDAR MONTH;

(V)            NO INTEREST PERIOD MAY EXTEND BEYOND THE REVOLVING COMMITMENT
TERMINATION DATE, UNLESS ON THE REVOLVING COMMITMENT TERMINATION DATE THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS IS EQUAL TO OR GREATER THAN
THE AGGREGATE PRINCIPAL AMOUNT OF EURODOLLAR LOANS WITH INTEREST PERIODS
EXPIRING AFTER SUCH DATE, AND NO INTEREST PERIOD MAY EXTEND BEYOND THE MATURITY
DATE.

“Issuing Bank” shall mean SunTrust Bank or any other Lender, each in its
capacity as an issuer of Letters of Credit pursuant to Section 2.22.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $30,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

12


--------------------------------------------------------------------------------


“LC Documents” shall mean the Letters of Credit and all applications, agreements
and instruments relating to the Letters of Credit.

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) Adjusted Cash Flow for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate per
annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is un­available for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are offered to the Administrative Agent two (2)
Business Days preceding the first day of such Interest Period by leading banks
in the London interbank market as of 10:00 a.m. (New Yorktime) for delivery on
the first day of such Interest Period, for the number of days comprised therein
and in an amount comparable to the amount of the Eurodollar Loan of the
Administrative Agent.

“Lien” shall mean any mortgage, pledge, security inter­est, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

13


--------------------------------------------------------------------------------


“Loan Documents” shall mean, collectively, this Agree­ment, the Notes (if any),
the LC Documents, the Fee Letter, the Subordination Agreement, all Notices of
Borrowing, all Notices of Conversion/Continuation, and all Compliance
Certificates.

 “Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the
Borrower, its Subsidiaries, Northern Border and Tuscarora, taken as a whole,
(ii) the ability of the Borrower  to perform any of its obligations under the
Loan Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) of the Borrower or any of its Subsidiaries, individually or
in an aggregate principal amount exceeding $15,000,000.

“Material Project” means the construction or expansion of any capital project of
the Borrower or any of its Subsidiaries, the aggregate capital cost of which
exceeds $25,000,000.

“Material Project EBITDA Adjustment” means, with respect to each Material
Project:

(A)          prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected EBITDA of Borrower and its Subsidiaries attributable to such Material
Project for the first 12-month period following the scheduled Commercial
Operation Date of such Material Project (such amount to be determined based on
customer contracts or tariff-based customers relating to such Material Project,
the creditworthiness of the other parties to such contracts or such tariff-based
customers, and projected revenues from such contracts, tariffs, capital costs
and expenses, scheduled Commercial Operation Date, oil and gas reserve and
production estimates, commodity price assumptions and other factors deemed
appropriate by Administrative Agent), which may, at the Borrower’s option, be
added to actual EBITDA for the Borrower and its Subsidiaries for the fiscal
quarter in which construction of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but net of any actual EBITDA of the Borrower and its Subsidiaries
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first

14


--------------------------------------------------------------------------------


full quarter after its Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer):  (i) 90 days or less, 0%, (ii)
longer than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days
but not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

(B)           beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the three immediately
succeeding fiscal quarters, an amount to be approved by the Administrative Agent
as the projected EBITDA of Borrower and its Subsidiaries attributable to such
Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual EBITDA for the Borrower and its Subsidiaries for such fiscal quarters.

Notwithstanding the foregoing:

(i)            no such additions shall be allowed with respect to any Material
Project unless:

(a)           not later than 30 days prior to the delivery of any certificate
required by the Reporting Requirements to the extent Material Project EBITDA
Adjustments will be made to EBITDA in determining compliance with the Leverage
Ratio, the Borrower shall have delivered to the Administrative Agent written pro
forma projections of EBITDA of the Borrower and its Subsidiaries attributable to
such Material Project, and

(b)           prior to the date such certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance satisfactory to the Administrative Agent, and

(ii)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 20% of the total actual EBITDA of the
Borrower and its Subsidiaries for such period (which total actual EBITDA shall
be determined without including any Material Project EBITDA Adjustments).

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
December 12, 2011 or such later date approved by the Required Lenders in
accordance with Section 2.26 or (ii) the date on which the principal amount of
all outstanding Term Loans have been declared or automatically have become due
and payable (whether by acceleration or otherwise).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Moody’s Equity Credit” shall mean the percentage of equity credit ascribed to a
Hybrid Security by Moody’s as demonstrated by the Borrower to the reasonable
satisfaction of the Administrative Agent.

15


--------------------------------------------------------------------------------


“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Northern Border” shall mean Northern Border Pipeline Company, a Texas general
partnership.

“Northern Border Partnership Agreement” means that certain First Amended and
Restated General Partnership Agreement relating to the formation of Northern
Border effective as of August 6, 2006, as amended, supplemented, restated or
otherwise modified from time to time.

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

“Notice of Conversion/Continuation”shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.7(b).

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

“Notice of Swingline Borrowing”shall have the meaning as set forth in
Section 2.4.

“Notice of Term Loan Borrowing” shall have the meaning as set forth in
Section 2.3.

“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent, the Issuing Bank or any Lender (including the Swingline Lender) pursuant
to or in connection with this Agreement or any other Loan Document, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, and all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing, together with all renew­als, extensions,
modifications or refinancings thereof.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such

16


--------------------------------------------------------------------------------


Person, (ii) any liability of such Person under any sale and leaseback
transactions that do not create a liability on the balance sheet of such Person,
(iii) any Synthetic Lease Obligation or (iv) any obligation arising with respect
to any other transaction which is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the balance
sheet of such Person.

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

“PBGC”shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Encumbrances” shall mean:

(I)             LIENS IMPOSED BY LAW FOR TAXES, ASSESSMENTS OR GOVERNMENTAL
CHARGES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES ARE
BEING MAINTAINED IN ACCORDANCE WITH GAAP;

(II)            STATUTORY LIENS OF LANDLORDS, CARRIERS, WAREHOUSEMEN, MECHANICS,
MATERIALMEN AND SIMILAR LIENS ARISING BY OPERATION OF LAW IN THE ORDINARY COURSE
OF BUSINESS FOR AMOUNTS OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH GAAP;

(III)           PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LAWS OR REGULATIONS;

(IV)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS,
LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND
OTHER OBLI­GATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF
BUSINESS;

(V)            JUDGMENT AND ATTACHMENT LIENS NOT GIVING RISE TO AN EVENT OF
DEFAULT OR LIENS CREATED BY OR EXISTING FROM ANY LITIGATION OR LEGAL PROCEEDING
THAT ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
WITH RESPECT TO WHICH ADEQUATE RESERVES ARE BEING MAINTAINED IN ACCORDANCE WITH
GAAP;

17


--------------------------------------------------------------------------------


(VI)           CUSTOMARY RIGHTS OF SET-OFF, REVOCATION, REFUND OR CHARGEBACK
UNDER DEPOSIT AGREEMENTS OR UNDER THE UNIFORM COMMERCIAL CODE OR COMMON LAW OF
BANKS OR OTHER FINANCIAL INSTITUTIONS WHERE BORROWER OR ANY OF ITS SUBSIDIARIES
MAINTAINS DEPOSITS (OTHER THAN DEPOSITS INTENDED AS CASH COLLATERAL) IN THE
ORDINARY COURSE OF BUSINESS; AND

(VII)          EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR
ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE
OF BUSINESS THAT DO NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT MATERIALLY
DETRACT FROM THE VALUE OF THE AFFECTED PROPERTY OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES TAKEN AS A
WHOLE;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:


(I)            DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND
INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OR CANADA
(OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY THE FULL
FAITH AND CREDIT OF THE UNITED STATES OR CANADA), IN EACH CASE MATURING WITHIN
ONE YEAR FROM THE DATE OF ACQUISITION THEREOF;


(II)           COMMERCIAL PAPER RATED AT LEAST A-1 (OR ITS EQUIVALENT) BY S&P OR
P-1 (OR ITS EQUIVALENT) BY MOODY’S AT THE TIME OF ACQUISITION THEREOF, AND IN
EITHER CASE MATURING WITHIN 360 DAYSFROM THE DATE OF ACQUISITION THEREOF;


(III)          CERTIFICATES OF DEPOSIT, BANKERS’ ACCEPTANCES AND TIME DEPOSITS
MATURING WITHIN 180 DAYS OF THE DATE OF ACQUISITION THEREOF ISSUED OR GUARANTEED
BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED OR OFFERED BY, ANY
DOMESTIC OFFICE OF ANY COMMERCIAL BANK ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF WHICH HAS (A) A COMBINED CAPITAL AND SURPLUS AND
UNDIVIDED PROFITS OF NOT LESS THAN $500,000,000 OR (B) HAS CERTIFICATES OF
DEPOSIT OR OTHER DEBT OBLIGATIONS RATED AT LEAST A-1 (OR ITS EQUIVALENT) BY S&P
OR P-1 (OR ITS EQUIVALENT) BY MOODY’S;


(IV)          FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE
THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (I) ABOVE AND ENTERED INTO WITH
A FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (III) ABOVE;


(V)           MUTUAL FUNDS OR SIMILAR FUNDS THAT HAVE AT LEAST 95% OF THEIR
ASSETS INVESTED IN ANY ONE OR MORE OF THE PERMITTED INVESTMENTS DESCRIBED IN
CLAUSES (I) THROUGH (IV) ABOVE;

(vi)          demand deposit accounts maintained in the ordinary course of
business at a bank or trust company satisfying the requirements specified in (a)
or (b) of clause (iii) above;

(vii)         any other securities issued or directly and fully guaranteed or
insured by the United States government or any agency or instrumentality
thereof, in each case, maturing within one year from the date of acquisition
thereof;

18


--------------------------------------------------------------------------------


(viii)        investments in any fund that invests exclusively in investments of
the type described in clauses (vii) which fund may also hold immaterial amounts
of cash pending investment and/or distribution; and

(ix)           other cash equivalents and securities reasonably acceptable to
the Administrative Agent.

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations and any Hedging
Obligations entered into with the Administrative Agent or any Lender on terms
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion, (ii) that matures by its terms no earlier than six months after the
later of the Revolving Commitment Termination Date or the Maturity Date then in
effect with no scheduled principal payments permitted prior to such maturity and
(iii) that is evidenced by an indenture or other similar agreement that is in a
form satisfactory to the Administrative Agent and the Required Lenders.

“Permitted Tax Distributions” shall mean cash dividends or distributions to the
partners of the Borrower with respect to each taxable year during which the
Borrower is a partnership in an amount not to exceed the aggregate of the
maximum federal and state income tax liability of the partners of the Borrower
(assuming that all of such partners are taxed at the maximum permissible federal
and state rates of such partners or members) attributable to the taxable income
of the Borrower for such taxable year, computed in accordance with the Code.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA

“Pro Rata Share” shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (ii) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

19


--------------------------------------------------------------------------------


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the Revolving Credit Exposure and Term Loans.  In each case, at any time any
Lender is a Defaulting Lender, all Defaulting Lenders shall be excluded in
determining “Required Lenders” and “Required Lenders” shall mean non-Defaulting
Lenders otherwise meeting the criteria set forth in this definition.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer, treasurer, vice president of finance or controller of
the Borrower.

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule III, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee,  or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or deceased
pursuant to terms hereof.

20


--------------------------------------------------------------------------------


“Revolving Commitment Termination Date” shall mean the earliest of (i) December
12, 2011 or such later date approved by the Required Lenders in accordance with
Section 2.26, (ii) the date on which the Revolving Commitments are terminated
pursuant to Section 2.8 and (iii) the date on which all amounts outstanding
under this Agreement have been declared or have automatically become due and
payable (whether by acceleration or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.

“Significant Subsidiary” has the meaning specified in Article 1, Rule 1-02(w) of
Regulation S-X of the Securities Exchange Act of 1934 as of the Effective Date,
provided, that, even if Northern Border and GLGT would not otherwise constitute
a Subsidiary of the Borrower, each of Northern Border and GLGT shall be deemed
to be a Significant Subsidiary of the Borrower if it would otherwise qualify as
a Significant Subsidiary under Article 1, Rule 1-02(w) of Regulation S-X as of
the Closing Date.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.  For the avoidance of doubt, Northern Border is not
a Subsidiary of the Borrower as of the Closing Date and GLGT will not be a
Subsidiary of the Borrower as of the closing of the GLGT Acquisition.

“Subordination Agreement” shall mean that certain Subordination and
Intercreditor Agreement dated as of the date hereof among TransCanada PipeLines
Limited, the Borrower and the Administrative Agent.

21


--------------------------------------------------------------------------------


“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed$5,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit C.

“Swingline Rate” shall mean the Base Rate, or such other interest rate (and with
respect to a Swingline Loan that is a Eurodollar Loan, for any Interest Period)
as may be mutually agreed between the Swingline Lender and the Borrower.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TC GL ILP” means TC GL Intermediate Limited Partnership, a Delaware limited
partnership.

 “TC PipeLines ILP” means TC PipeLines Intermediate Limited Partnership, a
Delaware limited partnership.

“TC PipeLines ILP Agreement” means that certain Amended and Restated Agreement
of Limited Partnership relating to the formation of TC PipeLines ILP effective
as of May 28, 1999, as amended, supplemented, restated or otherwise modified
from time to time.

22


--------------------------------------------------------------------------------


“Termination Date” the date that no Loan, Note or LC Exposure remains
outstanding and unpaid, no amount remains available to be drawn under any Letter
of Credit (unless such Letter of Credit is cash collateralized or supported by a
letter of credit on terms and in amount acceptable to the Administrative Agent),
no other amount is owing to any Lender or the Administrative Agent hereunder or
under any of the other Loan Documents and the Revolving Commitments and Term
Loan Commitments have been terminated.

 “Term Loan” shall have the meaning set forth in Section 2.5.

“Term Loan Commitment”shall mean, with respect to each Lender, the obligation of
such Lender to make a Term Loan hereunder in a principal amount not exceeding
the amount set forth with respect to such Lender on Schedule III.  The aggregate
principal amount of all Lenders’ Term Loan Commitments is $700,000,000.

“Term Loan Commitment Availability Period” shall mean the period from the
Closing Date through the sixth month anniversary of the Closing Date.

“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit B.

“Total Capitalization” shall mean at any date, the sum of Consolidated Net Worth
and Consolidated Total Funded Debt of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

“TransCanada Subordinated Debt” shall mean all Indebtedness arising under the
TransCanada Credit Agreement and the other TransCanada Subordinated Debt
Documents.

“TransCanada Credit Agreement” shall mean that certain Subordinated Loan
Agreement dated as of February 13, 2007 between the Borrower and TransCanada
Pipelines Limited.

“TransCanada Subordinated Debt Documents” shall mean the TransCanada Credit
Agreement and all other Subordinated Loan Documents (as defined in the
TransCanada Credit Agreement).

“Tuscarora” shall mean Tuscarora Gas Transmission Company, a Nevada general
partnership.

“Tuscarora Acquisition” means that acquisition described in detail in the
General Partnership Interest Purchase Agreement dated as of November 1, 2006 by
and between Tuscarora and Tuscarora ILP.

 “Tuscarora ILP” shall mean TC Tuscarora Intermediate Limited Partnership, a
Delaware limited partnership.

23


--------------------------------------------------------------------------------


“Tuscarora ILP Partnership Agreement” means that certain Agreement of Limited
Partnership relating to the formation of Tuscarora Intermediate Partnership
effective as of July 19, 2000, as amended supplemented, restated or otherwise
modified from time to time.

“Tuscarora Partnership Agreement” means that certain General Partnership
Agreement relating to the formation of Tuscarora effective as of June 11, 1993,
as amended, supplemented, restated or otherwise modified from time to time.

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.2.                   CLASSIFICATIONS OF LOANS AND BORROWINGS.  FOR
PURPOSES OF THIS AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS
(E.G. A “REVOLVING LOAN” OR “TERM LOAN”) OR BY TYPE (E.G. A “EURODOLLAR LOAN” OR
“BASE RATE LOAN”) OR BY CLASS AND TYPE (E.G. “REVOLVING EURODOLLAR LOAN”). 
BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G. “REVOLVING
BORROWING”) OR BY TYPE (E.G. “EURODOLLAR BORROWING”) OR BY CLASS AND TYPE (E.G.
“REVOLVING EURODOLLAR BORROWING”).


SECTION 1.3.                   ACCOUNTING TERMS AND DETERMINATION.  UNLESS
OTHERWISE DEFINED OR SPECIFIED HEREIN, ALL ACCOUNTING TERMS USED HEREIN SHALL BE
INTERPRETED, ALL ACCOUNTING DETERMINATIONS HEREUNDER SHALL BE MADE, AND ALL
FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER SHALL BE PREPARED, IN
ACCORDANCE WITH GAAP AS IN EFFECT FROM TIME TO TIME, APPLIED ON A BASIS
CONSISTENT WITH THE MOST RECENT AUDITED CONSOLIDATED FINANCIAL STATEMENT OF THE
BORROWER DELIVERED PURSUANT TO SECTION 5.1(A); PROVIDED, THAT IF THE BORROWER
NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER WISHES TO AMEND ANY COVENANT
IN ARTICLE VI TO ELIMINATE THE EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF
SUCH COVENANT (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE
REQUIRED LENDERS WISH TO AMEND ARTICLE VI FOR SUCH PURPOSE), THEN THE BORROWER’S
COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE BASIS OF GAAP IN EFFECT
IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP BECAME EFFECTIVE, UNTIL EITHER
SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT IS AMENDED IN A MANNER SATISFACTORY TO
THE BORROWER AND THE REQUIRED LENDERS.


SECTION 1.4.                   TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN
SHALL APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. 
WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING
MASCULINE, FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. 
THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE
WORD “SHALL”.  IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING” AND THE WORD
“TO” MEANS “TO BUT EXCLUDING”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (I) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN
SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS IT WAS ORIGINALLY EXECUTED OR AS IT MAY FROM TIME TO TIME BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON
SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS

24


--------------------------------------------------------------------------------



SET FORTH HEREIN), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND PERMITTED ASSIGNS, (III) THE WORDS
“HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT SHALL BE
CONSTRUED TO REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION HEREOF, (IV) ALL REFERENCES TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES, SECTIONS, EXHIBITS AND
SCHEDULES TO THIS AGREEMENT AND (V) ALL REFERENCES TO A SPECIFIC TIME SHALL BE
CONSTRUED TO REFER TO THE TIME IN THE CITY AND STATE OF THE ADMINISTRATIVE
AGENT’S PRINCIPAL OFFICE, UNLESS OTHERWISE INDICATED.  ALL ACTIONS REQUIRED TO
BE UNDERTAKEN BY THE BORROWER UNDER THE LOAN DOCUMENTS SHALL BE UNDERTAKEN BY
THE BORROWER THROUGH THE GENERAL PARTNER.


ARTICLE II


AMOUNT AND TERMS OF THE COMMITMENTS


SECTION 2.1.                   GENERAL DESCRIPTION OF FACILITIES.  SUBJECT TO
AND UPON THE TERMS AND CONDITIONS HEREIN SET FORTH, (I) THE LENDERS HEREBY
ESTABLISH IN FAVOR OF THE BORROWER A REVOLVING CREDIT FACILITY PURSUANT TO WHICH
EACH LENDER SEVERALLY AGREES (TO THE EXTENT OF SUCH LENDER’S REVOLVING
COMMITMENT) TO MAKE REVOLVING LOANS TO THE BORROWER IN ACCORDANCE WITH SECTION
2.2, (II) THE ISSUING BANK AGREES TO ISSUE LETTERS OF CREDIT IN ACCORDANCE WITH
SECTION2.22, (III) THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS IN
ACCORDANCE WITH SECTION 2.4, (IV) EACH LENDER AGREES TO PURCHASE A PARTICIPATION
INTEREST IN THE LETTERS OF CREDIT AND THE SWINGLINE LOANS PURSUANT TO THE TERMS
AND CONDITIONS HEREOF; PROVIDED, THAT IN NO EVENT SHALL THE AGGREGATE PRINCIPAL
AMOUNT OF ALL OUTSTANDING REVOLVING LOANS, SWINGLINE LOANS AND OUTSTANDING LC
EXPOSURE EXCEED AT ANY TIME THE AGGREGATE REVOLVING COMMITMENT AMOUNT FROM TIME
TO TIME IN EFFECT; AND (V) EACH LENDER SEVERALLY AGREES TO MAKE A TERM LOAN TO
THE BORROWER IN A PRINCIPAL AMOUNT NOT EXCEEDING SUCH LENDER’S TERM LOAN
COMMITMENT ON THE CLOSING DATE.


SECTION 2.2.                   REVOLVING LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE REVOLVING
LOANS, RATABLY IN PROPORTION TO ITS PRO RATA SHARE, TO THE BORROWER, FROM TIME
TO TIME DURING THEAVAILABILITY PERIOD, IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AT ANY TIME THAT WILL NOT RESULT IN (A) SUCH LENDER’S REVOLVING
CREDIT EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING COMMITMENT OR (B) THE
AGGREGATE REVOLVING CREDIT EXPOSURES OF ALL LENDERS EXCEEDING THE AGGREGATE
REVOLVING COMMITMENT AMOUNT.  DURING THE AVAILABILITY PERIOD, THE BORROWER SHALL
BE ENTITLED TO BORROW, PREPAY AND REBORROW REVOLVING LOANS IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT; PROVIDED, THAT THE BORROWER MAY NOT
BORROW OR REBORROW SHOULD THERE EXIST A DEFAULT OR EVENT OF DEFAULT OR ANY OF
THE OTHER CONDITIONS IN SECTION 3.2 SHALL NOT HAVE BEEN SATISFIED.


SECTION 2.3.                   PROCEDURE FOR BORROWINGS.

The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Term Loan Borrowing substantially
in the form of Exhibit 2.3(a) (a “Notice of Term Loan Borrowing”) and each
Revolving Borrowing substantially in the form of Exhibit 2.3(b) (a “Notice of
Revolving Borrowing”, and with the Notice of Term Loan Borrowing, each a “Notice
of Borrowing”), each such Notice of Borrowing to be delivered (x) prior to 11:00
a.m. (New York time) on the requested date of each Base Rate

25


--------------------------------------------------------------------------------


Borrowing and (y) prior to 11:00 a.m. (New York time) three (3) Business Days
prior to the requested date of each Eurodollar Borrowing.  Each Notice of
Borrowing shall be irrevocable and shall specify: (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Type of such Revolving Loan comprising such Borrowing
and (iv) in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto (subject to the provisions of the definition
of Interest Period).  Each Revolving Borrowing shall consist entirely of Base
Rate Loans or Eurodollar Loans, as the Borrower may request.  The aggregate
principal amount of each Eurodollar Borrowing shall be not less than $5,000,000
or a larger multiple of $1,000,000, and the aggregate principal amount of each
Base Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided, that Base Rate Loans made pursuant to Section 2.4 or Section
2.22(d) may be made in lesser amounts as provided therein.  At no time shall the
total number of Eurodollar Borrowings outstanding at any time exceed six. 
Promptly following the receipt of a Notice of Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.


SECTION 2.4.                   SWINGLINE COMMITMENT.

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.

(b)           The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 12:00 p.m. (New Yorktime) on the requested date of each
Swingline Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable
and shall specify: (i) the principal amount of such Swingline Loan, (ii) the
date of such Swingline Loan (which shall be a Business Day) and (iii) the
account of the Borrower to which the proceeds of such Swingline Loan should be
credited.  The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing.  Each Swingline Loan shall accrue interest
at the Swingline Rate and shall have an Interest Period (subject to the
definition thereof) as agreed between the Borrower and the Swingline Lender. 
The aggregate principal amount of each Swingline Loan shall be not less
than$100,000 or a larger multiple of $50,000, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower.  The Swingline Lender will
make the proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. (New Yorktime)
on the requested date of such Swingline Loan.

(c)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the

26


--------------------------------------------------------------------------------



SWINGLINE LENDER TO ACT ON ITS BEHALF), GIVE A NOTICE OF REVOLVING BORROWING TO
THE ADMINISTRATIVE AGENT REQUESTING THE LENDERS (INCLUDING THE SWINGLINE LENDER)
TO MAKE BASE RATE LOANS IN AN AMOUNT EQUAL TO THE UNPAID PRINCIPAL AMOUNT OF ANY
SWINGLINE LOAN.  EACH LENDER WILL MAKE THE PROCEEDS OF ITS BASE RATE LOAN
INCLUDED IN SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF THE SWINGLINE LENDER IN ACCORDANCE WITH SECTION 2.6, WHICH WILL BE USED
SOLELY FOR THE REPAYMENT OF SUCH SWINGLINE LOAN.

(d)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred.  On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.  If such Swingline Loan bears interest at a
rate other than the Base Rate, such Swingline Loan shall automatically become a
Base Rate Loan on the effective date of any such participation and interest
shall become payable on demand.

(e)           Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.


SECTION 2.5.                   TERM LOAN COMMITMENTS.  AS OF THE DATE HEREOF,
TERM LOANS IN THE AGGREGATE PRINCIPAL AMOUNT OF $380,000,000 ARE OUTSTANDING
UNDER THIS AGREEMENT.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH LENDER HAVING A TERM LOAN COMMITMENT SEVERALLY AGREES TO MAKE ADDITIONAL
TERM LOANS, RATABLY IN PROPORTION TO ITS PRO RATA SHARE, TO THE BORROWER, ON ONE
DATE DURING THETERM LOAN COMMITMENTAVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT OUTSTANDING AT ANY TIME THAT WILL NOT RESULT IN (A) SUCH
LENDER’S AGGREGATE TERM LOANS

27


--------------------------------------------------------------------------------



EXCEEDING SUCH LENDER’S TERM LOAN COMMITMENT OR (B) THE AGGREGATE TERM LOANS OF
ALL LENDERS EXCEEDING THE AGGREGATE TERM LOAN COMMITMENT AMOUNT.  DURING THE
TERM LOAN COMMITMENT AVAILABILITY PERIOD, THE BORROWER SHALL BE ENTITLED TO
BORROW AND PREPAY TERM LOANS IN ACCORDANCE WITH THE PROVISIONS HEREOF, BUT ONCE
REPAID OR PREPAID, TERM LOANS MAY NOT BE REBORROWED.  THE TERM LOANS MAY BE,
FROM TIME TO TIME, BASE RATE LOANS OR EURODOLLAR LOANS OR A COMBINATION THEREOF.


SECTION 2.6.                   FUNDING OF BORROWINGS.

(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. (New Yorktime) to the Administrative Agent at the Payment
Office; provided, that the Swingline Loans will be made as set forth in Section
2.4.  The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts that it receives, in like funds by 1:00 pm (New
York time) on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.

(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. (New Yorktime) one (1) Business Day prior to the date
of a Borrowing in which such Lender is to participate that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(c)           All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares.  No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.


SECTION 2.7.                   INTEREST ELECTIONS.

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing. 
Thereafter, the Borrower may elect to convert

28


--------------------------------------------------------------------------------



SUCH BORROWING INTO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING, AND IN THE
CASE OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS
PROVIDED IN THIS SECTION 2.8.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH
RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH
PORTION SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING LOANS COMPRISING
SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH
MAY NOT BE CONVERTED OR CONTINUED.

(b)           To make an election pursuant to this Section 2.7, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.7 attached hereto (a “Notice of Conversion/Continuation”) that is to
be converted or continued, as the case may be, (x) prior to 10:00 a.m. (New
Yorktime) on the requested date of a conversion into a Base Rate Borrowing and
(y) prior to 11:00 a.m. (New Yorktime) three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing.  Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Continuation/Conversion applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Continuation/Conversion, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”.  If any such Notice of Continuation/Conversion requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month.  The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.

(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing.  No Borrowing may be converted into, or continued as,
a Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing.   No conversion of any Eurodollar Loans shall be permitted except on
the last day of the Interest Period in respect thereof.

(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.


SECTION 2.8.                   OPTIONAL REDUCTION AND TERMINATION OF
COMMITMENTS.

(a)           Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date.  The Term Loan Commitments (i) previously terminated with
respect to $380,000,000 of

29


--------------------------------------------------------------------------------



THE TERM LOAN COMMITMENTS UPON THE MAKING OF THE TERM LOANS PURSUANT TO SECTION
2.5 IN SUCH AMOUNT ON DECEMBER 19, 2006 AND (II) SHALL TERMINATE ON THE SIXTH
MONTH ANNIVERSARY OF THE CLOSING DATE, WITH RESPECT TO $320,000,000OF THE TERM
LOAN COMMITMENTS.

(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments or the Term Loan Commitments in part or terminate the
Aggregate Revolving Commitments or the Term Loan Commitments in whole; provided,
that (i) any partial reduction shall apply to reduce proportionately and
permanently the Revolving Commitment or the Term Loan Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.8 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount or the Term Loan Commitment to an amount less than the
outstanding Revolving Credit Exposures or the Term Loans of all Lenders.  Any
such reduction in the Aggregate Revolving Commitment Amount below the sum of the
principal amount of the Swingline Commitment and the LC Commitment shall result
in a proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the Swingline Commitment and the LC Commitment.


SECTION 2.9.                   REPAYMENT OF LOANS.

(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.

(b)           The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and (ii)
the Revolving Commitment Termination Date.

(c)           The outstanding balance of all Term Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Maturity Date.


SECTION 2.10.                EVIDENCE OF INDEBTEDNESS.  (A)  EACH LENDER SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE APPROPRIATE RECORDS EVIDENCING
THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY
SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST
PAYABLE THEREON AND PAID TO SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT. 
THE ADMINISTRATIVE AGENT SHALL MAINTAINAPPROPRIATE RECORDSIN WHICH SHALL BE
RECORDED (I) THE REVOLVING COMMITMENT AND TERM LOAN COMMITMENT OF EACH LENDER,
(II) THE AMOUNT OF EACH LOAN MADE HEREUNDER BY EACH LENDER, THE CLASS AND TYPE
THEREOF AND THE INTEREST PERIOD APPLICABLE THERETO, (III) THE DATE OF EACH
CONTINUATION THEREOF PURSUANT TO SECTION 2.7, (IV) THE DATE OF EACH CONVERSION
OF ALL OR A PORTION THEREOF TO ANOTHER TYPE PURSUANT TO SECTION 2.7, (V) THE
DATE AND AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE
AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER IN RESPECT OF SUCH LOANS
AND (VI) BOTH THE DATE AND AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER IN RESPECT OF THE LOANS AND EACH LENDER’S PRO
RATA SHARE THEREOF.  THE ENTRIES MADE IN SUCH RECORDS SHALL BE PRIMA FACIE

30


--------------------------------------------------------------------------------



EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN
RECORDED; PROVIDED, THAT THE FAILURE OR DELAY OF ANY LENDER OR THE
ADMINISTRATIVE AGENT IN MAINTAINING OR MAKING ENTRIES INTO ANY SUCH RECORD OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY THE LOANS (BOTH PRINCIPAL AND UNPAID ACCRUED INTEREST) OF SUCH LENDER
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

(b)           At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Credit Note  and/or a Term Loan Note and, in the case of the Swingline
Lender only, a Swingline Note, payable to the order of such Lender.


SECTION 2.11.        OPTIONAL PREPAYMENTS.  THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING, IN WHOLE OR IN PART,
WITHOUT PREMIUM OR PENALTY, BY GIVING IRREVOCABLE WRITTEN NOTICE (OR TELEPHONIC
NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE ADMINISTRATIVE AGENT NO LATER THAN
(I) IN THE CASE OF PREPAYMENT OF ANY EURODOLLAR BORROWING, 11:00 A.M. (NEW YORK
TIME)  NOT LESS THAN THREE (3) BUSINESS DAYS PRIOR TO ANY SUCH PREPAYMENT, (II)
IN THE CASE OF ANY PREPAYMENT OF ANY BASE RATE BORROWING, NOT LESS THAN ONE
BUSINESS DAY PRIOR TO THE DATE OF SUCH PREPAYMENT, AND (III) IN THE CASE OF
SWINGLINE BORROWINGS, PRIOR TO 11:00 A.M. (NEW YORKTIME) ON THE DATE OF SUCH
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PROPOSED DATE OF SUCH PREPAYMENT AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID.  UPON RECEIPT OF ANY SUCH NOTICE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER OF THE CONTENTS
THEREOF AND OF SUCH LENDER’S PRO RATA SHARE OF ANY SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN, THE AGGREGATE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE DESIGNATED IN SUCH NOTICE, TOGETHER WITH ACCRUED INTEREST TO
SUCH DATE ON THE AMOUNT SO PREPAID IN ACCORDANCE WITH SECTION 2.13(D); PROVIDED,
THAT IF A EURODOLLAR BORROWING IS PREPAID ON A DATE OTHER THAN THE LAST DAY OF
AN INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL ALSO PAY ALL AMOUNTS
REQUIRED PURSUANT TO SECTION 2.19.  EACH PARTIAL PREPAYMENT OF ANY LOAN (OTHER
THAN A SWINGLINE LOAN) SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE
OF AN ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE PURSUANT TO SECTION 2.2
OR IN THE CASE OF A SWINGLINE LOAN PURSUANT TO SECTION 2.4.  EACH PREPAYMENT OF
A BORROWING SHALL BE APPLIED RATABLY TO THE LOANS COMPRISING SUCH BORROWING, AND
IN THE CASE OF A PREPAYMENT OF A TERM LOAN BORROWING, TO PRINCIPAL INSTALLMENTS
IN INVERSE ORDER OF MATURITY.


SECTION 2.12.        MANDATORY PREPAYMENTS.  IF AT ANY TIME THE REVOLVING CREDIT
EXPOSURE OF ALL LENDERS EXCEEDS THE AGGREGATE REVOLVING COMMITMENT AMOUNT, AS
REDUCED PURSUANT TO SECTION 2.8 OR OTHERWISE, THE BORROWER SHALL IMMEDIATELY
REPAY SWINGLINE LOANS AND REVOLVING LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS,
TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST ON SUCH EXCESS AMOUNT AND ANY
AMOUNTS DUE UNDER SECTION 2.19.  EACH PREPAYMENT SHALL BE APPLIED FIRST TO THE
SWINGLINE LOANS TO THE FULL EXTENT THEREOF, SECOND TO THE BASE RATE LOANS TO THE
FULL EXTENT THEREOF, AND FINALLY TO EURODOLLAR LOANS TO THE FULL EXTENT
THEREOF.  IF AFTER GIVING EFFECT TO PREPAYMENT OF ALL SWINGLINE LOANS AND
REVOLVING LOANS, THE REVOLVING CREDIT EXPOSURE OF ALL LENDERS EXCEEDS THE
AGGREGATE REVOLVING COMMITMENT AMOUNT, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT
WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR
THE BENEFIT OF THE ISSUING BANK AND THE LENDERS, AN AMOUNT IN CASH EQUAL TO SUCH
EXCESS PLUS ANY ACCRUED AND UNPAID FEES THEREON TO BE HELD AS COLLATERAL FOR THE
LC EXPOSURE.  SUCH ACCOUNT SHALL BE ADMINISTERED IN ACCORDANCE WITH SECTION
2.22(G) HEREOF.

31


--------------------------------------------------------------------------------



SECTION 2.13         INTEREST ON LOANS.


(A)           THE BORROWER SHALL PAY INTEREST ON EACH BASE RATE LOAN AT THE BASE
RATE IN EFFECT FROM TIME TO TIME AND ON EACH EURODOLLAR LOAN AT THE ADJUSTED
LIBO RATE FOR THE APPLICABLE INTEREST PERIOD IN EFFECT FOR SUCH LOAN, PLUS, IN
EACH CASE, THE APPLICABLE MARGIN IN EFFECT FROM TIME TO TIME.


(B)           THE BORROWER SHALL PAY INTEREST ON EACH SWINGLINE LOAN AT THE
SWINGLINE RATE IN EFFECT FROM TIME TO TIME.


(C)           WHILE AN EVENT OF DEFAULT EXISTS OR AFTER ACCELERATION, AT THE
OPTION OF THE REQUIRED LENDERS, THE BORROWER SHALL PAY INTEREST (“DEFAULT
INTEREST”) WITH RESPECT TO ALL EURODOLLAR LOANS AT THE RATE OTHERWISE APPLICABLE
FOR THE THEN-CURRENT INTEREST PERIOD PLUS AN ADDITIONAL 2% PER ANNUM UNTIL THE
LAST DAY OF SUCH INTEREST PERIOD, AND THEREAFTER, AND WITH RESPECT TO ALL BASE
RATE LOANS AND ALL OTHER OBLIGATIONS HEREUNDER (OTHER THAN LOANS), AT THE RATE
IN EFFECT FOR BASE RATE LOANS, PLUS AN ADDITIONAL 2% PER ANNUM.


(D)           INTEREST ON THE PRINCIPAL AMOUNT OF ALL LOANS SHALL ACCRUE FROM
AND INCLUDING THE DATE SUCH LOANS ARE MADE TO BUT EXCLUDING THE DATE OF ANY
REPAYMENT THEREOF.  INTEREST ON ALL OUTSTANDING BASE RATE LOANS SHALL BE PAYABLE
QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER
AND ON THE REVOLVING COMMITMENT TERMINATION DATE OR THE MATURITY DATE, AS THE
CASE MAY BE.  INTEREST ON ALL OUTSTANDING EURODOLLAR LOANS SHALL BE PAYABLE ON
THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO, AND, IN THE CASE OF ANY
EURODOLLAR LOANS HAVING AN INTEREST PERIOD IN EXCESS OF THREE MONTHS OR 90 DAYS,
RESPECTIVELY, ON EACH DAY WHICH OCCURS EVERY THREE MONTHS OR 90 DAYS, AS THE
CASE MAY BE, AFTER THE INITIAL DATE OF SUCH INTEREST PERIOD, AND ON THE
REVOLVING COMMITMENT TERMINATION DATE OR THE MATURITY DATE, AS THE CASE MAY BE. 
INTEREST ON EACH SWINGLINE LOAN (OTHER THAN A SWINGLINE LOAN THAT IS A BASE RATE
LOAN WHICH SHALL BE PAYABLE AS SET FORTH ABOVE) SHALL BE PAYABLE ON THE MATURITY
DATE OF SUCH LOAN, WHICH SHALL BE THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO, AND ON THE REVOLVING COMMITMENT TERMINATION DATE.  INTEREST ON ANY LOAN
WHICH IS CONVERTED INTO A LOAN OF ANOTHER TYPE OR WHICH IS REPAID OR PREPAID
SHALL BE PAYABLE ON THE DATE OF SUCH CONVERSION OR ON THE DATE OF ANY SUCH
REPAYMENT OR PREPAYMENT (ON THE AMOUNT REPAID OR PREPAID) THEREOF.  ALL DEFAULT
INTEREST SHALL BE PAYABLE ON DEMAND.


(E)           THE ADMINISTRATIVE AGENT SHALL DETERMINE EACH INTEREST RATE
APPLICABLE TO THE LOANS HEREUNDER AND SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS OF SUCH RATE IN WRITING (OR BY TELEPHONE, PROMPTLY CONFIRMED IN
WRITING).  ANY SUCH DETERMINATION SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.

Section 2.14.        Fees.


(A)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR ITS OWN
ACCOUNT FEES IN THE AMOUNTS AND AT THE TIMES PREVIOUSLY AGREED UPON IN WRITING
BY THE BORROWER AND THE ADMINISTRATIVE AGENT.


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A FACILITY FEE, WHICH SHALL ACCRUE AT THE APPLICABLE
PERCENTAGE PER ANNUM (DETERMINED DAILY IN ACCORDANCE WITH SCHEDULE I) ON THE
DAILY AMOUNT OF THE REVOLVING

32


--------------------------------------------------------------------------------



COMMITMENT (WHETHER USED OR UNUSED) OF SUCH LENDER DURING THE AVAILABILITY
PERIOD; PROVIDED, THAT IF SUCH LENDER CONTINUES TO HAVE ANY REVOLVING CREDIT
EXPOSURE AFTER THE REVOLVING COMMITMENT TERMINATION DATE, THEN THE FACILITY FEE
SHALL CONTINUE TO ACCRUE ON THE DAILY AMOUNT OF SUCH REVOLVING CREDIT EXPOSURE
FROM AND AFTER THE REVOLVING COMMITMENT TERMINATION DATE TO THE DATE THAT ALL OF
SUCH LENDER’S REVOLVING CREDIT EXPOSURE HAS BEEN PAID IN FULL.


(C)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE APPLICABLE
PERCENTAGE PER ANNUM (DETERMINED DAILY IN ACCORDANCE WITH SCHEDULE I) ON THE
DAILY AMOUNT OF THE UNUSED TERM LOAN COMMITMENT OF SUCH LENDER DURING THE TERM
LOAN COMMITMENT AVAILABILITY PERIOD.


(D)           THE BORROWER AGREES TO PAY (I) QUARTERLY IN ARREARS TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER, A LETTER OF CREDIT FEE
WITH RESPECT TO ITS PARTICIPATION IN EACH LETTER OF CREDIT, WHICH SHALL ACCRUE
AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR LOANS THEN IN
EFFECT ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE ATTRIBUTABLE TO
SUCH LETTER OF CREDIT DURING THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE
OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE DATE ON WHICH SUCH LETTER OF
CREDIT EXPIRES OR IS DRAWN IN FULL (INCLUDING WITHOUT LIMITATION ANY LC EXPOSURE
THAT REMAINS OUTSTANDING AFTER THE REVOLVING COMMITMENT TERMINATION DATE) AND
(II) TO THE ISSUING BANK FOR ITS OWN ACCOUNT A FRONTING FEE, WHICH SHALL ACCRUE
AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE AVAILABILITY PERIOD (OR UNTIL THE DATE THAT SUCH LETTER OF CREDIT IS
IRREVOCABLY CANCELLED, WHICHEVER IS LATER), AS WELL AS THE ISSUING BANK’S
STANDARD FEES WITH RESPECT TO ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  NOTWITHSTANDING THE
FOREGOING, IF THE REQUIRED LENDERS ELECT TO INCREASE THE INTEREST RATE ON THE
LOANS TO THE DEFAULT INTEREST PURSUANT TO SECTION 2.13(C), THE RATE PER ANNUM
USED TO CALCULATE THE LETTER OF CREDIT FEE PURSUANT TO CLAUSE (I) ABOVE SHALL
AUTOMATICALLY BE INCREASED BY AN ADDITIONAL 2% PER ANNUM.


(E)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF EACH LENDER, THE UPFRONT FEE PREVIOUSLY AGREED UPON BY THE
BORROWER AND THE ADMINISTRATIVE AGENT, WHICH SHALL BE DUE AND PAYABLE ON THE
CLOSING DATE.


(F)            ACCRUED FEES UNDER PARAGRAPHS (B), (C) AND ABOVE SHALL BE PAYABLE
QUARTERLY IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING ON MARCH 31, 2007 AND ON THE REVOLVING COMMITMENT
TERMINATION DATE (AND IF LATER, THE DATE THE LOANS AND LC EXPOSURE SHALL BE
REPAID IN THEIR ENTIRETY); PROVIDED FURTHER, THAT ANY SUCH FEES ACCRUING AFTER
THE REVOLVING COMMITMENT TERMINATION DATE SHALL BE PAYABLE ON DEMAND.


SECTION 2.15.        COMPUTATION OF INTEREST AND FEES.

All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 days, as the case may be, and
all computations of interest based on LIBOR or the Federal Funds Rate and of
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable (to the extent computed
on the basis of days elapsed).  Each determination by the Administrative

33


--------------------------------------------------------------------------------


Agent of an interest amount or fee hereunder shall be made in good faith and,
except for manifest error, shall be final, conclusive and binding for all
purposes.


SECTION 2.16.        INABILITY TO DETERMINE INTEREST RATES.  IF PRIOR TO THE
COMMENCEMENT OF ANY INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,

(I)             THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT INTERBANK MARKET, ADEQUATE MEANS DO NOT
EXIST FOR ASCERTAINING LIBOR FOR SUCH INTEREST PERIOD, OR

(II)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
REQUIRED LENDERS THAT THE ADJUSTED LIBO RATE DOES NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS (OR LENDER, AS THE CASE MAY BE) OF MAKING,
FUNDING OR MAINTAINING THEIR (OR ITS, AS THE CASE MAY BE)  EURODOLLAR LOANS FOR
SUCH INTEREST PERIOD,

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.


SECTION 2.17.        ILLEGALITY.  IF, AFTER THE DATE OF THIS AGREEMENT, ANY
CHANGE IN LAW SHALL MAKE IT UNLAWFUL OR IMPOSSIBLE FOR ANY LENDER TO MAKE,
MAINTAIN OR FUND ANY EURODOLLAR LOAN AND SUCH LENDER SHALL SO PROMPTLY NOTIFY
THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE NOTICE
THEREOF TO THE BORROWER AND THE OTHER LENDERS, WHEREUPON UNTIL SUCH LENDER
NOTIFIES THE ADMINISTRATIVE AGENT AND THE BORROWER THAT THE CIRCUMSTANCES GIVING
RISE TO SUCH SUSPENSION NO LONGER EXIST, THE OBLIGATION OF SUCH LENDER TO MAKE
EURODOLLAR REVOLVING LOANS, OR TO CONTINUE OR CONVERT OUTSTANDING LOANS AS OR
INTO EURODOLLAR LOANS, SHALL BE SUSPENDED.  IN THE CASE OF THE MAKING OF A
EURODOLLAR REVOLVING BORROWING, SUCH LENDER’S REVOLVING LOAN SHALL BE MADE AS A
BASE RATE LOAN AS PART OF THE SAME REVOLVING BORROWING FOR THE SAME INTEREST
PERIOD AND IF THE AFFECTED EURODOLLAR LOAN IS THEN OUTSTANDING, SUCH LOAN SHALL
BE CONVERTED TO A BASE RATE LOAN EITHER (I) ON THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR LOAN IF SUCH LENDER MAY LAWFULLY
CONTINUE TO MAINTAIN SUCH LOAN TO SUCH DATE OR (II) IMMEDIATELY IF SUCH LENDER
SHALL DETERMINE THAT IT MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR
LOAN TO SUCH DATE.  NOTWITHSTANDING THE FOREGOING, THE AFFECTED LENDER SHALL,
PRIOR TO GIVING SUCH NOTICE TO THE ADMINISTRATIVE AGENT, DESIGNATE A DIFFERENT
APPLICABLE LENDING OFFICE IF SUCH DESIGNATION WOULD AVOID THE NEED FOR GIVING
SUCH NOTICE AND IF SUCH DESIGNATION WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO
SUCH LENDER IN THE GOOD FAITH EXERCISE OF ITS DISCRETION.

34


--------------------------------------------------------------------------------



SECTION 2.18.        INCREASED COSTS.


(A)           IF ANY CHANGE IN LAW SHALL:

(I)             IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT
OR SIMILAR REQUIREMENT THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF
THE ADJUSTED LIBO RATE HEREUNDER AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE
ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE
REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

(II)            IMPOSE ON ANY LENDER OR ON THE ISSUING BANK OR THE EURODOLLAR
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR ANY EURODOLLAR
LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR ANY PARTICIPATION THEREIN;

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered; provided, that amounts paid under this Section 2.18(a) shall be
without duplication of amounts paid under Section 2.20 and shall not include
Excluded Taxes.


(B)           IF ANY LENDER OR THE ISSUING BANK SHALL HAVE DETERMINED THAT ON OR
AFTER THE DATE OF THIS AGREEMENT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
LENDER’S OR THE ISSUING BANK’S CAPITAL (OR ON THE CAPITAL OF SUCH LENDER’S OR
THE ISSUING BANK’S PARENT CORPORATION) AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S
PARENT CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO
CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES OR THE POLICIES OF
SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION WITH RESPECT TO CAPITAL
ADEQUACY) THEN, FROM TIME TO TIME, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT
BY THE BORROWER OF WRITTEN DEMAND BY SUCH LENDER (WITH A COPY THEREOF TO THE
ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR
THE ISSUING BANK’S PARENT CORPORATION FOR ANY SUCH REDUCTION SUFFERED.


(C)           A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE
AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR
SUCH LENDER’S OR THE ISSUING BANK’S PARENT CORPORATION, AS THE CASE MAY BE,
SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION 2.18 SHALL BE DELIVERED TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) AND SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY ANY SUCH LENDER OR THE ISSUING
BANK, AS THE CASE MAY BE, SUCH AMOUNT OR AMOUNTS WITHIN 10 DAYS AFTER RECEIPT
THEREOF.

35


--------------------------------------------------------------------------------



(D)           EXCEPT AS PROVIDED IN SECTION 2.18(E), FAILURE OR DELAY ON THE
PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND COMPENSATION PURSUANT TO THIS
SECTION 2.18 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING
BANK’S RIGHT TO DEMAND SUCH COMPENSATION;


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 2.18, THE
BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION 2.18 FOR ANY AMOUNTS INCURRED PRIOR TO THE DATE THAT
SUCH LENDER OR THE ISSUING BANK NOTIFIES THE BORROWER OF SUCH LENDER’S OR THE
ISSUING BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED THAT, IF THE
CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH
SIX-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF SUCH RETROACTIVE
EFFECT.


SECTION 2.19.        FUNDING INDEMNITY.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF A EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B) THE
CONVERSION OR CONTINUATION OF A EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF
THE INTEREST PERIOD APPLICABLE THERETO, OR (C) THE FAILURE BY THE BORROWER TO
BORROW, PREPAY, CONVERT OR CONTINUE ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN
ANY APPLICABLE NOTICE (REGARDLESS OF WHETHER SUCH NOTICE IS WITHDRAWN OR
REVOKED), THEN, IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER,
WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND FROM SUCH LENDER, FOR ANY
LOSS, COST OR EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR
LOAN, SUCH LOSS, COST OR EXPENSE SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED
BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (A) THE AMOUNT OF INTEREST THAT
WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN IF SUCH EVENT
HAD NOT OCCURRED AT THE ADJUSTED LIBO RATE APPLICABLE TO SUCH EURODOLLAR LOAN
FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT
INTEREST PERIOD THEREFOR (OR IN THE CASE OF A FAILURE TO BORROW, CONVERT OR
CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH
EURODOLLAR LOAN) OVER (B) THE AMOUNT OF INTEREST THAT WOULD ACCRUE ON THE
PRINCIPAL AMOUNT OF SUCH EURODOLLAR LOAN FOR THE SAME PERIOD IF THE ADJUSTED
LIBO RATE WERE SET ON THE DATE SUCH EURODOLLAR LOAN WAS PREPAID OR CONVERTED OR
THE DATE ON WHICH THE BORROWER FAILED TO BORROW, CONVERT OR CONTINUE SUCH
EURODOLLAR LOAN.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNT PAYABLE UNDER THIS
SECTION 2.19 SUBMITTED TO THE BORROWER BY ANY LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR.


SECTION 2.20.        TAXES.


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED, THAT IF THE BORROWER SHALL BE
REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION 2.20) THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING
BANK (AS THE CASE MAY BE) SHALL RECEIVE AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH
DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)           IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

36


--------------------------------------------------------------------------------



(C)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE ISSUING BANK, WITHIN FIVE (5) BUSINESS DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY
THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION 2.20) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER OR THE ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS
OWN BEHALF OR ON BEHALF OF A LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE CODE OR ANY TREATY TO WHICH THE UNITED
STATES IS A PARTY, WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER
TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL
PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH FOREIGN LENDER AGREES
THAT IT WILL DELIVER TO THE ADMINISTRATIVE AGENT AND THE BORROWER (OR IN THE
CASE OF A PARTICIPANT, TO THE LENDER FROM WHICH THE RELATED PARTICIPATION SHALL
HAVE BEEN PURCHASED), AS APPROPRIATE, TWO (2) DULY COMPLETED COPIES OF (I)
INTERNAL REVENUE SERVICE FORM W-8 ECI, OR ANY SUCCESSOR FORM THERETO, CERTIFYING
THAT THE PAYMENTS RECEIVED FROM THE BORROWER HEREUNDER ARE EFFECTIVELY CONNECTED
WITH SUCH FOREIGN LENDER’S CONDUCT OF A TRADE OR BUSINESS IN THE UNITED STATES;
OR (II) INTERNAL REVENUE SERVICE FORM W-8 BEN, OR ANY SUCCESSOR FORM THERETO,
CERTIFYING THAT SUCH FOREIGN LENDER IS ENTITLED TO BENEFITS UNDER AN INCOME TAX
TREATY TO WHICH THE UNITED STATES IS A PARTY WHICH REDUCES THE RATE OF
WITHHOLDING TAX ON PAYMENTS OF INTEREST; OR (III) INTERNAL REVENUE SERVICE FORM
W-8 BEN, OR ANY SUCCESSOR FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE,
TOGETHER WITH A CERTIFICATE (A) ESTABLISHING THAT THE PAYMENT TO THE FOREIGN
LENDER QUALIFIES AS “PORTFOLIO INTEREST” EXEMPT FROM U.S. WITHHOLDING TAX UNDER
CODE SECTION 871(H) OR 881(C), AND (B) STATING THAT (1) THE FOREIGN LENDER IS
NOT A BANK FOR PURPOSES OF CODE SECTION 881(C)(3)(A), OR THE OBLIGATION OF THE
BORROWER HEREUNDER IS NOT, WITH RESPECT TO SUCH FOREIGN LENDER, A LOAN AGREEMENT
ENTERED INTO IN THE ORDINARY COURSE OF ITS TRADE OR BUSINESS, WITHIN THE MEANING
OF THAT SECTION; (2) THE FOREIGN LENDER IS NOT A 10% SHAREHOLDER OF THE BORROWER
WITHIN THE MEANING OF CODE SECTION 871(H)(3) OR 881(C)(3)(B); AND (3) THE
FOREIGN LENDER IS NOT A CONTROLLED FOREIGN CORPORATION THAT IS RELATED TO THE
BORROWER WITHIN THE MEANING OF CODE SECTION 881(C)(3)(C); OR (IV) SUCH OTHER
INTERNAL REVENUE SERVICE FORMS AS MAY BE APPLICABLE TO THE FOREIGN LENDER,
INCLUDING FORMS W-8 IMY OR W-8 EXP.  EACH SUCH FOREIGN LENDER SHALL DELIVER TO
THE BORROWER AND THE ADMINISTRATIVE AGENT SUCH FORMS ON OR BEFORE THE DATE THAT
IT BECOMES A PARTY TO THIS AGREEMENT (OR IN THE CASE OF A PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH SUCH FOREIGN LENDER SHALL DELIVER SUCH

37


--------------------------------------------------------------------------------



FORMS PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY
DELIVERED BY SUCH FOREIGN LENDER.  EACH SUCH FOREIGN LENDER SHALL PROMPTLY
NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AT ANY TIME THAT IT DETERMINES
THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY DELIVERED
CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION ADOPTED BY THE
INTERNAL REVENUE SERVICE FOR SUCH PURPOSE).


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A FOREIGN LENDER HAS FAILED
TO PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SECTION 2.20(E) (OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE IN
LAW, OCCURRING SUBSEQUENT TO THE DATE ON WHICH A FORM, CERTIFICATE OR OTHER
DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED, OR IF SUCH FORM, CERTIFICATE OR
OTHER DOCUMENT OTHERWISE IS NOT REQUIRED UNDER SUBSECTION (E) ABOVE), SUCH
FOREIGN LENDER SHALL NOT BE ENTITLED TO THE ADDITIONAL PAYMENT OR
INDEMNIFICATION UNDER SECTION 2.20(A) OR (C) WITH RESPECT TO TAXES IMPOSED BY
THE UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED, HOWEVER, THAT SHOULD A
LENDER BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM,
CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, THE BORROWER SHALL TAKE SUCH
STEPS AS THE FOREIGN LENDER SHALL REASONABLY REQUEST TO ASSIST THE FOREIGN
LENDER TO RECOVER SUCH TAXES.


(G)           IF THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID AMOUNTS PURSUANT TO THIS SECTION 2.20, IT SHALL PAY OVER SUCH
REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.20 WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT INTEREST (OTHER
THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO
SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE
BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT
THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


SECTION 2.21.        PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.


(A)           THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC
DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER SECTIONS 2.18, 2.19 OR 2.20, OR
OTHERWISE) PRIOR TO 12:00 NOON (NEW YORKTIME) ON THE DATE WHEN DUE, IN
IMMEDIATELY AVAILABLE FUNDS, FREE AND CLEAR OF ANY DEFENSES, RIGHTS OF SET-OFF,
COUNTERCLAIM, OR WITHHOLDING OR DEDUCTION OF TAXES.  ANY AMOUNTS RECEIVED AFTER
SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE
DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF
CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AT THE PAYMENT OFFICE, EXCEPT PAYMENTS TO BE MADE DIRECTLY
TO THE ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT
THAT PAYMENTS PURSUANT TO SECTIONS 2.18, 2.19 AND 2.20 AND 10.3 SHALL BE MADE
DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH

38


--------------------------------------------------------------------------------



PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE MADE PAYABLE FOR THE PERIOD OF SUCH
EXTENSION.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED
(I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY
AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST
AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL
AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND UNREIMBURSED LC
DISBURSEMENTS THEN DUE TO SUCH PARTIES.


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE
LOANS THAT WOULD RESULT IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION
OF THE AGGREGATE AMOUNT OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY
OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE
(FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO
THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS; PROVIDED, THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR
ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY OR
AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). 
THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT OR AMOUNTS DUE.  IN SUCH EVENT, IF THE BORROWER
HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND

39


--------------------------------------------------------------------------------



THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.4(C) AND (D), 2.6(A), 2.21(D), 2.22(D) OR (E) OR
10.3(D), THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING
ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S
OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY
PAID.


SECTION 2.22.        LETTERS OF CREDIT.


(A)           DURING THE AVAILABILITY PERIOD, THE ISSUING BANK, IN RELIANCE UPON
THE AGREEMENTS OF THE OTHER LENDERS PURSUANT TO SECTION 2.22(D), AGREES TO
ISSUE, AT THE REQUEST OF THE BORROWER, LETTERS OF CREDIT FOR THE ACCOUNT OF THE
BORROWER ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH; PROVIDED, THAT (I)
EACH LETTER OF CREDIT SHALL EXPIRE ON THE EARLIER OF (A) THE DATE ONE YEAR AFTER
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT (OR IN THE CASE OF ANY RENEWAL OR
EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (B) THE DATE
THAT IS FIVE (5) BUSINESS DAYS PRIOR TO THE REVOLVING COMMITMENT TERMINATION
DATE; (II) EACH LETTER OF CREDIT SHALL BE IN A STATED AMOUNT OF AT LEAST
$100,000; AND (III) THE BORROWER MAY NOT REQUEST ANY LETTER OF CREDIT, IF, AFTER
GIVING EFFECT TO SUCH ISSUANCE (A) THE AGGREGATE LC EXPOSURE WOULD EXCEED THE LC
COMMITMENT OR (B) THE AGGREGATE REVOLVING CREDIT EXPOSURE OF ALL LENDERS WOULD
EXCEED THE AGGREGATE REVOLVING COMMITMENT AMOUNT.  EACH LENDER SHALL BE DEEMED
TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE
ISSUING BANK WITHOUT RECOURSE A PARTICIPATION IN EACH LETTER OF CREDIT EQUAL TO
SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER
SUCH LETTER OF CREDIT ON THE DATE OF ISSUANCE WITH RESPECT TO ALL OTHER LETTERS
OF CREDIT.  EACH ISSUANCE OF A LETTER OF CREDIT SHALL BE DEEMED TO UTILIZE THE
REVOLVING COMMITMENT OF EACH LENDER BY AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
PARTICIPATION.


(B)           TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR ANY AMENDMENT,
RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL
GIVE THE ISSUING BANK AND THE ADMINISTRATIVE AGENT IRREVOCABLE WRITTEN NOTICE AT
LEAST THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF SUCH ISSUANCE
SPECIFYING THE DATE (WHICH SHALL BE A BUSINESS DAY) SUCH LETTER OF CREDIT IS TO
BE ISSUED (OR AMENDED, EXTENDED OR RENEWED, AS THE CASE MAY BE), THE EXPIRATION
DATE OF SUCH LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND
ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IN ADDITION
TO THE SATISFACTION OF THE CONDITIONS IN ARTICLE III, THE ISSUANCE OF SUCH
LETTER OF CREDIT (OR ANY AMENDMENT WHICH INCREASES THE AMOUNT OF SUCH LETTER OF
CREDIT) WILL BE SUBJECT TO THE FURTHER CONDITIONS THAT SUCH LETTER OF CREDIT
SHALL BE IN SUCH FORM AND CONTAIN SUCH TERMS AS THE ISSUING BANK SHALL APPROVE
AND THAT THE BORROWER SHALL HAVE EXECUTED AND DELIVERED ANY ADDITIONAL
APPLICATIONS, AGREEMENTS AND INSTRUMENTS RELATING TO SUCH LETTER OF CREDIT AS
THE ISSUING BANK SHALL REASONABLY REQUIRE; PROVIDED, THAT IN THE EVENT OF ANY
CONFLICT BETWEEN SUCH APPLICATIONS, AGREEMENTS OR INSTRUMENTS AND THIS
AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL CONTROL.

40


--------------------------------------------------------------------------------



(C)           AT LEAST TWO BUSINESS DAYS PRIOR TO THE ISSUANCE OF ANY LETTER OF
CREDIT, THE ISSUING BANK WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY
TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED SUCH NOTICE
AND IF NOT, THE ISSUING BANK WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY
THEREOF.  UNLESS THE ISSUING BANK HAS RECEIVED NOTICE FROM THE ADMINISTRATIVE
AGENT ON OR BEFORE THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE THE ISSUING
BANK IS TO ISSUE THE REQUESTED LETTER OF CREDIT (1) DIRECTING THE ISSUING BANK
NOT TO ISSUE THE LETTER OF CREDIT BECAUSE SUCH ISSUANCE IS NOT THEN PERMITTED
HEREUNDER BECAUSE OF THE LIMITATIONS SET FORTH IN SECTION 2.22(A) OR THAT ONE OR
MORE CONDITIONS SPECIFIED IN ARTICLE III ARE NOT THEN SATISFIED, THEN, SUBJECT
TO THE TERMS AND CONDITIONS HEREOF, THE ISSUING BANK SHALL, ON THE REQUESTED
DATE, ISSUE SUCH LETTER OF CREDIT IN ACCORDANCE WITH THE ISSUING BANK’S USUAL
AND CUSTOMARY BUSINESS PRACTICES.


(D)           THE ISSUING BANK SHALL EXAMINE ALL DOCUMENTS PURPORTING TO
REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT PROMPTLY FOLLOWING ITS
RECEIPT THEREOF.  THE ISSUING BANK SHALL NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS
MADE OR WILL MAKE A LC DISBURSEMENT THEREUNDER; PROVIDED, THAT ANY FAILURE TO
GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO SUCH LC
DISBURSEMENT.  THE BORROWER SHALL BE IRREVOCABLY AND UNCONDITIONALLY OBLIGATED
TO REIMBURSE THE ISSUING BANK FOR ANY LC DISBURSEMENTS PAID BY THE ISSUING BANK
IN RESPECT OF SUCH DRAWING, WITHOUT PRESENTMENT, DEMAND OR OTHER FORMALITIES OF
ANY KIND.  UNLESS THE BORROWER SHALL HAVE NOTIFIED THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M. (NEW YORKTIME) ON THE BUSINESS DAY
IMMEDIATELY PRIOR TO THE DATE ON WHICH SUCH DRAWING IS HONORED THAT THE BORROWER
INTENDS TO REIMBURSE THE ISSUING BANK FOR THE AMOUNT OF SUCH DRAWING IN FUNDS
OTHER THAN FROM THE PROCEEDS OF REVOLVING LOANS, THE BORROWER SHALL BE DEEMED TO
HAVE TIMELY GIVEN A NOTICE OF REVOLVING BORROWING TO THE ADMINISTRATIVE AGENT
REQUESTING THE LENDERS TO MAKE A BASE RATE BORROWINGON THE DATE ON WHICH SUCH
DRAWING IS HONORED IN AN EXACT AMOUNT DUE TO THE ISSUING BANK; PROVIDED, THAT
FOR PURPOSES SOLELY OF SUCH BORROWING, THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 3.2 HEREOF SHALL NOT BE APPLICABLE.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE LENDERS OF SUCH BORROWING IN ACCORDANCE WITH SECTION 2.3, AND EACH
LENDER SHALL MAKE THE PROCEEDS OF ITS BASE RATE LOAN INCLUDED IN SUCH BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANK IN
ACCORDANCE WITH SECTION 2.6.  THE PROCEEDS OF SUCH BORROWING SHALL BE APPLIED
DIRECTLY BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR SUCH LC
DISBURSEMENT.


(E)           IF FOR ANY REASON A BASE RATE BORROWING MAY NOT BE (AS DETERMINED
IN THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT), OR IS NOT, MADE IN
ACCORDANCE WITH THE FOREGOING PROVISIONS, THEN EACH LENDER (OTHER THAN THE
ISSUING BANK) SHALL BE OBLIGATED TO FUND THE PARTICIPATION THAT SUCH LENDER
PURCHASED PURSUANT TO SUBSECTION (A) IN AN AMOUNT EQUAL TO ITS PRO RATA SHAREOF
SUCH LC DISBURSEMENT ON AND AS OF THE DATE WHICH SUCH BASE RATE BORROWING SHOULD
HAVE OCCURRED.  EACH LENDER’S OBLIGATION TO FUND ITS PARTICIPATION SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING WITHOUT LIMITATION (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT THAT SUCH LENDER OR ANY OTHER PERSON MAY HAVE AGAINST THE ISSUING
BANK OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (II) THE EXISTENCE OF A
DEFAULT OR AN EVENT OF DEFAULT OR THE TERMINATION OF THE AGGREGATE REVOLVING
COMMITMENTS, (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE)
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, (IV) ANY BREACH OF THIS AGREEMENT BY
THE BORROWER OR ANY OTHER

41


--------------------------------------------------------------------------------



LENDER, (V) ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR (VI)
ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO
ANY OF THE FOREGOING.  ON THE DATE THAT SUCH PARTICIPATION IS REQUIRED TO BE
FUNDED, EACH LENDER SHALL PROMPTLY TRANSFER, IN IMMEDIATELY AVAILABLE FUNDS, THE
AMOUNT OF ITS PARTICIPATION TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
ISSUING BANK.  WHENEVER, AT ANY TIME AFTER THE ISSUING BANK HAS RECEIVED FROM
ANY SUCH LENDER THE FUNDS FOR ITS PARTICIPATION IN A LC DISBURSEMENT, THE
ISSUING BANK (OR THE ADMINISTRATIVE AGENT ON ITS BEHALF) RECEIVES ANY PAYMENT ON
ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT OR THE ISSUING BANK, AS THE CASE MAY
BE, WILL DISTRIBUTE TO SUCH LENDER ITS PRO RATA SHARE OF SUCH PAYMENT; PROVIDED,
THAT IF SUCH PAYMENT IS REQUIRED TO BE RETURNED FOR ANY REASON TO THE BORROWER
OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR SIMILAR OFFICIAL IN ANY
BANKRUPTCY PROCEEDING, SUCH LENDER WILL RETURN TO THE ADMINISTRATIVE AGENT OR
THE ISSUING BANK ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE
ADMINISTRATIVE AGENT OR THE ISSUING BANK TO IT.


(F)            TO THE EXTENT THAT ANY LENDER SHALL FAIL TO PAY ANY AMOUNT
REQUIRED TO BE PAID PURSUANT TO PARAGRAPHS (D) OR (E) OF THIS SECTION ON THE DUE
DATE THEREFOR, SUCH LENDER SHALL PAY INTEREST TO THE ISSUING BANK (THROUGH THE
ADMINISTRATIVE AGENT) ON SUCH AMOUNT FROM SUCH DUE DATE TO THE DATE SUCH PAYMENT
IS MADE AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE; PROVIDED, THAT IF
SUCH LENDER SHALL FAIL TO MAKE SUCH PAYMENT TO THE ISSUING BANK WITHIN THREE (3)
BUSINESS DAYS OF SUCH DUE DATE, THEN, RETROACTIVELY TO THE DUE DATE, SUCH LENDER
SHALL BE OBLIGATED TO PAY INTEREST ON SUCH AMOUNT AT THE RATE SET FORTH IN
SECTION 2.13(D).


(G)           IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE
BUSINESS DAY THAT THE BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
ISSUING BANK AND THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE LC EXPOSURE AS OF
SUCH DATE PLUS ANY ACCRUED AND UNPAID FEES THEREON; PROVIDED, THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO
THE BORROWER DESCRIBED IN CLAUSE (G) OR (H) OF SECTION 8.1.  SUCH DEPOSIT SHALL
BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND
PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  BORROWER AGREES TO EXECUTE
ANY DOCUMENTS AND/OR CERTIFICATES TO EFFECTUATE THE INTENT OF THIS PARAGRAPH. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL
NOT BEAR INTEREST.  INTEREST AND PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL
ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING BANK FOR LC DISBURSEMENTS FOR
WHICH IT HAD NOT BEEN REIMBURSED AND TO THE EXTENT SO APPLIED, SHALL BE HELD FOR
THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWER FOR THE LC
EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED,
WITH THE CONSENT OF THE REQUIRED LENDERS, BE APPLIED TO SATISFY OTHER
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
IF THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS
A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT
NOT SO APPLIED AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE
BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.

42


--------------------------------------------------------------------------------



(H)           PROMPTLY FOLLOWING THE END OF EACH CALENDAR QUARTER, THE ISSUING
BANK SHALL DELIVER (THROUGH THE ADMINISTRATIVE AGENT) TO EACH LENDER AND THE
BORROWER A REPORT DESCRIBING THE AGGREGATE LETTERS OF CREDIT OUTSTANDING AT THE
END OF SUCH FISCAL QUARTER.  UPON THE REQUEST OF ANY LENDER FROM TIME TO TIME,
THE ISSUING BANK SHALL DELIVER TO SUCH LENDER ANY OTHER INFORMATION REASONABLY
REQUESTED BY SUCH LENDER WITH RESPECT TO EACH LETTER OF CREDIT THEN OUTSTANDING.


(I)            THE BORROWER’S OBLIGATION TO REIMBURSE LC DISBURSEMENTS HEREUNDER
SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE AND SHALL BE PERFORMED STRICTLY
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES
WHATSOEVER AND IRRESPECTIVE OF ANY OF THE FOLLOWING CIRCUMSTANCES:

(I)             ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT
OR THIS AGREEMENT;

(II)            THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT
WHICH THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER MAY HAVE AT
ANY TIME AGAINST A BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY
PERSONS OR ENTITIES FOR WHOM ANY SUCH BENEFICIARY OR TRANSFEREE MAY BE ACTING),
ANY LENDER (INCLUDING THE ISSUING BANK) OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT OR THE LETTER OF CREDIT OR ANY DOCUMENT RELATED
HERETO OR THERETO OR ANY UNRELATED TRANSACTION;

(III)           ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT
PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(IV)           PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR OTHER DOCUMENT TO THE ISSUING BANK THAT DOES NOT
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

(V)            ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS
SECTION 2.22, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT
OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER; OR

(VI)           THE EXISTENCE OF A DEFAULT OR AN EVENT OF DEFAULT.

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to

43


--------------------------------------------------------------------------------


the extent permitted by applicable law) suffered by the Borrower that are caused
by the Issuing Bank’s failure to exercise due care when determining whether
drafts or other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree, that in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised due care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(J)            UNLESS OTHERWISE EXPRESSLY AGREED BY THE ISSUING BANK AND THE
BORROWER WHEN A LETTER OF CREDIT IS ISSUED AND SUBJECT TO APPLICABLE LAWS,
PERFORMANCE UNDER LETTERS OF CREDIT BY THE ISSUING BANK, ITS CORRESPONDENTS, AND
THE BENEFICIARIES THEREOF WILL BE GOVERNED BY (I) EITHER (X) THE RULES OF THE
“INTERNATIONAL STANDBY PRACTICES 1998” (ISP98) (OR SUCH LATER REVISION AS MAY BE
PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW & PRACTICE ON ANY DATE
ANY LETTER OF CREDIT MAY BE ISSUED) OR (Y) THE RULES OF THE “UNIFORM CUSTOMS AND
PRACTICES FOR DOCUMENTARY CREDITS” (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 500 (OR SUCH LATER REVISION AS MAY BE PUBLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE ON ANY DATE ANY LETTER OF CREDIT MAY BE
ISSUED) AND (II) TO THE EXTENT NOT INCONSISTENT THEREWITH, THE GOVERNING LAW OF
THIS AGREEMENT SET FORTH IN SECTION 10.5.


SECTION 2.23.        INCREASE OF COMMITMENTS; ADDITIONAL LENDERS.


(A)           SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
FROM TIME TO TIME AFTER THE CLOSING DATE, BORROWER MAY, UPON AT LEAST 30 DAYS’
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY PROVIDE A COPY OF
SUCH NOTICE TO EACH LENDER),  PROPOSE TO INCREASE THE COMMITMENTS BY AN
ADDITIONAL $100,000,000 (THE AMOUNT OF ANY SUCH INCREASE, THE “ADDITIONAL
COMMITMENT AMOUNT”).  EACH LENDER SHALL HAVE THE RIGHT FOR A PERIOD OF 15 DAYS
FOLLOWING RECEIPT OF SUCH NOTICE, TO ELECT BY WRITTEN NOTICE TO THE BORROWER AND
THE ADMINISTRATIVE AGENT TO INCREASE ITS COMMITMENT BY A PRINCIPAL AMOUNT EQUAL
TO ITS PRO RATA SHARE OF THE ADDITIONAL COMMITMENT AMOUNT.  NO LENDER (OR ANY
SUCCESSOR THERETO) SHALL HAVE ANY OBLIGATION TO INCREASE ITS COMMITMENT OR ITS
OTHER OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND ANY
DECISION BY A LENDER TO INCREASE ITS COMMITMENT SHALL BE MADE IN ITS SOLE
DISCRETION INDEPENDENTLY FROM ANY OTHER LENDER.


(B)           IF ANY LENDER SHALL NOT ELECT TO INCREASE ITS COMMITMENT PURSUANT
TO SUBSECTION (A) OF THIS SECTION 2.23, THE BORROWER MAY DESIGNATE ANOTHER BANK
OR OTHER FINANCIAL INSTITUTION (WHICH MAY BE, BUT NEED NOT BE, ONE OR MORE OF
THE EXISTING LENDERS) WHICH AT THE TIME AGREES TO, IN THE CASE OF ANY SUCH
PERSON THAT IS AN EXISTING LENDER, INCREASE ITS REVOLVING COMMITMENT AND IN THE
CASE OF ANY OTHER SUCH PERSON (AN “ADDITIONAL LENDER”), BECOME A PARTY TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ANY NEW BANK OR FINANCIAL INSTITUTION MUST BE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WHICH ACCEPTANCE WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  THE SUM OF THE INCREASES IN THE COMMITMENTS
OF THE EXISTING LENDERS PURSUANT TO THIS

44


--------------------------------------------------------------------------------



SUBSECTION (B) PLUS THE COMMITMENTS OF THE ADDITIONAL LENDERS SHALL NOT IN THE
AGGREGATE EXCEED THE UNSUBSCRIBED AMOUNT OF THE ADDITIONAL COMMITMENT AMOUNT.


(C)           AN INCREASE IN THE AGGREGATE AMOUNT OF THE COMMITMENTS PURSUANT TO
THIS SECTION 2.23 SHALL BECOME EFFECTIVE UPON THE RECEIPT BY THE ADMINISTRATIVE
AGENT OF AN SUPPLEMENT OR JOINDER IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT EXECUTED BY THE BORROWER, BY EACH ADDITIONAL LENDER AND BY
EACH OTHER LENDER WHOSE REVOLVING COMMITMENT IS TO BE INCREASED, SETTING FORTH
THE NEW COMMITMENTS OF SUCH LENDERS AND SETTING FORTH THE AGREEMENT OF EACH
ADDITIONAL LENDER TO BECOME A PARTY TO THIS AGREEMENT AND TO BE BOUND BY ALL THE
TERMS AND PROVISIONS HEREOF, TOGETHER WITH NOTES EVIDENCING SUCH INCREASE IN THE
COMMITMENTS, AND SUCH EVIDENCE OF APPROPRIATE CORPORATE AUTHORIZATION ON THE
PART OF THE BORROWER WITH RESPECT TO THE INCREASE IN THE COMMITMENTS AND SUCH
OPINIONS OF COUNSEL FOR THE BORROWER WITH RESPECT TO THE INCREASE IN THE
COMMITMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


(D)           UPON THE ACCEPTANCE OF ANY SUCH SUPPLEMENT OR JOINDER BY THE
ADMINISTRATIVE AGENT, THE COMMITMENTS SHALL AUTOMATICALLY BE INCREASED BY THE
AMOUNT OF THE COMMITMENTS ADDED THROUGH SUCH SUPPLEMENT OR JOINDER AND SCHEDULE
III SHALL AUTOMATICALLY BE DEEMED AMENDED TO REFLECT THE COMMITMENTS OF ALL
LENDERS AFTER GIVING EFFECT TO THE ADDITION OF SUCH COMMITMENTS.


(E)           UPON ANY INCREASE IN THE AGGREGATE AMOUNT OF THE COMMITMENTS
PURSUANT TO THIS SECTION 2.23 THAT IS NOT PRO RATA AMONG ALL LENDERS, (X) WITHIN
FIVE BUSINESS DAYS, IN THE CASE OF ANY BASE RATE LOANS THEN OUTSTANDING, AND AT
THE END OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, IN THE CASE OF
ANY EURODOLLAR LOANS THEN OUTSTANDING, THE BORROWER SHALL PREPAY SUCH LOANS IN
THEIR ENTIRETY AND, TO THE EXTENT THE BORROWER ELECTS TO DO SO AND SUBJECT TO
THE CONDITIONS SPECIFIED IN ARTICLE III, THE BORROWER SHALL REBORROW LOANS FROM
THE LENDERS IN PROPORTION TO THEIR RESPECTIVE COMMITMENTS AFTER GIVING EFFECT TO
SUCH INCREASE, UNTIL SUCH TIME AS ALL OUTSTANDING LOANS ARE HELD BY THE LENDERS
IN PROPORTION TO THEIR RESPECTIVE COMMITMENTS AFTER GIVING EFFECT TO SUCH
INCREASE AND (Y) EFFECTIVE UPON SUCH INCREASE, THE AMOUNT OF THE PARTICIPATIONS
HELD BY EACH LENDER IN EACH LETTER OF CREDIT THEN OUTSTANDING SHALL BE ADJUSTED
AUTOMATICALLY SUCH THAT, AFTER GIVING EFFECT TO SUCH ADJUSTMENTS, THE LENDERS
SHALL HOLD PARTICIPATIONS IN EACH SUCH LETTER OF CREDIT IN PROPORTION TO THEIR
RESPECTIVE COMMITMENTS.


SECTION 2.24.                MITIGATION OF OBLIGATIONS.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.18, OR IF THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.20, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE SOLE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE UNDER
SECTION 2.18 OR SECTION 2.20, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD
NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT
OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY
ALL COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH SUCH
DESIGNATION OR ASSIGNMENT.


SECTION 2.25.                REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 2.18, OR IF THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY

45


--------------------------------------------------------------------------------



GOVERNMENTAL AUTHORITY OF THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.20, OR
IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE
BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS SET FORTH IN
SECTION 10.4(B) ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER
LENDER); PROVIDED, THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT WITH RESPECT TO THE PROPOSED ASSIGNEE, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS AND
PARTICIPATIONS IN LETTERS OF CREDIT OWED TO IT, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE
(IN THE CASE OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST) AND FROM THE
BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF A CLAIM FOR
COMPENSATION UNDER SECTION 2.18 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.20, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT
AND DELEGATION CEASE TO APPLY.


SECTION 2.26.        EXTENSIONS OF MATURITY DATE OR REVOLVING COMMITMENT
TERMINATION DATE.

After the first anniversary of the Closing Date and at least 45 days prior to
the scheduled Maturity Date and Revolving Commitment Termination Date then in
effect, the Borrower may (but in no event more than once per year or twice
during the term of this Agreement), by written notice to the Administrative
Agent, request that the scheduled Maturity Date and Revolving Commitment
Termination Date then in effect be extended for a twelve-month period, effective
as of a date selected by the Borrower (the “Extension Effective Date”); the
Extension Effective Date shall be at least 45 days, but not more than 60 days,
after the date such extension request is received by the Administrative Agent
(the “Extension Request Date”).  Upon receipt of the extension request, the
Administrative Agent shall promptly notify each Lender thereof, and approval by
the Required Lenders shall be necessary for the extension to become effective. 
If a Lender agrees, in its individual and sole discretion, to so extend its
Revolving Credit Commitment or Maturity Date, as applicable, (an “Extending
Lender”), it shall deliver to the Administrative Agent a written notice of its
agreement to do so no later than 15 days after the Extension Request Date (or
such later date to which the Borrower and the Administrative Agent shall agree),
and the Administrative Agent shall promptly thereafter notify the Borrower of
such Extending Lender’s agreement to extend its Revolving Credit Commitment or
Maturity Date, as applicable, (and such agreement shall be irrevocable until the
Extension Effective Date).  The Revolving Credit Commitment or Term Loan
Commitment of any Lender that fails to accept or respond to the Borrower’s
request for extension of the Maturity Date and Revolving Commitment Termination
Date (a “Declining Lender”) shall be terminated on the Maturity Date and
Revolving Commitment Termination Date then in effect for such Lender (without
regard to any extension by other Lenders) and on such Maturity Date and
Revolving Commitment Termination Date the Borrower shall pay in full the unpaid
principal amount of all Loans owing to such Declining Lender, together with all
accrued and unpaid interest thereon and all fees accrued and unpaid under this
Agreement to the date of such payment of principal and all other amounts due to
such Declining Lender under this Agreement.  The Administrative Agent shall
promptly notify each Extending Lender of the aggregate Commitments of the
Declining Lenders.

46


--------------------------------------------------------------------------------


Each Extending Lender may offer to increase its respective Commitment by an
amount not to exceed the aggregate amount of the Declining Lenders’ Commitments,
and such Extending Lender shall deliver to the Administrative Agent a notice of
its offer to so increase its Commitment no later than 30 days after the
Extension Request Date (or such later date to which the Borrower and the
Administrative Agent shall agree), and such offer shall be irrevocable until the
Extension Effective Date.  To the extent the aggregate amount of additional
Commitments that the Extending Lenders offer pursuant to the preceding sentence
exceeds the aggregate amount of the Declining Lenders’ Commitments, such
additional Commitments shall be reduced on a pro rata basis.  To the extent the
aggregate amount of Commitments that the Extending Lenders have so offered to
extend is less than the aggregate amount of Commitments that the Borrower has so
requested to be extended, the Borrower shall have the right but not the
obligation to require any Declining Lender to (and any such Declining Lender
shall) assign in full its rights and obligations under this Agreement to one or
more banks or other financial institutions (which may be, but need not be, one
or more of the Extending Lenders) which at the time agree to, in the case of any
such Person that is an Extending Lender, increase its Commitment and in the case
of any other such Person (a “New Lender”) become a party to this Agreement;
provided that (i) such assignment is otherwise in compliance with Section 10.04,
(ii) such Declining Lender receives payment in full of the unpaid principal
amount of all Loans owing to such Declining Lender, together with all accrued
and unpaid interest thereon and all fees accrued and unpaid under this Agreement
to the date of such payment of principal and all other amounts due to such
Declining Lender under this Agreement and (iii) any such assignment shall be
effective on the date on or before such Extension Effective Date as may be
specified by the Borrower and agreed to by the respective New Lenders and
Extending Lenders, as the case may be, and the Administrative Agent.  If, but
only if, Extending Lenders and New Lenders, as the case may be, have agreed to
provide Commitments in an aggregate amount greater than 50% of the aggregate
amount of the Commitments outstanding immediately prior to such Extension
Effective Date and the conditions precedent in Section 3.2 are met, the
Termination Date in effect with respect to such Extending Lenders and New
Lenders shall be extended by twelve months.


ARTICLE III


CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


SECTION 3.1.              CONDITIONS TO EFFECTIVENESS. THE OBLIGATIONS OF THE
LENDERS (INCLUDING THE SWINGLINE LENDER) TO MAKE LOANS AND THE OBLIGATION OF THE
ISSUING BANK TO ISSUE ANY LETTER OF CREDIT HEREUNDER SHALL NOT BECOME EFFECTIVE
UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED
IN ACCORDANCE WITH SECTION 10.2).


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING UPFRONT FEES
FOR THE LENDERS AND REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE
ADMINISTRATIVE AGENT) REQUIRED TO BE REIMBURSED OR PAID BY THE BORROWER
HEREUNDER, UNDER ANY OTHER LOAN DOCUMENT AND UNDER ANY AGREEMENT WITH THE
ADMINISTRATIVE AGENT OR SUNTRUST CAPITAL MARKETS, INC., AS ARRANGER.

47


--------------------------------------------------------------------------------



(B)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED THE
FOLLOWING:

(I)            A COUNTERPART OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
(OTHER THAN THE NOTES) SIGNED BY OR ON BEHALF OF EACH PARTY HERETO OR WRITTEN
EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY
TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS
SIGNED A COUNTERPART OF THIS AGREEMENT;

(II)           DULY EXECUTED REVOLVING CREDIT AND TERM NOTES PAYABLE TO SUCH
LENDER AND THE SWINGLINE NOTE PAYABLE TO THE SWINGLINE LENDER, IN EACH CASE,
ONLY IF REQUESTED BY SUCH LENDER AT LEAST ONE (1) BUSINESS DAY PRIOR TO THE
CLOSING DATE;

(III)          DELIVERY OF UPDATED LIEN SEARCHES IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(IV)          A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OF THE
GENERAL PARTNER IN THE FORM OF EXHIBIT 3.1(B)(IV), ATTACHING AND CERTIFYING
COPIES OF ITS BYLAWS AND OF THE RESOLUTIONS OF ITS BOARD OF DIRECTORS, THE
PARTNERSHIP AGREEMENT, OR COMPARABLE ORGANIZATIONAL DOCUMENTS AND AUTHORIZATIONS
OF THE BORROWER, AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH THE BORROWER IS A PARTY, AND ATTACHING TRUE AND CORRECT
COPIES OF THE TC PIPELINES ILP AGREEMENT, THE TUSCARORA ILP PARTNERSHIP
AGREEMENT, THE NORTHERN BORDER PARTNERSHIP AGREEMENT;

(V)           CERTIFIED COPIES OF THE ARTICLES OR CERTIFICATE OF INCORPORATION,
CERTIFICATE OF ORGANIZATION OR LIMITED PARTNERSHIP, OR OTHER REGISTERED
ORGANIZATIONAL DOCUMENTS OF THE BORROWER AND ITS GENERAL PARTNER, TOGETHER WITH
CERTIFICATES OF GOOD STANDING OR EXISTENCE, AS MAY BE AVAILABLE FROM THE
SECRETARY OF STATE OF THE JURISDICTION OF ORGANIZATION OF THE BORROWER AND ITS
GENERAL PARTNER, AND EACH OTHER JURISDICTION WHERE THE BORROWER IS REQUIRED TO
BE QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION;

(VI)          A CERTIFICATE DATED AS OF THE CLOSING DATE AND SIGNED BY A
RESPONSIBLE OFFICER, CERTIFYING THE NAME, TITLE AND TRUE SIGNATURE OF EACH
OFFICER OF THE GENERAL PARTNER EXECUTING THE LOAN DOCUMENTS ON BEHALF OF THE
BORROWER TO WHICH THE BORROWER IS A PARTY;

(VII)         A FAVORABLE WRITTEN OPINION OF ORRICK, HERRINGTON & SUTCLIFFE LLP,
COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS, AND COVERING SUCH MATTERS RELATING TO THE LOAN PARTIES, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREIN AS THE ADMINISTRATIVE AGENT
OR THE REQUIRED LENDERS SHALL REASONABLY REQUEST;

(VIII)        A CERTIFICATE IN THE FORM OF EXHIBIT 3.1(B)(VIII), DATED THE
CLOSING DATE AND SIGNED BY A RESPONSIBLE OFFICER, CERTIFYING THAT (X) NO DEFAULT
OR EVENT OF DEFAULT EXISTS, (Y) ALL REPRESENTATIONS AND WARRANTIES OF THE
BORROWER SET FORTH IN THE LOAN DOCUMENTS ARE TRUE AND CORRECT AND (Z) SINCE THE
DATE OF THE FINANCIAL STATEMENTS OF THE BORROWER DESCRIBED IN SECTION 4.4, THERE
SHALL HAVE BEEN NO CHANGE WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT;

48


--------------------------------------------------------------------------------


(IX)           [RESERVED];

(X)            COPIES OF THE AUDITED FINANCIAL STATEMENTS OF GLGT FOR ITS FISCAL
YEARS ENDED 2004 AND 2005 AND THE INTERNALLY PREPARED QUARTERLY FINANCIAL
STATEMENTS OF GLGT FOR ITS FISCAL QUARTER ENDED ON SEPTEMBER 30, 2006 AS WELL AS
A PROJECTED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS
OF THE CLOSING DATE AFTER GIVING EFFECT TO THE GLGT ACQUISITION; AND

(XI)           A CERTIFICATE DATED AS OF THE CLOSING DATE AND SIGNED BY A
RESPONSIBLE OFFICER, ATTACHING TRUE AND CORRECT COPIES OF ALL CONSENTS,
APPROVALS, AUTHORIZATIONS, REGISTRATIONS AND FILINGS AND ORDERS REQUIRED OR
ADVISABLE TO BE MADE OR OBTAINED UNDER ANY REQUIREMENT OF LAW, OR BY ANY
CONTRACTUAL OBLIGATION OF THE BORROWER, IN CONNECTION WITH THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY AND ENFORCEABILITY OF THE LOAN DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED THEREBY, AND SUCH CONSENTS, APPROVALS,
AUTHORIZATIONS, REGISTRATIONS, FILINGS AND ORDERS SHALL BE IN FULL FORCE AND
EFFECT AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED, AND NO
INVESTIGATION OR INQUIRY BY ANY GOVERNMENTAL AUTHORITY REGARDING THE COMMITMENTS
OR ANY TRANSACTION BEING FINANCED WITH THE PROCEEDS THEREOF SHALL BE ONGOING.


SECTION 3.2.                   EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER
TO MAKE A LOAN AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY
LETTER OF CREDIT IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


(A)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST;


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, ALL REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET
FORTH IN THE LOAN DOCUMENTS (OTHER THAN THE REPRESENTATION AND WARRANTY SET
FORTH IN SECTION 4.4(B)) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT,
EXTENSION OR RENEWAL OF SUCH LETTER OF CREDIT, IN EACH CASE BEFORE AND AFTER
GIVING EFFECT THERETO;


(C)           THE BORROWER SHALL HAVE DELIVERED THE REQUIRED NOTICE OF
BORROWING; AND


(D)           WITH RESPECT TO ANY TERM LOAN BORROWING MADE AFTER THE CLOSING
DATE, THE PROCEEDS OF SUCH BORROWING SHALL BE USED SOLELY TO FINANCE THE GLGT
ACQUISITION.

Each Loan and each issuance, amendment, extension or renewal of any Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 3.2.


SECTION 3.3.                   DELIVERY OF DOCUMENTS.  ALL OF THE LOAN
DOCUMENTS, CERTIFICATES, LEGAL OPINIONS AND OTHER DOCUMENTS AND PAPERS REFERRED
TO IN THIS ARTICLE III, UNLESS OTHERWISE SPECIFIED, SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH OF THE LENDERS AND, EXCEPT FOR THE
NOTES, IN SUFFICIENT COUNTERPARTS OR COPIES FOR EACH OF THE LENDERS AND SHALL BE
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY IN ALL RESPECTS TO THE
ADMINISTRATIVE AGENT.

49


--------------------------------------------------------------------------------



SECTION 3.4.                   EFFECT OF AMENDMENT AND RESTATEMENT.  UPON THIS
AGREEMENT BECOMING EFFECTIVE PURSUANT TO SECTION 3.1, FROM AND AFTER THE CLOSING
DATE:  ALL TERMS AND CONDITIONS OF THE EXISTING CREDIT AGREEMENT AND ANY OTHER
“LOAN DOCUMENT” AS DEFINED THEREIN, AS AMENDED AND RESTATED BY THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS BEING EXECUTED AND DELIVERED ON THE CLOSING DATE,
SHALL BE AND REMAIN IN FULL FORCE AND EFFECT, AS SO AMENDED AND RESTATED, AND
SHALL CONSTITUTE THE LEGAL, VALID, BINDING AND ENFORCEABLE OBLIGATIONS OF THE
PARTIES THERETO TO LENDERS AND ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING:


(A)           THE TERMS AND CONDITIONS OF THE EXISTING CREDIT AGREEMENT SHALL BE
AMENDED AND RESTATED AS SET FORTH HEREIN AND, AS SO AMENDED AND RESTATED, SHALL
BE AMENDED AND RESTATED IN THEIR ENTIRETY, BUT SHALL BE AMENDED AND RESTATED
ONLY WITH RESPECT TO THE RIGHTS, DUTIES AND OBLIGATIONS AMONG BORROWER, LENDERS
AND ADMINISTRATIVE AGENT ACCRUING FROM AND AFTER THE CLOSING DATE;


(B)           THIS AGREEMENT SHALL NOT IN ANY WAY RELEASE OR IMPAIR THE RIGHTS,
DUTIES OR OBLIGATIONS CREATED PURSUANT TO THE EXISTING CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR AFFECT THE RELATIVE PRIORITIES THEREOF, IN EACH CASE TO
THE EXTENT IN FORCE AND EFFECT THEREUNDER AS OF THE CLOSING DATE, EXCEPT AS
MODIFIED HEREBY OR BY DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED AND
DELIVERED IN CONNECTION HEREWITH, AND ALL OF SUCH RIGHTS, DUTIES AND OBLIGATIONS
ARE ASSUMED, RATIFIED AND AFFIRMED BY THE BORROWER;


(C)           ALL INDEMNIFICATION OBLIGATIONS OF THE BORROWER UNDER THE EXISTING
CREDIT AGREEMENT AND ANY OTHER LOAN DOCUMENTS SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND SHALL CONTINUE IN FULL FORCE AND EFFECT FOR THE
BENEFIT OF LENDERS, ADMINISTRATIVE AGENT, AND ANY OTHER PERSON INDEMNIFIED UNDER
THE EXISTING CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AT ANY TIME PRIOR TO
THE CLOSING DATE;


(D)           THE OBLIGATIONS INCURRED UNDER THE EXISTING CREDIT AGREEMENT
SHALL, TO THE EXTENT OUTSTANDING ON THE CLOSING DATE, CONTINUE OUTSTANDING UNDER
THIS AGREEMENT AND SHALL NOT BE DEEMED TO BE PAID, RELEASED, DISCHARGED,
EXTINGUISHED OR OTHERWISE SATISFIED BY THE EXECUTION OF THIS AGREEMENT, AND THIS
AGREEMENT SHALL NOT CONSTITUTE A REFINANCING, SUBSTITUTION OR NOVATION OF SUCH
OBLIGATIONS OR ANY OF THE OTHER RIGHTS, DUTIES AND OBLIGATIONS OF THE PARTIES
HEREUNDER;


(E)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AGREEMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF LENDERS OR
ADMINISTRATIVE AGENT UNDER THE EXISTING CREDIT AGREEMENT, NOR CONSTITUTE A
WAIVER OF ANY COVENANT, AGREEMENT OR OBLIGATION UNDER THE EXISTING CREDIT
AGREEMENT, EXCEPT TO THE EXTENT THAT ANY SUCH COVENANT, AGREEMENT OR OBLIGATION
IS NO LONGER SET FORTH HEREIN OR IS MODIFIED HEREBY; AND


(F)            ANY AND ALL REFERENCES IN THE LOAN DOCUMENTS TO THE EXISTING
CREDIT AGREEMENT SHALL, WITHOUT FURTHER ACTION OF THE PARTIES, BE DEEMED A
REFERENCE TO THE EXISTING CREDIT AGREEMENT, AS AMENDED AND RESTATED BY THIS
AGREEMENT, AND AS THIS AGREEMENT SHALL BE FURTHER AMENDED OR AMENDED AND
RESTATED FROM TIME TO TIME HEREAFTER.

50


--------------------------------------------------------------------------------



ARTICLE IV


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:


SECTION 4.1.   EXISTENCE; POWER.  THE BORROWER AND EACH OF ITS SUBSIDIARIES (I)
IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY UNDER THE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS
BUSINESS AS NOW CONDUCTED, AND (III) IS DULY QUALIFIED TO DO BUSINESS, AND IS IN
GOOD STANDING, IN EACH JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED, EXCEPT
WHERE A FAILURE TO BE SO QUALIFIED COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.


SECTION 4.2.   ORGANIZATIONAL POWER; AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY ARE
WITHIN THE BORROWER’S ORGANIZATIONAL POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ORGANIZATIONAL, AND IF REQUIRED, GENERAL PARTNER ACTION. THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER, ANDCONSTITUTES,
AND EACH OTHER LOAN DOCUMENT TO WHICH THE BORROWER IS A PARTY, WHEN EXECUTED AND
DELIVERED BY THE BORROWER, WILL CONSTITUTE, VALID AND BINDING OBLIGATIONS OF THE
BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY.


SECTION 4.3.   GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT, AND OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY (A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF,
REGISTRATION OR FILING WITH, OR ANY ACTION BY, ANY GOVERNMENTAL AUTHORITY,
EXCEPT THOSE AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT, (B)
WILL NOT VIOLATE ANY REQUIREMENTS OF LAW APPLICABLE TO THE BORROWER OR ANY OF
ITS SUBSIDIARIES OR ANY JUDGMENT, ORDER OR RULING OF ANY GOVERNMENTAL AUTHORITY,
(C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY INDENTURE, MATERIAL
AGREEMENT OR OTHER MATERIAL INSTRUMENT BINDING ON THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ANY OF ITS ASSETS OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE
ANY PAYMENT TO BE MADE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES AND (D) WILL
NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT LIENS (IF ANY) CREATED UNDER THE
LOAN DOCUMENTS.


SECTION 4.4.   FINANCIAL STATEMENTS.


(A)           THE BORROWER HAS FURNISHED TO EACH LENDER (I) THE AUDITED
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF DECEMBER
31, 2005 AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME, PARTNERS’ EQUITY AND
CASH FLOWS FOR THE FISCAL YEAR THEN ENDED AUDITED BY KPMG LLP AND (II) THE
UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF
SEPTEMBER 30, 2006, AND THE RELATED UNAUDITED CONSOLIDATED STATEMENTS OF INCOME
AND CASH FLOWS FOR THE FISCAL QUARTER AND YEAR-TO-DATE PERIOD THEN ENDING,
CERTIFIED BY A RESPONSIBLE OFFICER.  SUCH FINANCIAL STATEMENTS FAIRLY PRESENT
THE CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AS OF
SUCH DATES AND THE CONSOLIDATED RESULTS OF OPERATIONS FOR SUCH PERIODS IN
CONFORMITY WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO YEAR END

51


--------------------------------------------------------------------------------



AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS
REFERRED TO IN CLAUSE (II).


(B)           SINCE DECEMBER 31, 2005, THERE HAVE BEEN NO CHANGES WITH RESPECT
TO THE BORROWER, ITS SUBSIDIARIES, NORTHERN BORDER AND TUSCARORA WHICH HAVE HAD
OR COULD REASONABLY BE EXPECTED TO HAVE, SINGLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT.


SECTION 4.5.                   LITIGATION AND ENVIRONMENTAL MATTERS.


(A)           NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY
ARBITRATORS OR GOVERNMENTAL AUTHORITIES IS PENDING AGAINST OR, TO THE KNOWLEDGE
OF THE BORROWER, THREATENED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES (I)
AS TO WHICH THERE IS A REASONABLE LIKELIHOOD OF AN ADVERSE DETERMINATION THAT
COULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT OR (II) WHICH IN ANY MANNER DRAWS INTO QUESTION THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


(B)           EXCEPT FOR THE MATTERS SET FORTH ON SCHEDULE 4.5 AND EXCEPT AS
COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III)
HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR
(IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.


SECTION 4.6.                   COMPLIANCE WITH LAWS AND AGREEMENTS.  THE
BORROWER AND EACH SUBSIDIARY IS IN COMPLIANCE WITH (A) ALL REQUIREMENTS OF LAW
AND ALL JUDGMENTS, DECREES AND ORDERS OF ANY GOVERNMENTAL AUTHORITY AND (B) ALL
INDENTURES, AGREEMENTS OR OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTIES,
EXCEPT WHERE NON-COMPLIANCE, EITHER SINGLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 4.7.                   INVESTMENT COMPANY ACT, ETC.  NEITHER THE
BORROWER NOR ANY OF ITS SUBSIDIARIES IS (A) AN “INVESTMENT COMPANY” OR IS
“CONTROLLED” BY AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN, OR
SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR
(B) OTHERWISE SUBJECT TO ANY OTHER REGULATORY SCHEME LIMITING ITS ABILITY TO
INCUR DEBT OR REQUIRING ANY APPROVAL OR CONSENT FROM OR REGISTRATION OR FILING
WITH, ANY GOVERNMENTAL AUTHORITY IN CONNECTION THEREWITH, EXCEPT THOSE AS HAVE
BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT.


SECTION 4.8.                   TAXES.  THE BORROWER AND ITS SUBSIDIARIES AND
EACH OTHER PERSON FOR WHOSE TAXES THE BORROWER OR ANY SUBSIDIARY IS LIABLE HAVE
TIMELY FILED OR CAUSED TO BE FILED ALL FEDERAL INCOME TAX RETURNS AND ALL OTHER
MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY THEM, AND HAVE PAID ALL
TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH RETURNS OR ON ANY ASSESSMENTS MADE
AGAINST IT OR ITS PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON
IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL AUTHORITY, EXCEPT WHERE THE SAME
ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR
WHICH THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, HAS SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP.  THE CHARGES, ACCRUALS AND
RESERVES ON THE BOOKS OF THE BORROWER AND ITS SUBSIDIARIES IN RESPECT OF SUCH
TAXES ARE ADEQUATE, AND NO TAX LIABILITIES THAT COULD BE MATERIALLY IN EXCESS OF
THE AMOUNT SO PROVIDED ARE ANTICIPATED.

52


--------------------------------------------------------------------------------



SECTION 4.9.                   MARGIN REGULATIONS.  NONE OF THE PROCEEDS OF ANY
OF THE LOANS OR LETTERS OF CREDIT WILL BE USED, DIRECTLY OR INDIRECTLY, FOR
“PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITH THE RESPECTIVE MEANINGS OF
EACH OF SUCH TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY
PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATION U.  NEITHER THE BORROWER
NOR ITS SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING “MARGIN STOCK.”


SECTION 4.10.                ERISA.  NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA
EVENTS FOR WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  WITH RESPECT TO THE PLANS, (A)
THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED
ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL STANDARDS NO. 87)
DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH
AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND (B) THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS
(BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL STANDARDS
NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH
UNDERFUNDED PLANS, WHERE THE LIABILITY, IF ANY, IN (A) OR (B) ABOVE COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 4.11.                OWNERSHIP OF PROPERTY.  EXCEPT AS COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT:


(A)           EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS GOOD TITLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL OF ITS REAL AND PERSONAL PROPERTY MATERIAL TO
THE OPERATION OF ITS BUSINESS, INCLUDING ALL SUCH PROPERTIES REFLECTED IN THE
MOST RECENT AUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER REFERRED TO IN
SECTION 4.4 OR PURPORTED TO HAVE BEEN ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY
AFTER SAID DATE (EXCEPT AS SOLD OR OTHERWISE DISPOSED OF IN THE ORDINARY COURSE
OF BUSINESS), IN EACH CASE FREE AND CLEAR OF LIENS PROHIBITED BY THIS
AGREEMENT.  ALL LEASES THAT INDIVIDUALLY OR IN THE AGGREGATE ARE MATERIAL TO THE
BUSINESS OR OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES ARE VALID AND
SUBSISTING AND ARE IN FULL FORCE.


(B)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, EACH OF THE
BORROWER AND ITS SUBSIDIARIES OWNS, OR IS LICENSED, OR OTHERWISE HAS THE RIGHT,
TO USE, ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS AND
OTHER INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE
BORROWER AND ITS SUBSIDIARIES DOES NOT INFRINGE IN ANY MATERIAL RESPECT ON THE
RIGHTS OF ANY OTHER PERSON.


(C)           THE PROPERTIES OF THE BORROWER AND ITS SUBSIDIARIES ARE INSURED
WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES, IN SUCH AMOUNTS WITH
SUCH DEDUCTIBLES AND COVERING SUCH RISKS OF LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY CARRIED BY COMPANIES IN THE SAME OR SIMILAR BUSINESSES OPERATING IN
THE SAME OR SIMILAR LOCATIONS, WHICH MAY INCLUDE SELF-INSURANCE, IF DETERMINED
BY THE BORROWER TO BE REASONABLY PRUDENT AND CONSISTENT WITH BUSINESS PRACTICES
AS IN EFFECT ON THE DATE HEREOF.

53


--------------------------------------------------------------------------------



SECTION 4.12.                DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE
LENDERS ALL AGREEMENTS, INSTRUMENTS, AND CORPORATE OR OTHER RESTRICTIONS TO
WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS
KNOWN TO ANY OF THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE INFORMATION
MEMORANDUM NOR ANY OF THE REPORTS (INCLUDING WITHOUT LIMITATION ALL REPORTS THAT
THE BORROWER IS REQUIRED TO FILE WITH THE SECURITIES AND EXCHANGE COMMISSION),
FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON
BEHALF OF THE BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION
WITH THE NEGOTIATION OR SYNDICATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR DELIVERED HEREUNDER OR THEREUNDER (AS MODIFIED OR SUPPLEMENTED BY ANY OTHER
INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, TAKEN AS A
WHOLE, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MATERIALLY
MISLEADING;


SECTION 4.13.                LABOR RELATIONS.  THERE ARE NO STRIKES, LOCKOUTS OR
OTHER MATERIAL LABOR DISPUTES OR GRIEVANCES AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR, TO THE BORROWER’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING
THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND NO SIGNIFICANT UNFAIR LABOR
PRACTICE, CHARGES OR GRIEVANCES ARE PENDING AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR TO THE BORROWER’S KNOWLEDGE, THREATENED AGAINST ANY OF THEM
BEFORE ANY GOVERNMENTAL AUTHORITY. ALL PAYMENTS DUE FROM THE BORROWER OR ANY OF
ITS SUBSIDIARIES PURSUANT TO THE PROVISIONS OF ANY COLLECTIVE BARGAINING
AGREEMENT HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE BORROWER
OR ANY SUCH SUBSIDIARY, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 4.14.                SUBSIDIARIES.  SCHEDULE 4.14 SETS FORTH THE NAME
OF, THE OWNERSHIP INTEREST OF THE BORROWER IN, THE JURISDICTION OF INCORPORATION
OR ORGANIZATION OF, AND THE TYPE OF, EACH SUBSIDIARY, IN EACH CASE AS OF THE
CLOSING DATE.


SECTION 4.15.                INSOLVENCY.  AFTER GIVING EFFECT TO THE EXECUTION
AND DELIVERY OF THE LOAN DOCUMENTS, THE MAKING OF THE LOANS UNDER THIS
AGREEMENT, NEITHER THE BORROWER NOR ITS SUBSIDIARIES WILL BE “INSOLVENT,” WITHIN
THE MEANING OF SUCH TERM AS DEFINED IN § 101 OF TITLE 11 OF THE UNITED STATES
CODE, AS AMENDED FROM TIME TO TIME, OR BE UNABLE TO PAY ITS DEBTS GENERALLY AS
SUCH DEBTS BECOME DUE, OR HAVE AN UNREASONABLY SMALL CAPITAL TO ENGAGE IN ANY
BUSINESS OR TRANSACTION, WHETHER CURRENT OR CONTEMPLATED.


SECTION 4.16.                OFAC.  THE BORROWER (I) IS NOT A PERSON WHOSE
PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING PURSUANT TO
SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM (66 FED. REG. 49079 (2001)), (II) DOES NOT KNOWINGLY ENGAGE IN ANY
DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE ORDER, OR IS
NOT OTHERWISE KNOWINGLY ASSOCIATED WITH ANY SUCH PERSON IN ANY MANNER VIOLATIVE
OF SECTION 2, OR (III) IS NOT A PERSON ON THE LIST OF SPECIALLY DESIGNATED
NATIONALS AND BLOCKED PERSONS OR SUBJECT TO THE LIMITATIONS OR PROHIBITIONS
UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL
REGULATION OR EXECUTIVE ORDER.


SECTION 4.17.                PATRIOT ACT.  THE BORROWER IS IN COMPLIANCE, IN ALL
MATERIAL RESPECTS, WITH (I) THE TRADING WITH THE ENEMY ACT, AS AMENDED, AND EACH
OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE UNITED STATES TREASURY
DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED)

54


--------------------------------------------------------------------------------



AND ANY OTHER ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, AND (II)
THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO
INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT OF 2001).  NO PART OF THE
PROCEEDS OF THE LOANS WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO
ANY GOVERNMENTAL OFFICIAL OR EMPLOYEE, POLITICAL PARTY, OFFICIAL OF A POLITICAL
PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE ACTING IN AN OFFICIAL
CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR OBTAIN ANY IMPROPER
ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT PRACTICES ACT OF
1977, AS AMENDED.


ARTICLE V


AFFIRMATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees that:


SECTION 5.1.                   FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE
BORROWER WILL DELIVER TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 105 DAYS AFTER THE
END OF EACH FISCAL YEAR OF BORROWER, A COPY OF THE ANNUAL AUDITED FINANCIAL
STATEMENTS FOR SUCH FISCAL YEAR FOR THE BORROWER AND ITS SUBSIDIARIES,
CONTAINING A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS
OF THE END OF SUCH FISCAL YEAR AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME, PARTNERS’ EQUITY AND CASH FLOWS (TOGETHER WITH ALL FOOTNOTES THERETO) OF
THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL AND REPORTED ON BY KPMG LLP OR OTHER INDEPENDENT PUBLIC
ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING (WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION, EXCEPTION OR EXPLANATION AND WITHOUT ANY QUALIFICATION OR
EXCEPTION AS TO SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH FINANCIAL
STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND
THE RESULTS OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL
YEAR ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP AND THAT THE EXAMINATION BY
SUCH ACCOUNTANTS IN CONNECTION WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS
BEEN MADE IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS;


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE END
OF EACH OF THE FIRST THREE FISCAL QUARTERS OF ANY FISCAL YEAR OF THE BORROWER,
AN UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS
OF THE END OF SUCH FISCAL QUARTER AND THE RELATED UNAUDITED CONSOLIDATED AND
CONSOLIDATING STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF SUCH FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING QUARTER AND THE CORRESPONDING PORTION OF BORROWER’S PREVIOUS
FISCAL YEAR;


(C)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSES (A) AND (B) ABOVE, A COMPLIANCE CERTIFICATE; AND


(D)   PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE RESULTS OF OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
BORROWER OR ANY SUBSIDIARY AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
REASONABLY REQUEST; AND

55


--------------------------------------------------------------------------------



(E)           SIMULTANEOUSLY WITH THE GLGT ACQUISITION, A CERTIFIED COPY OF THE
GLGT PARTNERSHIP AGREEMENT.

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, the
Borrower’s obligation to deliver the financial statements referred to in clauses
(a) and (b) shall be deemed satisfied upon the filing of such financial
statements in the EDGAR system and the giving by the Borrower of notice to the
Lenders and the Administrative Agent as to the public availability of such
financial statements from such source.


SECTION 5.2.              NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH
TO THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE
FOLLOWING:


(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST THE BORROWER OR ANY
SUBSIDIARY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT;


(C)           THE OCCURRENCE OF ANY EVENT OR ANY OTHER DEVELOPMENT BY WHICH THE
BORROWER OR ANY OF ITS SUBSIDIARIES (I) FAILS TO COMPLY WITH ANY ENVIRONMENTAL
LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL
REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) BECOMES SUBJECT TO ANY ENVIRONMENTAL
LIABILITY, (III) RECEIVES NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY, OR (IV) BECOMES AWARE OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY
AND IN EACH OF THE PRECEDING CLAUSES, WHICH INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(D)           THE OCCURRENCE OF ANY ERISA EVENT THAT ALONE, OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, SINCE THE CLOSING DATE, COULD REASONABLY
BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN
AGGREGATE AMOUNT EXCEEDING $15,000,000; AND


(E)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT, OR THE RECEIPT
BY BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY WRITTEN NOTICE OF AN ALLEGED
DEFAULT OR EVENT OF DEFAULT, IN RESPECT OF ANY MATERIAL INDEBTEDNESS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES.


EACH NOTICE DELIVERED UNDER THIS SECTION 5.2 SHALL BE ACCOMPANIED BY A WRITTEN
STATEMENT OF A RESPONSIBLE OFFICER SETTING FORTH THE DETAILS OF THE EVENT OR
DEVELOPMENT REQUIRING SUCH NOTICE AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN
WITH RESPECT THERETO.


SECTION 5.3.                   EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER
WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND EFFECT ITS
(A) LEGAL EXISTENCE; PROVIDED, THAT NOTHING IN THIS SECTION 5.3(A) SHALL
PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER
SECTION 7.3 AND (B) ITS RESPECTIVE RIGHTS, LICENSES, PERMITS, PRIVILEGES,
FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES EXCEPT FOR ANY
FAILURE TO PRESERVE, RENEW OR MAINTAIN ANY SUCH RIGHT, LICENSE, PERMIT,
PRIVILEGE, FRANCHISE, PATENT, COPYRIGHT, TRADEMARK OR TRADE NAME AS COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

56


--------------------------------------------------------------------------------



SECTION 5.4.                   COMPLIANCE WITH LAWS, ETC. THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS
AND REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO ITS BUSINESS AND
PROPERTIES, INCLUDING WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS, ERISA AND
OSHA, EXCEPT WHERE THE FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


SECTION 5.5.                   PAYMENT OF OBLIGATIONS.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PAY AND DISCHARGE AT OR BEFORE MATURITY,
ALL OF ITS OBLIGATIONS AND LIABILITIES (INCLUDING WITHOUT LIMITATION ALL TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES, LEVIES AND ALL OTHER CLAIMS THAT
COULD RESULT IN A STATUTORY LIEN) BEFORE THE SAME SHALL BECOME DELINQUENT OR IN
DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE BORROWER OR SUCH SUBSIDIARY HAS
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH
GAAP OR (B) THE FAILURE TO MAKE ANY SUCH PAYMENT COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


SECTION 5.6.                   BOOKS AND RECORDS. THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPERBOOKS OF RECORD AND ACCOUNT IN
WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ALL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES TO THE EXTENT NECESSARY
TO PREPARE THE CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER IN CONFORMITY WITH
GAAP.


SECTION 5.7.                   VISITATION, INSPECTION, ETC.  THE BORROWER WILL,
AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT AT ANY REASONABLE TIME AND
FROM TIME TO TIME AND UPON REASONABLE NOTICE, THE ADMINISTRATIVE AGENT OR ANY OF
ITS AGENTS OR REPRESENTATIVES, TO (I) PERMIT THE ADMINISTRATIVE AGENT OR ANY
REPRESENTATIVES THEREOF TO EXAMINE AND MAKE COPIES OF AND ABSTRACTS FROM THE
RECORDS AND BOOKS OF ACCOUNT OF, AND VISIT THE PROPERTIES OF, THE BORROWER AND
ANY OF ITS SUBSIDIARIES, AND TO DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF
THE BORROWER AND ANY OF ITS SUBSIDIARIES WITH ANY OF THEIR OFFICERS OR DIRECTORS
AND (II) USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE FOR THE ADMINISTRATIVE
AGENT OR ANY REPRESENTATIVES THEREOF (IN THE PRESENCE OF REPRESENTATIVES OF THE
BORROWER) TO MEET WITH THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS; PROVIDED,
HOWEVER, IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO PRIOR NOTICE 
OF SUCH VISIT OR INSPECTION SHALL BE REQUIRED OF THE BORROWER AND ITS
SUBSIDIARIES; PROVIDED, THAT ANY SUCH VISITS OR INSPECTIONS SHALL BE SUBJECT TO
SUCH CONDITIONS AS THE BORROWER AND EACH OF ITS SUBSIDIARIES SHALL DEEM
NECESSARY BASED ON REASONABLE CONSIDERATIONS OF SAFETY AND SECURITY; AND
PROVIDED, FURTHER, THAT NEITHER THE BORROWER NOR ANY SUBSIDIARY SHALL BE
REQUIRED TO DISCLOSE TO THE ADMINISTRATIVE AGENT OR ANY REPRESENTATIVES THEREOF
ANY INFORMATION WHICH IS SUBJECT TO THE ATTORNEY-CLIENT PRIVILEGE OR ATTORNEY
WORK-PRODUCT PRIVILEGE PROPERLY ASSERTED BY THE APPLICABLE PERSON TO PREVENT THE
LOSS OF SUCH PRIVILEGE IN CONNECTION WITH SUCH INFORMATION OR WHICH IS PREVENTED
FROM DISCLOSURE PURSUANT TO A CONFIDENTIALITY AGREEMENT WITH THIRD PARTIES.


SECTION 5.8.                   MAINTENANCE OF PROPERTIES;INSURANCE.  THE
BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN
ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (B) MAINTAIN WITH FINANCIALLY
SOUND AND REPUTABLE INSURANCE COMPANIES, INSURANCE WITH RESPECT TO ITS
PROPERTIES AND BUSINESS, AND THE PROPERTIES AND BUSINESS OF ITS SUBSIDIARIES,
AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY COMPANIES IN
THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS,

57


--------------------------------------------------------------------------------



WHICH MAY INCLUDE SELF-INSURANCE, IF DETERMINED BY THE BORROWER TO BE REASONABLY
PRUDENT AND CONSISTENT WITH BUSINESS PRACTICES AS IN EFFECT ON THE DATE HEREOF.


SECTION 5.9.                   USE OF PROCEEDS AND LETTERS OF CREDIT.  THE
BORROWER WILL USE THE PROCEEDS OF ALL LOANS TO FINANCE WORKING CAPITAL NEEDSAND
FOR INVESTMENTS PERMITTED HEREBY,INCLUDING THE GLGT ACQUISITION, AND FOR OTHER
GENERAL CORPORATE PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES.  NO PART OF THE
PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY
PURPOSE THAT WOULD VIOLATE ANY RULE OR REGULATION OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM, INCLUDING REGULATIONS T, U OR X.  ALL LETTERS OF
CREDIT WILL BE USED FOR GENERAL CORPORATE PURPOSES.


SECTION 5.10.                MAINTENANCE OF TAX STATUS.  THE BORROWER SHALL TAKE
ALL ACTION NECESSARY TO PREVENT THE BORROWER FROM BEING, AND WILL TAKE NO ACTION
WHICH WOULD HAVE THE EFFECT OF CAUSING THE BORROWER TO BE, TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES.


ARTICLE VI


FINANCIAL COVENANTS

Until the Termination Date, the Borrower covenants and agrees that:


SECTION 6.1.                           LEVERAGE RATIO.  (A) THE BORROWER AND ITS
SUBSIDIARIES WILL MAINTAIN ON A CONSOLIDATED BASIS AS OF THE END OF EACH FISCAL
QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING DECEMBER 31, 2006, A LEVERAGE
RATIO OF NOT GREATER THAN 4.75:1.00 (THE “REQUIRED THRESHOLD”), PROVIDED,
HOWEVER, THAT IF THE BORROWER CONSUMMATES ONE OR MORE ACQUISITIONS PERMITTED
UNDER THIS AGREEMENT IN WHICH THE AGGREGATE PURCHASE PRICE OF ALL SUCH
ACQUISITIONS IS $25,000,000 OR MORE, THEN THE REQUIRED THRESHOLD SHALL BE
INCREASED TO 5.50 TO 1.00 FOR THE FIRST THREE FISCAL REPORTING PERIODS DURING
ANY 12-MONTH PERIOD IMMEDIATELY FOLLOWING THE CONSUMMATION OF SUCH ACQUISITIONS;
PROVIDED, HOWEVER THAT IN DETERMINING COMPLIANCE WITH THE LEVERAGE RATIO,
TRANSCANADA SUBORDINATED DEBT IN AN AMOUNT NOT TO EXCEED $300,000,000 SHALL NOT
BE INCLUDED IN SUCH CALCULATION.  THE BORROWER’S COMPLIANCE WITH THIS
REQUIREMENT SHALL BE CALCULATED ON A ROLLING FOUR QUARTER BASIS, MEASURED ON THE
LAST DAY OF EACH FISCAL QUARTER.  FOR PURPOSES OF THE FOREGOING, TO THE EXTENT
CONSOLIDATED TOTAL FUNDED DEBT INCLUDES OUTSTANDING AMOUNTS UNDER HYBRID
SECURITIES, THEN A PORTION OF THE AMOUNT OF SUCH HYBRID SECURITIES NOT TO EXCEED
A TOTAL OF 15% OF TOTAL CAPITALIZATION MAY BE EXCLUDED FROM CONSOLIDATED TOTAL
FUNDED DEBT (THE “EXCLUDED HYBRID SECURITIES”).

(b) Notwithstanding the forgoing, the Borrower may elect, after giving effect to
the GLGT Acquisition, to increase the Required Threshold to 6.00 to 1.00 through
the Fiscal Quarter ending September 30, 2007 (and the Borrower shall be deemed
to have made such an election at the time the aggregate principal amount of the
Loans outstanding exceeds $880,000,000;  provided that such increase in the
principal amount of the Loans outstanding is a result of the proceeds of such
Loans being used to consummate the GLGT Acquisition).  If the Borrower makes
such an election to increase the Required Threshold (i) the Applicable Margin
for Revolving Eurodollar Loans shall be 0.95% per annum and the Applicable
Margin for Revolving Base Rate Loans shall be 0.50% per

58


--------------------------------------------------------------------------------


annum, (ii) the Applicable Percentage for the Facility Fee for Revolving Loans
shall be 0.20% per annum, (iii) the Utilization Premium shall be 0.10% per
annum, (iv) the Applicable Margin for Term Loan Eurodollar Loans shall be 1.25%
per annum and the Applicable Margin for Term Loan Base Rate Loans shall be 0.50%
per annum, and (v) the Applicable Percentage for the Commitment Fee for Term
Loans shall be 0.20% per annum, until such time as the Leverage Ratio of the
Borrower and its Subsidiaries is 5.50:1.00. Solely for the purposes of
determining the Leverage Ratio pursuant to the immediately preceding sentence,
Adjusted Cash Flow shall be deemed to be $174,000,000 until the delivery of the
first Compliance Certificate following the closing of the GLGT Acquisition (the
“First Compliance Certificate”); provided that in the event that the First
Compliance Certificate reflects a Leverage Ratio in excess of 5.50:1.00, the
Borrower shall immediately pay to the Administrative Agent for the account of
the Lenders the accrued additional interest that would have been owed during the
prior period as if the Borrower had never achieved a Leverage Ratio equal to or
less than 5.50:1.00.  Notwithstanding the foregoing, if the Borrower makes the
election to increase the Required Threshold as provided for above, the Borrower
and its Subsidiaries will be required to maintain, on a consolidated basis as of
the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2007, a Leverage Ratio of not greater than 4.75:1.00, subject to
allowances for temporary increases in the Required Threshold to 5.50:1.00 as
provided in Section 6.1(a) above.


SECTION 6.2.           INTEREST COVERAGE RATIO.  THE BORROWER AND ITS
SUBSIDIARIES WILL MAINTAIN ON A CONSOLIDATED BASIS AS OF THE END OF EACH FISCAL
QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING DECEMBER 31, 2006, AN
INTEREST COVERAGE RATIO OF NOT LESS THAN 3.00:1.00.  FOR THE PURPOSES OF THE
FOREGOING, TO THE EXTENT CONSOLIDATED INTEREST EXPENSE INCLUDES INTEREST EXPENSE
UNDER EXCLUDED HYBRID SECURITIES, THEN AN AMOUNT EQUAL TO SUCH INTEREST EXPENSE
MULTIPLIED BY THE MOODY’S EQUITY CREDIT  SHALL BE EXCLUDED FROM CONSOLIDATED
INTEREST EXPENSE. IN DETERMINING COMPLIANCE WITH THE INTEREST COVERAGE RATIO,
INTEREST EXPENSE WITH RESPECT TO TRANSCANADA SUBORDINATED DEBT SHALL NOT BE
INCLUDED IN SUCH CALCULATION.


ARTICLE VII


NEGATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees that:


SECTION 7.1.           THE BORROWER WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT (“PERMITTED
INDEBTEDNESS”):


(A)           INDEBTEDNESS OF THE SUBSIDIARIES OF THE BORROWER LISTED IN
SCHEDULE 7.1(A) AND EXISTING ON THE DATE OF THIS AGREEMENT AND EXTENSIONS,
RENEWALS, REFINANCINGS AND REPLACEMENTS THEREOF; PROVIDED THAT (A) THE PRINCIPAL
AMOUNT OF ANY SUCH REFINANCING DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE
INDEBTEDNESS BEING REFINANCED PLUS THE AMOUNT OF FEES, EXPENSES, PREMIUMS AND
ACCRUED INTEREST PAID IN CONNECTION WITH SUCH REFINANCING AND (B) THE FINAL
MATURITY OF SUCH REFINANCING DEBT IS NOT SHORTER THAN THE MATURITY OF THE
INDEBTEDNESS BEING REPLACED;


(B)           ENDORSEMENTS OF CHECKS OR DRAFTS IN THE ORDINARY COURSE OF
BUSINESS;

59


--------------------------------------------------------------------------------



(C)           INDEBTEDNESS OF THE SUBSIDIARIES OF THE BORROWER RESULTING FROM
LOANS MADE BY THE BORROWER TO A SUBSIDIARY OR LOANS MADE BY A SUBSIDIARY TO
ANOTHER SUBSIDIARY;


(D)           OTHER INDEBTEDNESS OF THE SUBSIDIARIES OF THE BORROWER (EXCLUDING
INDEBTEDNESS OTHERWISE PERMITTED IN THIS SECTION 7.1) WHICH DOES NOT EXCEED
$35,000,000 OUTSTANDING AT ANY TIME IN THE AGGREGATE;


(E)           PERMITTED SUBORDINATED DEBT;


(F)            GUARANTEES OF THE SUBSIDIARIES OF THE BORROWER IN RESPECT OF
PERMITTED INDEBTEDNESS OF OTHER SUBSIDIARIES OF THE BORROWER OR GUARANTEES OF
THE SUBSIDIARIES OF THE BORROWER IN RESPECT OF INDEBTEDNESS OF THE BORROWER
PERMITTED BY THIS AGREEMENT;


(G)           INDEBTEDNESS OF ANY PERSON WHICH BECOMES A SUBSIDIARY OF THE
BORROWER AFTER THE CLOSING DATE AND EXTENSIONS, RENEWALS, REFINANCINGS AND
REPLACEMENTS THEREOF; PROVIDED THAT (A) THE PRINCIPAL AMOUNT OF ANY SUCH
REFINANCING DOES NOT EXCEED THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING
REFINANCED PLUS THE AMOUNT OF REASONABLE FEES, EXPENSES, PREMIUMS AND ACCRUED
INTEREST PAID IN CONNECTION WITH SUCH REFINANCING AND (B) THE FINAL MATURITY OF
SUCH REFINANCING DEBT IS NOT SHORTER THAN THE MATURITY OF THE INDEBTEDNESS BEING
REPLACED; PROVIDED FURTHER, THAT (1) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY AND IS NOT CREATED OR INCURRED IN CONTEMPLATION OF
OR IN CONNECTION WITH SUCH PERSON BECOMING A SUBSIDIARY AND (2) NO DEFAULT OR
EVENT OF DEFAULT EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND
IMMEDIATELY AFTER SUCH PERSON BECOMES A SUBSIDIARY.

provided, however, no Indebtedness otherwise permitted under this Section 7.1
shall be permitted if, after giving effect to the incurrence thereof, any
Default or Event of Default shall have occurred and be continuing.

Borrower will not, and will not permit any Subsidiary to, issue any preferred
shares or other preferred partnership, limited liability company or other equity
interests that (i) mature or are mandatorily redeemable pursuant to a sinking
fund obligation or otherwise, (ii) are or may become redeemable or
repurchaseable by Borrower or such Subsidiary at the option of any holders
thereof, in whole or in part or (iii) are convertible or exchangeable at the
option of any holders thereof for Indebtedness not permitted by this Agreement,
on or prior to, in the case of clause (i), (ii) or (iii), the first anniversary
of the Revolving Commitment Termination Date.


SECTION 7.2.           NEGATIVE PLEDGE.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
LIEN ON ANY OF ITS ASSETS OR PROPERTY NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT:


(A)           PERMITTED ENCUMBRANCES;


(B)           ANY LIENS ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY EXISTING ON THE CLOSING DATE SET FORTH ON SCHEDULE 7.2; PROVIDED,
THAT SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE BORROWER OR
ANY SUBSIDIARY;


(C)           PURCHASE MONEY LIENS UPON OR IN ANY FIXED OR CAPITAL ASSETS TO
SECURE THE PURCHASE PRICE OR THE COST OF CONSTRUCTION OR IMPROVEMENT OF SUCH
FIXED OR CAPITAL ASSETS OR TO

60


--------------------------------------------------------------------------------



SECURE INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS
(INCLUDING LIENS SECURINGANY CAPITAL LEASE OBLIGATIONS); PROVIDED, THAT (I) SUCH
LIEN SECURES INDEBTEDNESS PERMITTED BY THIS AGREEMENT, (II) SUCH LIEN ATTACHES
TO SUCH ASSET CONCURRENTLY OR WITHIN 90 DAYS AFTER THE ACQUISITION, IMPROVEMENT
OR COMPLETION OF THE CONSTRUCTION THEREOF; (III) SUCH LIEN DOES NOT EXTEND TO
ANY OTHER ASSET; AND (IV) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE
ORIGINAL COST OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL
ASSETS;


(D)           ANY LIEN (I) EXISTING ON ANY ASSET OF ANY PERSON AT THE TIME SUCH
PERSON BECOMES A SUBSIDIARY OF THE BORROWER, (II) EXISTING ON ANY ASSET OF ANY
PERSON AT THE TIME SUCH PERSON IS MERGED WITH OR INTO THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER OR (III) EXISTING ON ANY ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER; PROVIDED,
THAT ANY SUCH LIEN WAS NOT CREATED IN THE CONTEMPLATION OF ANY OF THE FOREGOING
AND ANY SUCH LIEN SECURES ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE
THAT SUCH PERSON BECOMES A SUBSIDIARY OR THE DATE OF SUCH MERGER OR THE DATE OF
SUCH ACQUISITION;


(E)           EXTENSIONS, RENEWALS, OR REPLACEMENTS OF ANY LIEN REFERRED TO IN
PARAGRAPHS (A) THROUGH (F) OF THIS SECTION 7.2; PROVIDED, THAT THE PRINCIPAL
AMOUNT OF THE INDEBTEDNESS SECURED THEREBY IS NOT INCREASED AND THAT ANY SUCH
EXTENSION, RENEWAL OR REPLACEMENT IS LIMITED TO THE ASSETS ORIGINALLY ENCUMBERED
THEREBY;


(F)            ANY RIGHT WHICH ANY MUNICIPAL OR GOVERNMENTAL BODY OR AGENCY MAY
HAVE BY VIRTUE OF ANY FRANCHISE, LICENSE, CONTRACT OR STATUS TO PURCHASE OR
DESIGNATE A PURCHASER OF, OR ORDER THE SALE OF, ANY PROPERTY OF THE BORROWER OR
ANY SUBSIDIARY UPON PAYMENT OF REASONABLE COMPENSATION THEREFOR OR TO TERMINATE
ANY FRANCHISE, LICENSE OR OTHER RIGHTS OR TO REGULATE THE PROPERTY AND BUSINESS
OF THE BORROWER OR ANY SUBSIDIARY;


(G)           LIENS ON CASH AND CASH EQUIVALENTS GRANTED PURSUANT TO MASTER
NETTING AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH HEDGING TRANSACTIONS; PROVIDED THAT (I) THE TRANSACTIONS SECURED BY SUCH
LIENS ARE GOVERNED BY STANDARD INTERNATIONAL SWAPS AND DERIVATIVES ASSOCIATION,
INC. (“ISDA”) DOCUMENTATION, AND (II) SUCH HEDGING TRANSACTIONS CONSIST OF
DERIVATIVE TRANSACTIONS CONTEMPLATED TO BE SETTLED IN CASH AND NOT BY PHYSICAL
DELIVERY AND ARE DESIGNED TO MINIMIZE THE RISK OF FLUCTUATIONS IN OIL AND GAS
PRICES, INTEREST RATES OR FOREIGN CURRENCY RATES WITH RESPECT TO THE BORROWER’S
AND ITS SUBSIDIARIES’ OPERATIONS IN THE ORDINARY COURSE OF ITS BUSINESS;


(H)           LIENS PURSUANT TO MASTER NETTING AGREEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS IN CONNECTION WITH HEDGING TRANSACTIONS, IN EACH
CASE PURSUANT TO WHICH THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER, AS A
PARTY TO SUCH MASTER NETTING AGREEMENT AND AS PLEDGOR, PLEDGES OR OTHERWISE
TRANSFERS TO THE OTHER PARTY TO SUCH MASTER NETTING AGREEMENT, AS PLEDGEE, IN
ORDER TO SECURE THE BORROWER’S OR SUCH SUBSIDIARY’S OBLIGATIONS UNDER SUCH
MASTER NETTING AGREEMENT, A LIEN UPON AND/OR RIGHT OF SET OFF AGAINST, ALL
RIGHT, TITLE, AND INTEREST OF THE PLEDGOR IN ANY OBLIGATIONS OF THE PLEDGEE OWED
TO THE PLEDGOR, TOGETHER WITH ALL ACCOUNTS AND GENERAL INTANGIBLES AND PAYMENT
INTANGIBLES IN RESPECT OF SUCH OBLIGATIONS AND ALL DIVIDENDS, INTEREST, AND
OTHER PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE, OR OTHERWISE DISTRIBUTED
IN RESPECT OF, OR IN EXCHANGE FOR, ANY OR ALL OF THE FOREGOING;

61


--------------------------------------------------------------------------------



(I)                                     LIENS SECURING INDEBTEDNESS PERMITTED
UNDER SECTION 7.1(G); AND


(J)                                     AFTER CONSUMMATION OF THE TUSCARORA
ACQUISITION, LIENS NOT OTHERWISE PERMITTED BY THIS SECTION 7.2 IF AT THE TIME
OF, AND AFTER GIVING EFFECT TO, THE CREATION OR ASSUMPTION OF ANY SUCH LIEN, THE
AGGREGATE OF ALL OBLIGATIONS OF THE BORROWER AND ITS SUBSIDIARIES SECURED BY ANY
LIENS NOT OTHERWISE PERMITTED HEREBY DOES NOT EXCEED FIVE PERCENT (5%) OF THE
SUM OF (I) THE CONSOLIDATED OWNERS’ EQUITY, DETERMINED IN ACCORDANCE WITH GAAP,
OF THE BORROWER AND ITS SUBSIDIARIES, AND (II) CONSOLIDATED TOTAL FUNDED DEBT.


SECTION 7.3.                                FUNDAMENTAL CHANGES.


(A)                                  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE INTO ANY OTHER PERSON, OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF (IN A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS)
ALL OF ITS ASSETS (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OR ALL
OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OF ITS SUBSIDIARIES(IN EACH CASE,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED)OR LIQUIDATE OR DISSOLVE; PROVIDED, THAT
IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THEN (I) THE BORROWER
OR ANY SUBSIDIARY MAY MERGE WITH A PERSON IF THE BORROWER (OR SUCH SUBSIDIARY IF
THE BORROWER IS NOT A PARTY TO SUCH MERGER) IS THE SURVIVING PERSON, (II) ANY
SUBSIDIARY MAY MERGE INTO ANOTHER SUBSIDIARY; (III) ANY SUBSIDIARY MAY SELL,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS
TO THE BORROWER OR TO ANOTHER SUBSIDIARY, AND (IV) ANY SUBSIDIARY MAY SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF (IN A SINGLE TRANSACTION OR A SERIES OF
TRANSACTIONS) ALL OF ITS ASSETS (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED) OR ALL OR SUBSTANTIALLY ALL OF THE STOCK OF OR OTHER EQUITY INTEREST
OR MAY LIQUIDATE OR DISSOLVE IF NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING OR WOULD RESULT THEREFROM, AND THE BORROWER DETERMINES IN GOOD
FAITH THAT SUCH SALE, LEASE, TRANSFER, DISPOSITION, LIQUIDATION OR DISSOLUTION
IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS
TO THE LENDERS; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY SUCH MERGER,
CONSOLIDATION, SALE, TRANSFER, LEASE OR OTHER DISPOSITION WHETHER OR NOT
OTHERWISE PERMITTED BY THIS SECTION 7.3 HAVE THE EFFECT OF RELEASING THE
BORROWER FROM ANY OF ITS OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.


(B)                                 SO LONG AS NORTHERN BORDER IS A SIGNIFICANT
SUBSIDIARY OF THE BORROWER, THE BORROWER SHALL NOT PROVIDE ITS CONSENT TO, OR
VOTE TO, PERMIT NORTHERN BORDER TO LEASE, SELL OR OTHERWISE DISPOSE OF ITS
ASSETS TO ANY OTHER PERSON EXCEPT: (I) SALES OF INVENTORY, INVESTMENTS, AND
OTHER ASSETS IN THE ORDINARY COURSE OF BUSINESS, (II) LEASES, SALES OR OTHER
DISPOSITIONS OF ITS ASSETS THAT, TOGETHER WITH ALL OTHER ASSETS OF NORTHERN
BORDER PREVIOUSLY LEASED, SOLD OR DISPOSED OF (OTHER THAN DISPOSED OF PURSUANT
TO THIS SECTION 7.3(B)) DURING THE TWELVE-MONTH PERIOD ENDING WITH THE MONTH IN
WHICH ANY SUCH LEASE, SALE OR OTHER DISPOSITION OCCURS, DO NOT CONSTITUTE A
SUBSTANTIAL PORTION OF THE ASSETS OF NORTHERN BORDER, (III) SALES OF ASSETS
WHICH ARE CONCURRENTLY LEASED BACK, (IV) DISPOSITIONS OF ASSETS WHICH ARE
OBSOLETE OR NO LONGER USED OR USEFUL IN THE BUSINESS OF NORTHERN BORDER, AND (V)
AS PERMITTED PURSUANT TO THE NORTHERN BORDER PARTNERSHIP AGREEMENT AS IN EFFECT
ON THE CLOSING DATE.


(C)                                  SO LONG AS GLGT IS A SIGNIFICANT SUBSIDIARY
OF THE BORROWER, THE BORROWER SHALL NOT PROVIDE ITS CONSENT TO, OR VOTE TO,
PERMIT GLGT TO LEASE, SELL OR OTHERWISE

62


--------------------------------------------------------------------------------



DISPOSE OF ITS ASSETS TO ANY OTHER PERSON EXCEPT: (I) SALES OF INVENTORY,
INVESTMENTS, AND OTHER ASSETS IN THE ORDINARY COURSE OF BUSINESS, (II) LEASES,
SALES OR OTHER DISPOSITIONS OF ITS ASSETS THAT, TOGETHER WITH ALL OTHER ASSETS
OF GLGT PREVIOUSLY LEASED, SOLD OR DISPOSED OF (OTHER THAN DISPOSED OF PURSUANT
TO THIS SECTION 7.3(B)) DURING THE TWELVE-MONTH PERIOD ENDING WITH THE MONTH IN
WHICH ANY SUCH LEASE, SALE OR OTHER DISPOSITION OCCURS, DO NOT CONSTITUTE A
SUBSTANTIAL PORTION OF THE ASSETS OF GLGT, (III) SALES OF ASSETS WHICH ARE
CONCURRENTLY LEASED BACK, (IV) DISPOSITIONS OF ASSETS WHICH ARE OBSOLETE OR NO
LONGER USED OR USEFUL IN THE BUSINESS OF GLGT, AND (V) AS PERMITTED PURSUANT TO
THE GLGT PARTNERSHIP AGREEMENT AS IN EFFECT ON THE CLOSING DATE.


(D)                                 THE BORROWER SHALL NOT ENGAGE IN ANY
BUSINESS ACTIVITY EXCEPT (I) THE DIRECT OR INDIRECT OWNERSHIP OF A LIMITED
PARTNER INTEREST IN TC PIPELINES ILP, TC GL ILP AND TUSCARORA ILP, (II) THE
OWNERSHIP OR OPERATION OF ENERGY INFRASTRUCTURE ASSETS AND/OR (III) SUCH
ACTIVITIES AS MAY BE INCIDENTAL OR RELATED THERETO.  NEITHER TC PIPELINES ILP,
TC GL ILP NOR TUSCARORA ILP SHALL, AND THE BORROWER SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY BUSINESS ACTIVITY NOT
RELATED TO THE OWNERSHIP OR OPERATION OF ENERGY INFRASTRUCTURE ASSETS.


SECTION 7.4.                                INVESTMENTS, LOANS, ETC.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE,
HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A
WHOLLY-OWNED SUBSIDIARY PRIOR TO SUCH MERGER), ANY COMMON STOCK, EVIDENCE OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT, OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON (ALL OF THE FOREGOING
BEING COLLECTIVELY CALLED “INVESTMENTS”), OR PURCHASE OR OTHERWISE ACQUIRE (IN
ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER PERSON THAT
CONSTITUTE A BUSINESS UNIT, OR CREATE OR FORM ANY SUBSIDIARY, EXCEPT:


(A)                                  INVESTMENTS (OTHER THAN PERMITTED
INVESTMENTS) EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 7.4
(INCLUDING INVESTMENTS IN SUBSIDIARIES);


(B)                                 PERMITTED INVESTMENTS;


(C)                                  GUARANTEES CONSTITUTING INDEBTEDNESS
PERMITTED BY SECTION 7.1;


(D)                                 LOANS OR ADVANCES TO EMPLOYEES, OFFICERS OR
DIRECTORS OF THE BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS
FOR TRAVEL, RELOCATION AND RELATED EXPENSES; PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF ALL SUCH LOANS AND ADVANCES DOES NOT EXCEED $1,000,000 AT
ANY TIME;


(E)                                  ACCOUNTS RECEIVABLE OR OTHER INDEBTEDNESS
AND EXTENSIONS OF TRADE CREDIT WHICH AROSE IN THE ORDINARY COURSE OF SUCH
PERSON’S BUSINESS;


(F)                                    PREPAID EXPENSES OF SUCH PERSON INCURRED
AND PREPAID IN THE ORDINARY COURSE OF BUSINESS;


(G)                                 ENDORSEMENTS OF INSTRUMENTS FOR DEPOSIT OR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;

63


--------------------------------------------------------------------------------


 


(H)                                 HEDGING TRANSACTIONS PERMITTED BY SECTION
7.9;


(I)                                     INVESTMENTS PERMITTED BY SECTION 7.3(D);
AND


(J)                                     INVESTMENTS MADE AS PART OF THE GLGT
ACQUISITION.


SECTION 7.5.                                RESTRICTED PAYMENTS.  THE
BORROWERWILL NOT,AND WILL NOT PERMIT ITS SUBSIDIARIES TO,DECLARE OR MAKE, OR
AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY DIVIDEND ON ANY CLASS OF ITS
CAPITAL STOCK, OR MAKE ANY PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR A
SINKING OR OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION, RETIREMENT,
DEFEASANCE OR OTHER ACQUISITION OF, ANY SHARES OF CAPITAL STOCK OR INDEBTEDNESS
SUBORDINATED TO THE OBLIGATIONS OF THE BORROWER OR ANY GUARANTEE THEREOF OR ANY
OPTIONS, WARRANTS, OR OTHER RIGHTS TO PURCHASE SUCH CAPITAL STOCK OR SUCH
INDEBTEDNESS, WHETHER NOW OR HEREAFTER OUTSTANDING (EACH, A “RESTRICTED
PAYMENT”), EXCEPT FOR (I) DIVIDENDS PAYABLE BY SUBSIDIARIES OF THE BORROWER
SOLELY IN SHARES OF ANY CLASS OF ITS CAPITAL STOCK, (II) RESTRICTED PAYMENTS
MADE BY ANY SUBSIDIARY TO THE BORROWER OR TO ANOTHER SUBSIDIARY, ON AT LEAST A
PRO RATA BASIS WITH ANY OTHER HOLDERS OF ITS CAPITAL STOCK IF SUCH SUBSIDIARY IS
NOT WHOLLY OWNED BY THE BORROWER AND OTHER WHOLLY OWNED SUBSIDIARIES, (III) SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, DISTRIBUTIONS ON THE
LIMITED PARTNERSHIP UNITS AND GENERAL PARTNERS’ INTERESTS IN ACCORDANCE WITH THE
BORROWER PARTNERSHIP AGREEMENT, (IV) PERMITTED TAX DISTRIBUTIONS, (V) PAYMENTS
MADE WITH RESPECT TO THE TRANSCANADA SUBORDINATED DEBT TO THE EXTENT ALLOWED
UNDER THE SUBORDINATION AGREEMENT AND (VI) PAYMENTS MADE WITH RESPECT TO
PERMITTED SUBORDINATED DEBT TO THE EXTENT ALLOWED BY THE TERMS OF THE AGREEMENTS
ENTERED INTO CONNECTION THEREWITH, WHICH AGREEMENTS SHALL HAVE BEEN APPROVED BY
THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.


SECTION 7.6.                                TRANSACTIONS WITH AFFILIATES. 
EXCEPT AS SET FORTH IN SCHEDULE 7.6, THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY PROPERTY OR
ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR ASSETS FROM,
OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES,
EXCEPT (A) AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE
BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM
UNRELATED THIRD PARTIES, (B) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 7.5 AND
(C) ANY INVESTMENT PERMITTED BY SECTION 7.4.


SECTION 7.7.                                RESTRICTIVE AGREEMENTS.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR
INDIRECTLY, ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT THAT PROHIBITS,
RESTRICTS OR IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE BORROWER OR ANY
SUBSIDIARY TO CREATE, INCUR OR PERMIT ANY LIEN UPON ANY OF ITS ASSETS OR
PROPERTIES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO SECURE ANY OBLIGATIONS
OWING UNDER THE LOAN DOCUMENTS, EXCEPT BY INDENTURES OR OTHER AGREEMENTS
GOVERNING INDEBTEDNESS OF THE BORROWER REQUIRING THAT SUCH INDEBTEDNESS BE
SECURED BY AN EQUAL AND RATABLE LIEN WITH ANY LIEN THAT MAY BE GRANTED TO SECURE
ANY OBLIGATIONS OWING UNDER THE LOAN DOCUMENTS, OR (B) THE ABILITY OF ANY
SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ITS CAPITAL
STOCK, TO MAKE OR REPAY LOANS OR ADVANCES TO THE BORROWER OR ANY OTHER
SUBSIDIARY, TO GUARANTEE INDEBTEDNESS OF THE BORROWER OR ANY OTHER SUBSIDIARY OR
TO TRANSFER ANY OF ITS PROPERTY OR ASSETS TO THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER; PROVIDED, THAT THE FOREGOING SHALL NOT APPLY TO (I) RESTRICTIONS
OR CONDITIONS IMPOSED BY LAW OR BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY LOAN OR CREDIT AGREEMENT GOVERNING INDEBTEDNESS PERMITTED BY THIS AGREEMENT,
(II) CUSTOMARY RESTRICTIONS AND

64


--------------------------------------------------------------------------------



CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY PENDING
SUCH SALE, PROVIDED SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE
SUBSIDIARY THAT IS SOLD AND SUCH SALE IS PERMITTED HEREUNDER, (III) CUSTOMARY
PROVISIONS IN LEASES RESTRICTING THE ASSIGNMENT THEREOF, (IV) ANY SUCH COVENANT
CONTAINED IN A CONTRACTUAL OBLIGATION GRANTING OR RELATING TO A PARTICULAR LIEN
PERMITTED BY THIS AGREEMENT WHICH AFFECTS ONLY THE PROPERTY THAT IS THE SUBJECT
OF SUCH LIEN, (V) RESTRICTIONS WHICH ARE NOT MORE RESTRICTIVE THAN THOSE
CONTAINED IN THIS AGREEMENT AND ARE CONTAINED IN ANY DOCUMENTS GOVERNING ANY
INDEBTEDNESS INCURRED AFTER THE CLOSING DATE AND PERMITTED IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT, (VI) IN THE CASE OF ANY JOINT VENTURE,
CUSTOMARY RESTRICTIONS IN SUCH PERSON’S ORGANIZATIONAL OR GOVERNING DOCUMENTS OR
PURSUANT TO ANY JOINT VENTURE AGREEMENT OR STOCKHOLDERS AGREEMENT OR (VII) ANY
AGREEMENT IN EFFECT AT THE TIME A PERSON FIRST BECAME A SUBSIDIARY, SO LONG AS
SUCH AGREEMENT WAS NOT ENTERED INTO SOLELY IN CONTEMPLATION OF SUCH PERSON
BECOMING A SUBSIDIARY AND SUCH AGREEMENT ONLY APPLIES TO SUBSIDIARIES OF SUCH
PERSON.


SECTION 7.8.        SALE AND LEASEBACK TRANSACTIONS.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY
OR INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR PERSONAL,
USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREINAFTER ACQUIRED, AND
THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT INTENDS TO USE
FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY SOLD OR
TRANSFERRED.


SECTION 7.9.                                HEDGING TRANSACTIONS.  THE BORROWER
WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY HEDGING
TRANSACTION, OTHER THAN HEDGING TRANSACTIONS ENTERED INTO IN THE ORDINARY COURSE
OF BUSINESS TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY SUBSIDIARY
IS EXPOSED IN THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES. 
SOLELY FOR THE AVOIDANCE OF DOUBT, THE BORROWER ACKNOWLEDGES THAT A HEDGING
TRANSACTION ENTERED INTO FOR SPECULATIVE PURPOSES OR OF A SPECULATIVE NATURE
(WHICH SHALL BE DEEMED TO INCLUDE ANY HEDGING TRANSACTION UNDER WHICH THE
BORROWER OR ANY OF THE SUBSIDIARIES IS OR MAY BECOME OBLIGED TO MAKE ANY PAYMENT
(I) IN CONNECTION WITH THE PURCHASE BY ANY THIRD PARTY OF ANY COMMON STOCK OR
ANY INDEBTEDNESS OR (II) AS A RESULT OF CHANGES IN THE MARKET VALUE OF ANY
COMMON STOCK OR ANY INDEBTEDNESS BUT SHALL BE DEEMED TO EXCLUDE ANY HEDGING
TRANSACTION IN WHICH THE BORROWER HEDGES THE ISSUANCE PRICE OF ITS LIMITED
PARTNERSHIP UNITS IN CONNECTION WITH AN ANTICIPATED OFFERING OF ADDITIONAL
LIMITED PARTNERSHIP UNITS) IS NOT A HEDGING TRANSACTION ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS TO HEDGE OR MITIGATE RISKS.


SECTION 7.10.                         CERTAIN AMENDMENTS TO CASH DISTRIBUTION
POLICIES AND PARTNERSHIP AGREEMENTS.   THE BORROWER AGREES THAT IT SHALL NOT
CONSENT TO, VOTE IN FAVOR OF OR PERMIT ANY AMENDMENT OF (A) THE CASH
DISTRIBUTION POLICIES OF THE BORROWER, TC PIPELINES ILP, TC GL ILP, TUSCARORA
ILP, NORTHERN BORDER, GLGT (AFTER CLOSING OF THE GLGT ACQUISITION) OR TUSCARORA
IN ANY MANNER WHICH WOULD MATERIALLY ADVERSELY AFFECT THE RIGHTS AND REMEDIES OF
LENDERS UNDER AND IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT; OR (B) THE BORROWER PARTNERSHIP AGREEMENT, THE TC PIPELINES ILP
LIMITED PARTNERSHIP AGREEMENT, THE TUSCARORA ILP PARTNERSHIP AGREEMENT, THE
NORTHERN BORDER PARTNERSHIP AGREEMENT, THE TC GL PARTNERSHIP AGREEMENT, THE GLGT
PARTNERSHIP AGREEMENT (AFTER CLOSING OF THE GLGT ACQUISITION)  OR THE TUSCARORA
PARTNERSHIP AGREEMENT IN ANY MANNER WHICH WOULD (I) HAVE A MATERIAL ADVERSE
EFFECT ON THE RIGHTS AND REMEDIES OF LENDERS UNDER AND IN CONNECTION WITH THIS
AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT; OR (II) RESULT IN A MATERIAL
ADVERSE EFFECT.

65


--------------------------------------------------------------------------------



SECTION 7.11.                                                 ACCOUNTING
CHANGES.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
MAKE ANY SIGNIFICANT CHANGE IN ACCOUNTING TREATMENT OR REPORTING PRACTICES,
EXCEPT AS REQUIRED BY GAAP, OR CHANGE THE FISCAL YEAR OF THE BORROWER OR OF ANY
OF ITS SUBSIDIARIES, EXCEPT TO CHANGE THE FISCAL YEAR OF A SUBSIDIARY TO CONFORM
ITS FISCAL YEAR TO THAT OF THE BORROWER.


ARTICLE VIII


EVENTS OF DEFAULT


SECTION 8.1.        EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS (EACH AN
“EVENT OF DEFAULT”) SHALL OCCUR:


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR OF ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE
DUE DATE THEREOF OR AT A DATE FIXED FOR PREPAYMENT OR OTHERWISE; OR


(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT PAYABLE UNDER
CLAUSE (A) OF THIS SECTION 8.1) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE (5) BUSINESS DAYS; OR


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF THE BORROWER IN OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ANY AMENDMENTS OR MODIFICATIONS HEREOF
SHALL PROVE TO BE INCORRECTIN ANY MATERIAL RESPECTWHEN MADE OR DEEMED MADE OR
SUBMITTED; OR


(D)                                 THE BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN SECTIONS 5.1, 5.2, OR 5.3(A) OR
ARTICLES VI OR VII; OR


(E)                                  THE BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE
REFERRED TO IN CLAUSES (A), (B) AND (D) ABOVE) OR ANY OTHER LOAN DOCUMENT, AND
SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 30 DAYS AFTER THE EARLIER OF (I) ANY
RESPONSIBLE OFFICER OF THE BORROWER BECOMES AWARE OF SUCH FAILURE, OR (II)
WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO THE BORROWER BY THE
ADMINISTRATIVE AGENT OR ANY LENDER; OR


(F)                                    THE BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES (WHETHER AS PRIMARY OBLIGOR OR AS GUARANTOR OR OTHER SURETY) SHALL
FAIL TO PAY ANY PRINCIPAL OF, OR PREMIUM OR INTEREST ON, (I) ANY MATERIAL
INDEBTEDNESS THAT IS OUTSTANDING, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE (WHETHER AT SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION,
DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE APPLICABLE GRACE
PERIOD, IF ANY, SPECIFIED IN THE AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING
SUCH INDEBTEDNESS, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO ANY FAILURE TO
PAY ANY PRINCIPAL OF, OR PREMIUM OR INTEREST ON THE TRANSCANADA SUBORDINATED
DEBT BECAUSE SUCH PAYMENT IS PROHIBITED BY THE TERMS OF THE SUBORDINATION
AGREEMENT; OR ANY OTHER EVENT SHALL OCCUR OR CONDITION SHALL EXIST UNDER ANY
AGREEMENT OR INSTRUMENT RELATING TO SUCH INDEBTEDNESS AND SHALL CONTINUE AFTER
THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN SUCH AGREEMENT OR INSTRUMENT,
IF THE EFFECT OF SUCH EVENT OR

66


--------------------------------------------------------------------------------



CONDITION IS TO ACCELERATE, OR PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH
INDEBTEDNESS; (II) ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO BE DUE AND
PAYABLE, OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER THAN BY A REGULARLY
SCHEDULED REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED OR DEFEASED, OR ANY
OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH INDEBTEDNESS SHALL BE REQUIRED
TO BE MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR (III) (A)
THERE OCCURS UNDER ANY HEDGING TRANSACTION AN EARLY TERMINATION DATE (AS DEFINED
IN SUCH HEDGING TRANSACTION) RESULTING FROM AN EVENT OF DEFAULT UNDER SUCH
HEDGING TRANSACTION AS TO WHICH THE BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES IS THE DEFAULTING PARTY (AS DEFINED IN SUCH HEDGING TRANSACTION)
AND THE VALUE OWED BY THE BORROWER OR ANY OF ITS  SIGNIFICANT SUBSIDIARIES AS A
RESULT THEREOF IS GREATER THAN (INDIVIDUALLY OR COLLECTIVELY) $15,000,000 AND
SUCH AMOUNT IS NOT PAID WHEN DUE UNDER SUCH HEDGING TRANSACTION, OR (B) THERE
OCCURS UNDER ANY HEDGING TRANSACTION AN EARLY TERMINATION DATE (AS DEFINED IN
SUCH HEDGING TRANSACTION) RESULTING FROM ANY TERMINATION EVENT (AS SO DEFINED)
UNDER SUCH HEDGING TRANSACTION AS TO WHICH THE BORROWER OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES IS AN AFFECTED PARTY (AS DEFINED IN SUCH HEDGING
TRANSACTION) AND THE VALUE OWED BY THE BORROWER OR ANY OF ITS  SIGNIFICANT
SUBSIDIARIES AS A RESULT THEREOF IS GREATER THAN (INDIVIDUALLY OR COLLECTIVELY)
$15,000,000 AND SUCH AMOUNT IS NOT PAID WHEN DUE UNDER SUCH HEDGING TRANSACTION;
OR


(G)                                 THE GENERAL PARTNER, THE BORROWER OR ANY OF
ITS SIGNIFICANT SUBSIDIARIES SHALL (I) COMMENCE A VOLUNTARY CASE OR OTHER
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A
CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL OF THEM OR
ANY SUBSTANTIAL PART OF THEIR PROPERTY, (II) CONSENT TO THE INSTITUTION OF, OR
FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION
DESCRIBED IN CLAUSE (H) OF THIS SECTION 8.1, (III) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR
OFFICIAL FOR THE GENERAL PARTNER, THE BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES OR FOR A SUBSTANTIAL PART OF THEIR ASSETS, (IV) FILE AN ANSWER
ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH
PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (VI)
TAKE ANY PARTNERSHIP ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;
OR


(H)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED SEEKING (I) LIQUIDATION,
REORGANIZATION OR OTHER RELIEF IN RESPECT OF THE GENERAL PARTNER, THE BORROWER
OR ANY OF ITS SIGNIFICANT SUBSIDIARIES OR THEIR DEBTS, OR ANY SUBSTANTIAL PART
OF THEIR ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY OR
OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A
CUSTODIAN, TRUSTEE, RECEIVER, LIQUIDATOR OR OTHER SIMILAR OFFICIAL FOR THE
GENERAL PARTNER, THE BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES OR FOR A
SUBSTANTIAL PART OF THEIR ASSETS, AND IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL REMAIN UNDISMISSED FOR A PERIOD OF 60 DAYS OR AN ORDER OR DECREE
APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED; OR


(I)                                     THE GENERAL PARTNER, THE BORROWER OR ANY
OF ITS SIGNIFICANT SUBSIDIARIES SHALL ADMIT IN WRITING ITS INABILITY TO PAY, OR
SHALL FAIL TO PAY, ITS DEBTS AS THEY BECOME DUE; OR


(J)                                     AN ERISA EVENT SHALL HAVE OCCURRED THAT,
IN THE OPINION OF THE REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH OTHER ERISA
EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE

67


--------------------------------------------------------------------------------



EXPECTED TO RESULT IN LIABILITY TO THE BORROWER OR ANY OF ITS SIGNIFICANT
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $15,000,000; OR


(K)                                  ANYJUDGMENT OR ORDER FOR THE PAYMENT OF
MONEY IN EXCESS OF $15,000,000 IN THE AGGREGATE SHALL BE RENDERED AGAINST THE
BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES, AND EITHER (I) ENFORCEMENT
PROCEEDINGS SHALL HAVE BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR
ORDER OR (II) THERE SHALL BE A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH A STAY
OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR
OTHERWISE, SHALL NOT BE IN EFFECT; PROVIDED, HOWEVER, THAT ANY SUCH JUDGMENT OR
ORDER SHALL NOT BE AN EVENT OF DEFAULT UNDER THIS SECTION 8.1(K) IF AND FOR SO
LONG AS (I) THE AMOUNT OF SUCH JUDGMENT OR ORDER IS COVERED (SUBJECT TO
CUSTOMARY DEDUCTIBLES) BY A VALID AND BINDING POLICY OF INSURANCE BETWEEN THE
DEFENDANT AND THE INSURER COVERING PAYMENT THEREOF AND (II) SUCH INSURER, WHICH
SHALL BE RATED AT LEAST “A-” BY A.M. BEST COMPANY, HAS BEEN NOTIFIED OF, AND HAS
NOT DENIED COVERAGE OF, THE AMOUNT OF SUCH JUDGMENT OR ORDER; OR


(L)                                     ANYNON-MONETARYJUDGMENT OR ORDER SHALL
BE RENDERED AGAINST THE BORROWER OR ANY OF ITS SIGNIFICANT SUBSIDIARIES THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND THERE SHALL
BE A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH
JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN
EFFECT; OR


(M)                               A CHANGE IN CONTROL SHALL OCCUR OR EXIST; OR


(N)                                 ANY LENDER HOLDING THE TRANSCANADA
SUBORDINATED DEBT FAILS TO COMPLY WITH THE TERMS OF THE SUBORDINATION AGREEMENT,
OR IF THE SUBORDINATION AGREEMENT BECOMES NULL AND VOID OR UNENFORCEABLE AGAINST
ANY LENDER HOLDING THE TRANSCANADA SUBORDINATED DEBT, OR ANY SUCH LENDER ASSERTS
IN WRITING THAT THE SUBORDINATION AGREEMENT IS VOID OR UNENFORCEABLE AGAINST
SUCH LENDER

then, and in every such event (other than an event with respect to the General
Partner, the Borrower or any of its Significant Subsidiaries described in clause
(g) or (h) of this Section 8.1) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; and that, if an Event
of Default specified in either clause (g) or (h) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

68


--------------------------------------------------------------------------------


ARTICLE IX


THE ADMINISTRATIVE AGENT


SECTION 9.1.        APPOINTMENT OF ADMINISTRATIVE AGENT.


(A)                                  EACH LENDER IRREVOCABLY APPOINTS SUNTRUST
BANK AS THE ADMINISTRATIVE AGENT AND AUTHORIZES IT TO TAKE SUCH ACTIONS ON ITS
BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH ALL SUCH
ACTIONS AND POWERS THAT ARE REASONABLY INCIDENTAL THERETO.  THE ADMINISTRATIVE
AGENT MAY PERFORM ANY OF ITS DUTIES HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS
BY OR THROUGH ANY ONE OR MORE SUB-AGENTS OR ATTORNEYS-IN-FACT APPOINTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT OR
ATTORNEY-IN-FACT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS
AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS
SET FORTH IN THIS ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT OR ATTORNEY-IN-FACT
AND THE RELATED PARTIES OF THE ADMINISTRATIVE AGENT, ANY SUCH SUB-AGENT AND ANY
SUCH ATTORNEY-IN-FACT AND SHALL APPLY TO THEIR RESPECTIVE ACTIVITIES IN
CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN AS
WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


(B)                                 THE ISSUING BANK SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH UNTIL SUCH TIME AND EXCEPT FOR SO LONG AS THE
ADMINISTRATIVE AGENT MAY AGREE AT THE REQUEST OF THE REQUIRED LENDERS TO ACT FOR
THE ISSUING BANK WITH RESPECT THERETO; PROVIDED, THAT THE ISSUING BANK SHALL
HAVE ALL THE BENEFITS AND IMMUNITIES (I) PROVIDED TO THE ADMINISTRATIVE AGENT IN
THIS ARTICLE WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE ISSUING
BANK IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED
BY IT AND THE APPLICATION AND AGREEMENTS FOR LETTERS OF CREDIT PERTAINING TO THE
LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN THIS
ARTICLE INCLUDED THE ISSUING BANK WITH RESPECT TO SUCH ACTS OR OMISSIONS AND
(II) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH RESPECT TO THE ISSUING
BANK.


SECTION 9.2.        NATURE OF DUTIES OF ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, (A) THE ADMINISTRATIVE AGENT SHALL NOT
BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A
DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (B) THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT THOSE DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED BY THE LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT IS
REQUIRED TO EXERCISE IN WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR
PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE CIRCUMSTANCES AS
PROVIDED IN SECTION 10.2), AND (C) EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN
DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND
SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.  THE
ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY
IT, ITS SUB-AGENTS OR ATTORNEYS-IN-FACT WITH THE CONSENT OR AT THE REQUEST OF
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 10.2) OR IN THE
ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL

69


--------------------------------------------------------------------------------



MISCONDUCT.  THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY SUB-AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT
WITH REASONABLE CARE.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS AND UNTIL WRITTEN NOTICE
THEREOF (WHICH NOTICE SHALL INCLUDE AN EXPRESS REFERENCE TO SUCH EVENT BEING A
“DEFAULT” OR “EVENT OF DEFAULT” HEREUNDER) IS GIVEN TO THE ADMINISTRATIVE AGENT
BY THE BORROWER OR ANY LENDER, AND THE ADMINISTRATIVE AGENT SHALL NOT BE
RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT,
WARRANTY OR REPRESENTATION MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT, (II)
THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED HEREUNDER OR
THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH, (III) THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS, OR OTHER TERMS AND CONDITIONS
SET FORTH IN ANY LOAN DOCUMENT, (IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS
OR GENUINENESS OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT, OR (V) THE SATISFACTION OF ANY CONDITION SET FORTH IN ARTICLE III OR
ELSEWHERE IN ANY LOAN DOCUMENT, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY
REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR THE BORROWER) CONCERNING
ALL MATTERS PERTAINING TO SUCH DUTIES.


SECTION 9.3.        LACK OF RELIANCE ON THE ADMINISTRATIVE AGENT.  EACH OF THE
LENDERS, THE SWINGLINE LENDER AND THE ISSUING BANK ACKNOWLEDGES THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE,
MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH OF
THE LENDERS, THE SWINGLINE LENDER AND THE ISSUING BANK ALSO ACKNOWLEDGES THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT TAKING OF ANY
ACTION UNDER OR BASED ON THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY DOCUMENT
FURNISHED HEREUNDER OR THEREUNDER.


SECTION 9.4.        CERTAIN RIGHTS OF THE ADMINISTRATIVE AGENT.  IF THE
ADMINISTRATIVE AGENT SHALL REQUEST INSTRUCTIONS FROM THE REQUIRED LENDERS WITH
RESPECT TO ANY ACTION OR ACTIONS (INCLUDING THE FAILURE TO ACT) IN CONNECTION
WITH THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO REFRAIN FROM
SUCH ACT OR TAKING SUCH ACT, UNLESS AND UNTIL IT SHALL HAVE RECEIVED
INSTRUCTIONS FROM SUCH LENDERS; AND THE ADMINISTRATIVE AGENT SHALL NOT INCUR
LIABILITY TO ANY PERSON BY REASON OF SO REFRAINING.  WITHOUT LIMITING THE
FOREGOING, NO LENDER SHALL HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST THE
ADMINISTRATIVE AGENT AS A RESULT OF THE ADMINISTRATIVE AGENT ACTING OR
REFRAINING FROM ACTING HEREUNDER IN ACCORDANCE WITH THE INSTRUCTIONS OF THE
REQUIRED LENDERS WHERE REQUIRED BY THE TERMS OF THIS AGREEMENT.


SECTION 9.5.        RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING
UPON, ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT
OR OTHER WRITING (INCLUDING ANY ELECTRONIC MESSAGE, POSTING OR OTHER
DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON.  THE ADMINISTRATIVE AGENT MAY ALSO RELY UPON ANY STATEMENT
MADE TO IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO BE MADE BY THE PROPER
PERSON AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR THE
BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT IN ACCORDANCE WITH
THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.

70


--------------------------------------------------------------------------------



SECTION 9.6.        THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.  THE
BANK SERVING AS THE ADMINISTRATIVE AGENT SHALL HAVE THE SAME RIGHTS AND POWERS
UNDER THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH
IT WERE NOT THE ADMINISTRATIVE AGENT; AND THE TERMS “LENDERS”, “REQUIRED
LENDERS”, “HOLDERS OF NOTES”, OR ANY SIMILAR TERMS SHALL, UNLESS THE CONTEXT
CLEARLY OTHERWISE INDICATES, INCLUDE THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL
CAPACITY.  THE BANK ACTING AS THE ADMINISTRATIVE AGENT AND ITS AFFILIATES MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN ANY KIND OF
BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE OF THE BORROWER AS IF
IT WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER.


SECTION 9.7.        SUCCESSOR ADMINISTRATIVE AGENT.


(A)          THE ADMINISTRATIVE AGENT MAY RESIGN AT ANY TIME BY GIVING NOTICE
THEREOF TO THE LENDERS AND THE BORROWER.  UPON ANY SUCH RESIGNATION, THE
REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR ADMINISTRATIVE
AGENT, SUBJECT TO THE APPROVAL BY THE BORROWER PROVIDED THAT NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST AT SUCH TIME.  IF NO SUCCESSOR ADMINISTRATIVE AGENT SHALL
HAVE BEEN SO APPOINTED, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS
AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF RESIGNATION, THEN THE
RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING
BANK, APPOINT A SUCCESSOR ADMINISTRATIVE AGENT, WHICH SHALL BE A COMMERCIAL BANK
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR
A BANK WHICH MAINTAINS AN OFFICE IN THE UNITED STATES, HAVING A COMBINED CAPITAL
AND SURPLUS OF AT LEAST $500,000,000.


(B)         UPON THE ACCEPTANCE OF ITS APPOINTMENT AS THE ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL THEREUPON
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  IF WITHIN 45 DAYS AFTER WRITTEN NOTICE IS GIVEN OF THE
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION UNDER THIS SECTION 9.7 NO SUCCESSOR
ADMINISTRATIVE AGENT SHALL HAVE BEEN APPOINTED AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT, THEN ON SUCH 45TH DAY (I) THE RETIRING ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE, (II) THE RETIRING ADMINISTRATIVE AGENT SHALL
THEREUPON BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THE LOAN DOCUMENTS
AND (III) THE REQUIRED LENDERS SHALL THEREAFTER PERFORM ALL DUTIES OF THE
RETIRING ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS UNTIL SUCH TIME AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE. 
AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER, THE PROVISIONS
OF THIS ARTICLE SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING
ADMINISTRATIVE AGENT AND ITS REPRESENTATIVES AND AGENTS IN RESPECT OF ANY
ACTIONS TAKEN OR NOT TAKEN BY ANY OF THEM WHILE IT WAS SERVING AS THE
ADMINISTRATIVE AGENT.


SECTION 9.8.        AUTHORIZATION TO EXECUTE OTHER LOAN DOCUMENTS.  EACH LENDER
HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO EXECUTE ON BEHALF OF ALL LENDERS
ALL LOAN DOCUMENTS OTHER THAN THIS AGREEMENT.


SECTION 9.9.        CO-DOCUMENTATION AGENTS; CO-SYNDICATION AGENTS; MANAGING
AGENTS.  EACH LENDER HEREBY DESIGNATES UBS SECURITIES LLC AND ROYAL BANK OF
CANADA AS CO-DOCUMENTATION AGENTS AND AGREES THAT THE CO-DOCUMENTATION AGENTS
SHALL HAVE NO DUTIES OR

71


--------------------------------------------------------------------------------



OBLIGATIONS UNDER ANY LOAN DOCUMENTS TO ANY LENDER OR THE BORROWER.  EACH LENDER
HEREBY DESIGNATES BMO CAPITAL MARKETS FINANCING INC. AND THE ROYAL BANK OF
SCOTLAND PLC AS CO-SYNDICATION AGENTS AND AGREES THAT THE CO-SYNDICATION AGENTS
SHALL HAVE NO DUTIES OR OBLIGATIONS UNDER ANY LOAN DOCUMENTS TO ANY LENDER OR
THE BORROWER.  EACH LENDER HEREBY DESIGNATES DEUTSCHE BANK AG NEW YORK BRANCH
AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AS MANAGING AGENTS AND AGREES THAT
THE MANAGING AGENTS SHALL HAVE NO DUTIES OR OBLIGATIONS UNDER ANY LOAN DOCUMENTS
TO ANY LENDER OR THE BORROWER.


ARTICLE X


MISCELLANEOUS


SECTION 10.1.                                                 NOTICES.


(A)                                  WRITTEN NOTICES.

(I)                                        EXCEPT IN THE CASE OF NOTICES AND
OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES
AND OTHER COMMUNICATIONS TO ANY PARTY HEREIN TO BE EFFECTIVE SHALL BE IN WRITING
AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED
OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

To the Borrower:

TC PipeLines, LP

 

 

c/o TC PipeLines GP

 

 

450-1 Street SW

 

 

Calgary, AB T2P5H1

 

 

Attention: Corporate Secretary

 

 

Telecopy Number: 403.920.2467

 

 

 

 

With a copy to:

TC PipeLines, LP

 

 

c/o TC PipeLines GP

 

 

450-1 Street SW

 

 

Calgary, AB T2P5H1

 

 

Attention: Vice President and Treasurer

 

 

Telecopy Number: 403.920.2358

 

 

 

 

 

 

 

To the Administrative Agent

 

 

or Swingline Lender:

SunTrust Bank

 

 

303 Peachtree Street, N. E.

 

 

Atlanta, Georgia 30308

 

 

Attention: Joe McCreery

 

 

Telecopy Number:

 

72


--------------------------------------------------------------------------------


 

With a copy to:

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N. E./ 25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Ms. Dorris Folsom

 

 

Telecopy Number: (404) 658-4906

 

 

 

 

 

and

 

 

 

 

 

King & Spalding LLP

 

 

1180 Peachtree Street, N.W.

 

 

Atlanta, Georgia 30309

 

 

Attention: W. Todd Holleman

 

 

Telecopy Number: (404) 572-5100

 

 

 

 

To the Issuing Bank:

SunTrust Bank

 

 

25 Park Place, N. E./Mail Code 3706

 

 

Atlanta, Georgia 30303

 

 

Attention: John Conley

 

 

Telecopy Number: (404) 588-8129

 

 

 

 

To the Swingline Lender:

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N.E./25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Ms. Dorris Folsom

 

 

Telecopy Number: (404) 658-4906

 

 

 

 

To any other Lender:

the address set forth in the Administrative
Questionnaire or the Assignment and Acceptance
Agreement executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that any Notices of Borrowing, any Notices
of Conversion/Continuation, and any notices provided under Section 5.2 or 5.3
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 10.1.

(II)                                     ANY AGREEMENT OF THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREIN TO RECEIVE CERTAIN NOTICES BY TELEPHONE OR
FACSIMILE IS SOLELY FOR THE CONVENIENCE AND AT THE REQUEST OF THE BORROWER.  THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO

73


--------------------------------------------------------------------------------


RELY ON THE AUTHORITY OF ANY PERSON BELIEVED BY IT TO BE A PERSON AUTHORIZED BY
THE BORROWER TO GIVE SUCH NOTICE AND THE ADMINISTRATIVE AGENT AND LENDERS SHALL
NOT HAVE ANY LIABILITY TO THE BORROWER OR OTHER PERSON ON ACCOUNT OF ANY ACTION
TAKEN OR NOT TAKEN BY THE ADMINISTRATIVE AGENT OR THE LENDERS IN RELIANCE UPON
SUCH TELEPHONIC OR FACSIMILE NOTICE.  THE OBLIGATION OF THE BORROWER TO REPAY
THE LOANS AND ALL OTHER OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED IN ANY WAY
OR TO ANY EXTENT BY ANY FAILURE OF THE ADMINISTRATIVE AGENT AND THE LENDERS TO
RECEIVE WRITTEN CONFIRMATION OF ANY TELEPHONIC OR FACSIMILE NOTICE OR THE
RECEIPT BY THE ADMINISTRATIVE AGENT AND THE LENDERS OF A CONFIRMATION WHICH IS
AT VARIANCE WITH THE TERMS UNDERSTOOD BY THE ADMINISTRATIVE AGENT AND THE
LENDERS TO BE CONTAINED IN ANY SUCH TELEPHONIC OR FACSIMILE NOTICE.


(B)                                 ELECTRONIC COMMUNICATIONS.

(I)                                        NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE ISSUING BANK HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE ISSUING BANK PURSUANT
TO ARTICLE 2 UNLESS SUCH LENDER, THE ISSUING BANK, AS APPLICABLE, AND
ADMINISTRATIVE AGENT HAVE AGREED TO RECEIVE NOTICES UNDER SUCH SECTION BY
ELECTRONIC COMMUNICATION AND HAVE AGREED TO THE PROCEDURES GOVERNING SUCH
COMMUNICATIONS. ADMINISTRATIVE AGENT OR BORROWER MAY, IN ITS DISCRETION, AGREE
TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

(II)                                     UNLESS ADMINISTRATIVE AGENT OTHERWISE
PRESCRIBES, (I) NOTICES AND OTHER COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL
BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE
INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION, AS
AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT); PROVIDED THAT IF
SUCH NOTICE OR OTHER COMMUNICATION IS NOT SENT DURING THE NORMAL BUSINESS HOURS
OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO HAVE BEEN SENT
AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE RECIPIENT, AND (II)
NOTICES OR COMMUNICATIONS POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE
DEEMED RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL
ADDRESS AS DESCRIBED IN THE FOREGOING CLAUSE (I) OF NOTIFICATION THAT SUCH
NOTICE OR COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS
THEREFOR.


SECTION 10.2.                                                 WAIVER;
AMENDMENTS.


(A)                                  NO FAILURE OR DELAY BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER
OR ANY OTHER LOAN DOCUMENT, AND NO COURSE OF DEALING BETWEEN THE BORROWER AND
THE ADMINISTRATIVE AGENT OR ANY LENDER, SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH RIGHT OR POWER, PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR
POWER HEREUNDER OR THEREUNDER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER

74


--------------------------------------------------------------------------------



AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY
RIGHTS OR REMEDIES PROVIDED BY LAW.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY THE BORROWER
THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY
PARAGRAPH (B) OF THIS SECTION 10.2, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR THE
ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT
OR EVENT OF DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT OR EVENT OF
DEFAULT AT THE TIME.


(B)                                 NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, NOR CONSENT TO ANY DEPARTURE BY THE
BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND SIGNED BY THE BORROWER AND THE REQUIRED LENDERS OR THE BORROWER AND
THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, THAT NO AMENDMENT OR WAIVER SHALL:
(I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH
LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR
REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE
DATE FIXED FOR ANY PAYMENT OF ANY PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR LC
DISBURSEMENT OR INTEREST THEREON OR ANY FEES HEREUNDER OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE FOR THE
TERMINATION OR REDUCTION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.21(B) OR (C) IN A MANNER THAT
WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, OR (V) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION 10.2 OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION
HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS WHICH ARE REQUIRED TO
WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT
ANY CONSENT HEREUNDER, WITHOUT THE CONSENT OF EACH LENDER; PROVIDED FURTHER,
THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS,
DUTIES OR OBLIGATIONS OF THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER OR THE
ISSUING BANK WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH PERSON.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS AGREEMENT MAY BE AMENDED AND
RESTATED WITHOUT THE CONSENT OF ANY LENDER (BUT WITH THE CONSENT OF THE BORROWER
AND THE ADMINISTRATIVE AGENT) IF, UPON GIVING EFFECT TO SUCH AMENDMENT AND
RESTATEMENT, SUCH LENDER SHALL NO LONGER BE A PARTY TO THIS AGREEMENT (AS SO
AMENDED AND RESTATED), THE COMMITMENTS OF SUCH LENDER SHALL HAVE TERMINATED (BUT
SUCH LENDER SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.18,
2.19, 2.20 AND 10.3), SUCH LENDER SHALL HAVE NO OTHER COMMITMENT OR OTHER
OBLIGATION HEREUNDER AND SHALL HAVE BEEN PAID IN FULL ALL PRINCIPAL, INTEREST
AND OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER THIS AGREEMENT.


SECTION 10.3.                                                 EXPENSES;
INDEMNIFICATION.


(A)                                  THE BORROWER SHALL PAY (I) ALL REASONABLE,
OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT AND ITS AFFILIATES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES, IN CONNECTION WITH THE SYNDICATION OF
THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF
THE LOAN DOCUMENTS AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS THEREOF (WHETHER
OR NOT THE

75


--------------------------------------------------------------------------------



TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING
BANK IN CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, BUT LIMITED TO
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE OUTSIDE COUNSEL FOR THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) INCURRED BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT,
INCLUDING ITS RIGHTS UNDER THIS SECTION 10.3, OR IN CONNECTION WITH THE LOANS
MADE OR ANY LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET
EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT
OF SUCH LOANS OR LETTERS OF CREDIT.


(B)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING
BANK, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND
SHALL INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES
AND DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED
BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY
THE BORROWER ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(Y) RESULT FROM A CLAIM BROUGHT BY THE BORROWER AGAINST AN INDEMNITEE FOR BREACH
IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF THE BORROWER HAS OBTAINED A FINAL JUDGMENT IN ITS FAVOR ON SUCH
CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)                                  THE BORROWER SHALL PAY, AND HOLD THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS HARMLESS FROM AND AGAINST, ANY AND
ALL PRESENT AND FUTURE STAMP, DOCUMENTARY, AND OTHER SIMILAR TAXES WITH RESPECT
TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS, ANY COLLATERAL DESCRIBED
THEREIN, OR ANY PAYMENTS DUE THEREUNDER, AND SAVE THE ADMINISTRATIVE AGENT AND
EACH LENDER HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES WITH RESPECT TO OR
RESULTING FROM ANY DELAY OR OMISSION TO PAY SUCH TAXES.

76


--------------------------------------------------------------------------------



(D)                                 TO THE EXTENT THAT THE BORROWER FAILS TO PAY
ANY AMOUNT REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
THE SWINGLINE LENDER UNDER CLAUSES (A), (B) OR (C) HEREOF, EACH LENDER SEVERALLY
AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE
TIME THAT THE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT; PROVIDED, THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED PAYMENT,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.


(E)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO ACTUAL OR DIRECT DAMAGES) ARISING OUT OF, IN
CONNECTION WITH OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED THEREIN, ANY LOAN OR ANY
LETTER OF CREDIT OR THE USE OF PROCEEDS THEREOF.


(F)                                    ALL AMOUNTS DUE UNDER THIS SECTION 10.3
SHALL BE PAYABLE PROMPTLY AFTER WRITTEN DEMAND THEREFOR.


SECTION 10.4.                                                 SUCCESSORS AND
ASSIGNS.


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN
OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER, AND NO LENDER
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
EXCEPT (I) TO AN ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF
THIS SECTION, (II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH (D) OF THIS SECTION OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A
SECURITY INTEREST SUBJECT TO THE RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION
(AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE
NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE
CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT
PROVIDED IN PARAGRAPH (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND
THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)                                 ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:

(i)  Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

77


--------------------------------------------------------------------------------


(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned.

(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Defaulthas occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment; and

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments.

(iv)  Assignment and Acceptance.  The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20 if such assignee is a Foreign Lender.

(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

78


--------------------------------------------------------------------------------


(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.


(C)                                  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES
IN ATLANTA, GEORGIA A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND
A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND
THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF THE LOANS AND REVOLVING CREDIT
EXPOSURE OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  INFORMATION CONTAINED IN THE REGISTER WITH RESPECT TO ANY
LENDER SHALL BE AVAILABLE FOR INSPECTION BY SUCH LENDER AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE; INFORMATION CONTAINED IN THE
REGISTER SHALL ALSO BE AVAILABLE FOR INSPECTION BY THE BORROWER AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  IN
ESTABLISHING AND MAINTAINING THE REGISTER, ADMINISTRATIVE AGENT SHALL SERVE AS
COMPANY’S AGENT SOLELY FOR TAX PURPOSES AND SOLELY WITH RESPECT TO THE ACTIONS
DESCRIBED IN THIS SECTION, AND THE BORROWER HEREBY AGREES THAT, TO THE EXTENT
SUNTRUST BANK SERVES IN SUCH CAPACITY, SUNTRUST BANK AND ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUB-AGENTS AND AFFILIATES SHALL CONSTITUTE
“INDEMNITEES.”


(D)                                 ANY LENDER MAY AT ANY TIME, WITHOUT THE
CONSENT OF, OR NOTICE TO, THE BORROWER, THE ADMINISTRATIVE AGENT, THE SWINGLINE
LENDER OR THE ISSUING BANK SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A
NATURAL PERSON, THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES OR
SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENT AND/OR THE LOANS OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE AGENT, THE LENDERS,
ISSUING BANK AND SWINGLINE LENDER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.


(E)                                  ANY AGREEMENT OR INSTRUMENT PURSUANT TO
WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY  PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH
AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE

79


--------------------------------------------------------------------------------



CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER WITH
RESPECT TO THE FOLLOWING TO THE EXTENT AFFECTING SUCH PARTICIPANT:  (I) INCREASE
THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II)
REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE DATE FIXED FOR ANY
PAYMENT OF ANY PRINCIPAL OF, OR INTEREST ON, ANY LOAN OR LC DISBURSEMENT OR
INTEREST THEREON OR ANY FEES HEREUNDER OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE
ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE FOR THE TERMINATION OR
REDUCTION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED
THEREBY, (IV) CHANGE SECTION 2.21(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO
RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION 10.4 OR THE DEFINITION
OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS WHICH ARE REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
CONSENT OF EACH LENDER; OR (VI) RELEASE ALL OR SUBSTANTIALLY ALL COLLATERAL (IF
ANY) SECURING ANY OF THE OBLIGATIONS.  SUBJECT TO PARAGRAPH (E) OF THIS SECTION
10.4, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.18, 2.19, AND 2.20 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION 10.4.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL
BE ENTITLED TO THE BENEFITS OF SECTION 10.7 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.21 AS THOUGH IT WERE A
LENDER.


(F)                                    A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTION 2.18 AND SECTION 2.20 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT, AFTER DISCLOSURE OF SUCH GREATER PAYMENT, IS MADE WITH THE
BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER
IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.20UNLESS
THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION
2.20(E) AS THOUGH IT WERE A LENDER.


(G)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


SECTION 10.5.                                                 GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(A)                                  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.


(B)                                 THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND OF  THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR

80


--------------------------------------------------------------------------------



RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.


(C)                                  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH
(B) OF THIS SECTION 10.5 AND BROUGHT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION 10.5.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
10.1.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 10.6.                                                 WAIVER OF JURY
TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 10.7.                                                 RIGHT OF SETOFF. 
IN ADDITION TO ANY RIGHTS NOW OR HEREAFTER GRANTED UNDER APPLICABLE LAW AND NOT
BY WAY OF LIMITATION OF ANY SUCH RIGHTS, EACH LENDER AND THE ISSUING BANK SHALL
HAVE THE RIGHT, AT ANY TIME OR FROM TIME TO TIME UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT PRIOR NOTICE TO THE BORROWER,
ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED
BY APPLICABLE LAW, TO SET OFF AND APPLY AGAINST ALL DEPOSITS (GENERAL OR
SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) OF THE BORROWER AT ANY TIME HELD
OR OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER OR ANY OF ITS AFFILIATES
AND THE ISSUING BANK TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST
ANY AND ALL OBLIGATIONS HELD BY SUCH LENDER OR THE

81


--------------------------------------------------------------------------------



ISSUING BANK, AS THE CASE MAY BE, IRRESPECTIVE OF WHETHER SUCH LENDER OR THE
ISSUING BANK SHALL HAVE MADE DEMAND HEREUNDER AND ALTHOUGH SUCH OBLIGATIONS MAY
BE UNMATURED.  EACH LENDER AND THE ISSUING BANK AGREE PROMPTLY TO NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWER AFTER ANY SUCH SET-OFF AND ANY APPLICATION
MADE BY SUCH LENDER AND THE ISSUING BANK, AS THE CASE MAY BE; PROVIDED, THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND
APPLICATION.  EACH LENDER AND THE ISSUING BANK AGREES TO APPLY ALL AMOUNTS
COLLECTED FROM ANY SUCH SET-OFF TO THE OBLIGATIONS BEFORE APPLYING SUCH AMOUNTS
TO ANY OTHER INDEBTEDNESS OR OTHER OBLIGATIONS OWED BY THE BORROWER AND ANY OF
ITS SUBSIDIARIES TO SUCH LENDER OR ISSUING BANK.


SECTION 10.8.                                                 COUNTERPARTS;
INTEGRATION.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE PARTIES TO
THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY TELECOPY),
AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE
AND THE SAME INSTRUMENT.  THIS AGREEMENT, THE FEE LETTER, THE OTHER LOAN
DOCUMENTS, AND ANY SEPARATE LETTER AGREEMENT(S) RELATING TO ANY FEES PAYABLE TO
THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES
HERETO AND THERETO REGARDING THE SUBJECT MATTERS HEREOF AND THEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING
SUCH SUBJECT MATTERS.


SECTION 10.9.                                                 SURVIVAL.  ALL
COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER
HEREIN AND IN THE CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH
OR PURSUANT TO THIS AGREEMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY
THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT,
REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF
AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND
SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF
SECTIONS 2.18, 2.19, 2.20, AND 10.3 AND ARTICLE IX SHALL SURVIVE AND REMAIN IN
FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION
OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS
AGREEMENT OR ANY PROVISION HEREOF PROVIDED THAT THE PROVISIONS OF SECTIONS 2.18,
2.19, AND 2.20 SHALL ONLY SURVIVE AND REMAIN IN FULL FORCE AND EFFECT UNTIL THE
FIRST ANNIVERSARY OF THE TERMINATION DATE.  ALL REPRESENTATIONS AND WARRANTIES
MADE HEREIN, IN THE CERTIFICATES, REPORTS, NOTICES, AND OTHER DOCUMENTS
DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE MAKING OF THE LOANS AND THE
ISSUANCE OF THE LETTERS OF CREDIT.


SECTION 10.10.                                          SEVERABILITY.  ANY
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT HELD TO BE ILLEGAL,
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF OR THEREOF; AND THE ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


SECTION 10.11.                                          CONFIDENTIALITY.  EACH
OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER AGREES TO TAKE
NORMAL AND REASONABLE PRECAUTIONS TO MAINTAIN THE CONFIDENTIALITY OF ANY
CONFIDENTIAL INFORMATION PROVIDED TO IT BY THE BORROWER OR ANY SUBSIDIARY,
EXCEPT THAT SUCH INFORMATION MAY BE DISCLOSED (I) TO ANY RELATED PARTY OF THE
ADMINISTRATIVE AGENT,

82


--------------------------------------------------------------------------------



THE ISSUING BANK OR ANY SUCH LENDER, INCLUDING WITHOUT LIMITATION ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS WITH A REASONABLE NEED FOR SUCH INFORMATION (IT
BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL ON SUBSTANTIALLY THE SAME TERMS AS PROVIDED
HEREIN), (II) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY
SUBPOENA OR SIMILAR LEGAL PROCESS, (III) TO THE EXTENT REQUESTED BY ANY
REGULATORY AGENCY OR AUTHORITY OR SELF-REGULATORY BODY HAVING OR CLAIMING
AUTHORITY TO REGULATE OR OVERSEE ANY ASPECT OF THE ADMINISTRATIVE AGENT’S OR ANY
LENDER’S BUSINESS OR BUSINESSES, (IV) TO THE EXTENT THAT SUCH INFORMATION
BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION
10.11, OR WHICH BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK,
ANY LENDER OR ANY RELATED PARTY OF ANY OF THE FOREGOING ON A NON-CONFIDENTIAL
BASIS FROM A SOURCE OTHER THAN THE BORROWER, (V) IN CONNECTION WITH THE EXERCISE
OF ANY REMEDY HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER, AND (IX) SUBJECT TO PROVISIONS
SUBSTANTIALLY SIMILAR TO THIS SECTION 10.11, TO ANY ACTUAL OR PROSPECTIVE
ASSIGNEE OR PARTICIPANT, OR (VI) WITH THE CONSENT OF THE BORROWER.  ANY PERSON
REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF ANY INFORMATION AS PROVIDED FOR IN
THIS SECTION 10.11 SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO
DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD ITS OWN
CONFIDENTIAL INFORMATION; PROVIDED THAT, IN THE CASE OF CLAUSES (II) OR (III),
WITH THE EXCEPTION OF DISCLOSURE TO BANK REGULATORY AUTHORITIES, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH LENDER AGREE, TO THE EXTENT
PRACTICABLE AND LEGALLY PERMISSIBLE, TO GIVE THE BORROWER PROMPT PRIOR NOTICE SO
THAT IT MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY.


SECTION 10.12.                                          INTEREST RATE
LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF AT ANY TIME THE
INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH ALL FEES, CHARGES AND OTHER
AMOUNTS WHICH MAY BE TREATED AS INTEREST ON SUCH LOAN UNDER APPLICABLE LAW
(COLLECTIVELY, THE “CHARGES”), SHALL EXCEED THE MAXIMUM LAWFUL RATE OF INTEREST
(THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN, RECEIVED OR
RESERVED BY A LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH APPLICABLE LAW, THE
RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER, TOGETHER WITH ALL
CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO
THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE BEEN PAYABLE IN
RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE OPERATION OF THIS
SECTION 10.12 SHALL BE CUMULATED AND THE INTEREST AND CHARGES PAYABLE TO SUCH
LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED (BUT NOT ABOVE
THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER WITH INTEREST
THEREON AT THE FEDERAL FUNDS RATE TO THE DATE OF REPAYMENT (TO THE EXTENT
PERMITTED BY APPLICABLE LAW), SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


SECTION 10.13.                                          PATRIOT ACT.   THE
ADMINISTRATIVE AGENT AND EACH LENDER TO WHOM THE PATRIOT ACT APPLIES HEREBY
NOTIFIES THE LOAN PARTIES THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT
ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE
“PATRIOT ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE
BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE
AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER IN ACCORDANCE WITH THE PATRIOT
ACT.  THE BORROWER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, PROVIDE
TO THE EXTENT COMMERCIALLY REASONABLE, SUCH INFORMATION AND TAKE SUCH OTHER
ACTIONS AS ARE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN
ORDER TO ASSIST THE ADMINISTRATIVE AGENT AND THE LENDERS IN MAINTAINING
COMPLIANCE WITH THE PATRIOT ACT.

83


--------------------------------------------------------------------------------



SECTION 10.14.                                          LOCATION OF CLOSING. 
EACH LENDER ACKNOWLEDGES AND AGREES THAT IT HAS DELIVERED, WITH THE INTENT TO BE
BOUND, ITS EXECUTED COUNTERPARTS OF THIS AGREEMENT TO AGENT, C/O KING & SPALDING
LLP, 1185 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK  10036.  BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS DELIVERED, WITH THE INTENT TO BE BOUND, ITS
EXECUTED COUNTERPARTS OF THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT, TOGETHER
WITH ALL OTHER DOCUMENTS, INSTRUMENTS, OPINIONS, CERTIFICATES AND OTHER ITEMS
REQUIRED UNDER SECTION 3.1, TO ADMINISTRATIVE AGENT, C/O KING & SPALDING LLP,
1185 AVENUE OF THE AMERICAS, NEW YORK, NEW YORK  10036.  ALL PARTIES AGREE THAT
CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS CREDIT AGREEMENT HAS OCCURRED
IN NEW YORK.


SECTION 10.15.                                          NON-RECOURSE TO THE
GENERAL PARTNER AND ASSOCIATED PERSONS.  THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND EACH LENDER AGREES ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS AND
LEGAL REPRESENTATIVES, THAT NEITHER THE GENERAL PARTNER NOR ANY PERSON WHICH IS
A PARTNER, SHAREHOLDER, MEMBER, OWNER, OFFICER, DIRECTOR, SUPERVISOR, TRUSTEE OR
OTHER PRINCIPAL (COLLECTIVELY, “ASSOCIATED PERSONS”) OF THE BORROWER, THE
GENERAL PARTNER, OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS, SHALL HAVE
ANY PERSONAL LIABILITY FOR THE PAYMENT OR PERFORMANCE OF ANY OF THE BORROWER’S
OBLIGATIONS HEREUNDER OR UNDER ANY OF THE NOTES AND NO MONETARY OR OTHER
JUDGMENT SHALL BE SOUGHT OR ENFORCED AGAINST THE GENERAL PARTNER OR ANY OF SUCH
ASSOCIATED PERSONS OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS. 
NOTWITHSTANDING THE FOREGOING, NEITHER THE ADMINISTRATIVE AGENT, THE ISSUING
BANK NOR ANY LENDER SHALL BE DEEMED BARRED BY THIS SECTION 10.15 FROM ASSERTING
ANY CLAIM AGAINST ANY PERSON BASED UPON AN ALLEGATION OF FRAUD OR
MISREPRESENTATION.

(remainder of page left intentionally blank)

84


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

TC PIPELINES, LP

 

 

By:  TC PipeLines GP, Inc., its General Partner

 

 

 

 

 

By

  /s/

Mark A. P. Zimmerman

 

 

 

Name:

Mark A. P. Zimmerman

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

By

  /s/

Donald J. DeGrandis

 

 

 

Name:

Donald J. DeGrandis

 

 

 

Title:

Secretary

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

SUNTRUST BANK

 

 

as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender

 

 

 

 

 

 

 

 

By

   /s/

Peter Panos

 

 

Name:

Peter Panos

 

 

Title:

Vice President

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

BMO CAPITAL MARKETS FINANCING
INC., as Co-Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Kristina Burden

 

Name:

Kristina Burden

 

 

Title:

Vice President

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC, as
Co-Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

By

 

/s/ Matthew J. Main

 

 

Name:

Matthew J. Main

 

 

Title:

Managing Director

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

UBS SECURITIES LLC, as Co-Documentation Agent

 

 

 

 

 

 

 

 

By

 

/s/  Richard L. Tavrow

 

 

Name:

Richard L. Tavrow

 

 

Title:

Director

 

 

 

Banking Products

 

 

 

Services, US

 

 

 

 

 

 

 

 

 

 

By

 

/s/  Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

Banking Products

 

 

 

Services, US

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Richard L. Tavrow

 

 

Name:

Richard L. Tavrow

 

 

Title:

Director

 

 

 

Banking Products

 

 

 

Services, US

 

 

 

 

 

 

 

 

 

 

By

 

/s/  Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

Banking Products

 

 

 

Services, US

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

ROYAL BANK OF CANADA, as Co-
Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Suzanne Kaicher

 

 

Name:

Suzanne Kaicher

 

 

Title:

Attorney-in-Fact

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

DEUTSCHE BANK SECURITIES, INC., as
Managing Agent

 

 

 

 

 

 

 

 

By

 

/s/  Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By

 

/s/  Rainer Meier

 

 

Name:

Rainer Meier

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK
BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

By

 

/s/  Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

By

 

/s/  Rainer Meier

 

 

Name:

Rainer Meier

 

 

Title:

Vice President

 

 

 

 

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Managing Agent and as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Kelton Glasscock

 

 

Name:

Kelton Glasscock

 

 

Title:

Vice President & Manager

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

CITICORP NORTH AMERICA, INC., as a
Lender

 

 

 

 

 

 

 

 

By

 

/s/  David B. Lawrence, III

 

 

Name:

David B. Lawrence, III

 

 

Title:

Attorney-In-Fact

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


MIZUHO CORPORATE BANK, LTD., as a
Lender

 

 

 

 

 

 

 

 

By

 

/s/  Leon Mo

 

 

Name:

Leon Mo

 

 

Title:

Senior Vice President

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Larry Robinson

 

 

Name:

Larry Robinson

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By

 

/s/  Greg Smothers

 

 

Name:

Greg Smothers

 

 

Title:

Vice President

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

WELLS FARGO BANK N.A., as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Sushim Shah

 

 

Name:

Sushim Shah

 

 

Title:

Vice President

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

BANK HAPOALIM B.M., as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Marc Bosc

 

 

Name:

Marc Bosc

 

 

Title:

Vice President

 

 

 

By

 

/s/  Lenroy Hackett

 

 

Name:

Lenroy Hackett

 

 

Title:

First Vice President

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

BANK OF COMMUNICATIONS CO., LTD.,
NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

By

 

/s/ Shelley He

 

 

Name:

Shelley He

 

 

Title:

Deputy General Manager

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

EXPORT DEVELOPMENT CANADA, as a
Lender

 

 

 

 

 

 

 

 

By

 

/s/  Mark Doyle

 

 

Name:

Mark Doyle

 

 

Title:

Financing Manager
Extractive Industries & Resources

 

 

 

By

 

/s/  Francois Morel

 

 

Name:

Francois Morel

 

 

Title:

Senior Financing Manager
Extractive Industries & Resources

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

HSBC BANK USA NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Mark J. Calvert

 

 

Name:

Mark J. Calvert

 

 

Title:

Authorized Signature ID #15049

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, NA, as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  Tara Narasiman

 

 

Name:

Tara Narasiman

 

 

Title:

Associate

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------


 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

By

 

/s/  William E. Zarrett

 

 

Name:

William E. Zarrett

 

 

Title:

Managing Director

 

 

 

[SIGNATURE PAGE TO THE AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT]


--------------------------------------------------------------------------------